UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-02652 Name of Registrant: Vanguard Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: September 30, 2013 Item 1: Schedule of Investments Vanguard 500 Index Fund Schedule of Investments As of September 30, 2013 Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (12.5%) * Amazon.com Inc. 3,542,456 1,107,513 Comcast Corp. Class A 23,731,150 1,071,461 Home Depot Inc. 13,711,688 1,040,032 Walt Disney Co. 15,903,235 1,025,600 McDonald's Corp. 9,568,802 920,614 Twenty-First Century Fox Inc. 19,012,345 636,914 Ford Motor Co. 37,711,417 636,192 Time Warner Inc. 8,806,478 579,554 Starbucks Corp. 7,192,528 553,609 NIKE Inc. Class B 7,158,949 520,026 * priceline.com Inc. 492,973 498,371 Lowe's Cos. Inc. 10,067,913 479,333 Target Corp. 6,041,230 386,518 TJX Cos. Inc. 6,846,385 386,068 Viacom Inc. Class B 4,154,333 347,219 * General Motors Co. 9,009,458 324,070 Time Warner Cable Inc. 2,735,488 305,281 Yum! Brands Inc. 4,271,364 304,933 CBS Corp. Class B 5,384,060 296,985 * DIRECTV 4,887,227 292,012 Johnson Controls Inc. 6,548,921 271,780 * Discovery Communications Inc. Class A 2,209,889 186,559 * Netflix Inc. 564,006 174,396 VF Corp. 841,646 167,530 * Bed Bath & Beyond Inc. 2,084,478 161,255 * Dollar General Corp. 2,849,836 160,902 Delphi Automotive plc 2,702,070 157,855 Omnicom Group Inc. 2,461,821 156,178 Macy's Inc. 3,601,418 155,833 Ross Stores Inc. 2,074,140 150,997 Coach Inc. 2,698,706 147,160 * AutoZone Inc. 340,013 143,734 L Brands Inc. 2,331,097 142,430 Mattel Inc. 3,298,171 138,061 Harley-Davidson Inc. 2,135,203 137,165 Carnival Corp. 4,190,294 136,771 * O'Reilly Automotive Inc. 1,039,036 132,571 * Chipotle Mexican Grill Inc. Class A 295,484 126,674 Starwood Hotels & Resorts Worldwide Inc. 1,865,968 123,994 Wynn Resorts Ltd. 774,066 122,310 * Dollar Tree Inc. 2,134,599 122,014 Genuine Parts Co. 1,482,338 119,906 Whirlpool Corp. 758,701 111,104 BorgWarner Inc. 1,095,720 111,095 Gap Inc. 2,640,282 106,351 * CarMax Inc. 2,140,023 103,727 Kohl's Corp. 1,954,211 101,130 Best Buy Co. Inc. 2,582,430 96,841 Ralph Lauren Corp. Class A 579,884 95,524 PVH Corp. 781,021 92,699 Staples Inc. 6,322,366 92,623 Marriott International Inc. 2,176,500 91,544 Scripps Networks Interactive Inc. Class A 1,047,755 81,840 * TripAdvisor Inc. 1,067,536 80,962 Tiffany & Co. 1,053,237 80,699 Wyndham Worldwide Corp. 1,272,708 77,597 Nordstrom Inc. 1,380,459 77,582 * News Corp. Class A 4,766,523 76,550 PetSmart Inc. 994,578 75,847 Newell Rubbermaid Inc. 2,756,802 75,812 H&R Block Inc. 2,621,437 69,888 Interpublic Group of Cos. Inc. 4,040,896 69,423 Family Dollar Stores Inc. 924,590 66,589 Gannett Co. Inc. 2,193,180 58,755 Darden Restaurants Inc. 1,247,137 57,730 Comcast Corp. 1,304,720 56,586 Lennar Corp. Class A 1,588,785 56,243 * Fossil Group Inc. 480,961 55,907 GameStop Corp. Class A 1,118,675 55,542 PulteGroup Inc. 3,345,043 55,193 Expedia Inc. 1,029,082 53,296 ^ Garmin Ltd. 1,178,709 53,266 * Goodyear Tire & Rubber Co. 2,354,082 52,849 DR Horton Inc. 2,718,878 52,828 Hasbro Inc. 1,104,969 52,088 International Game Technology 2,498,391 47,295 Harman International Industries Inc. 651,416 43,143 Leggett & Platt Inc. 1,360,391 41,016 * Urban Outfitters Inc. 1,044,595 38,410 Cablevision Systems Corp. Class A 2,049,241 34,509 * AutoNation Inc. 615,800 32,126 Abercrombie & Fitch Co. 731,824 25,885 *,^ JC Penney Co. Inc. 2,916,935 25,727 Washington Post Co. Class B 41,927 25,632 Consumer Staples (10.0%) Procter & Gamble Co. 26,216,030 1,981,670 Coca-Cola Co. 36,494,303 1,382,404 Philip Morris International Inc. 15,493,094 1,341,547 PepsiCo Inc. 14,762,367 1,173,608 Wal-Mart Stores Inc. 15,580,921 1,152,365 CVS Caremark Corp. 11,758,172 667,276 Altria Group Inc. 19,186,684 659,063 Mondelez International Inc. Class A 17,044,876 535,550 Colgate-Palmolive Co. 8,435,935 500,251 Costco Wholesale Corp. 4,180,043 481,207 Walgreen Co. 8,322,085 447,728 Kimberly-Clark Corp. 3,666,499 345,458 Kraft Foods Group Inc. 5,700,765 298,948 General Mills Inc. 6,143,231 294,384 Archer-Daniels-Midland Co. 6,309,885 232,456 Whole Foods Market Inc. 3,565,701 208,593 Kroger Co. 4,960,671 200,113 Sysco Corp. 5,631,753 179,259 Estee Lauder Cos. Inc. Class A 2,447,450 171,077 Lorillard Inc. 3,579,150 160,274 Reynolds American Inc. 3,030,337 147,820 Kellogg Co. 2,463,184 144,663 Mead Johnson Nutrition Co. 1,937,213 143,857 Hershey Co. 1,431,386 132,403 ConAgra Foods Inc. 4,040,124 122,577 Brown-Forman Corp. Class B 1,555,374 105,968 JM Smucker Co. 1,006,234 105,695 Clorox Co. 1,248,460 102,024 Beam Inc. 1,549,835 100,197 Coca-Cola Enterprises Inc. 2,379,823 95,693 * Constellation Brands Inc. Class A 1,587,418 91,118 Dr Pepper Snapple Group Inc. 1,948,599 87,336 Avon Products Inc. 4,150,998 85,511 McCormick & Co. Inc. 1,263,307 81,736 Molson Coors Brewing Co. Class B 1,510,148 75,704 Tyson Foods Inc. Class A 2,663,418 75,321 Safeway Inc. 2,309,703 73,887 Campbell Soup Co. 1,708,503 69,553 * Monster Beverage Corp. 1,297,967 67,819 Hormel Foods Corp. 1,288,211 54,259 Energy (10.4%) Exxon Mobil Corp. 42,133,495 3,625,166 Chevron Corp. 18,493,771 2,246,993 Schlumberger Ltd. 12,665,793 1,119,149 ConocoPhillips 11,706,863 813,744 Occidental Petroleum Corp. 7,712,933 721,468 Anadarko Petroleum Corp. 4,811,936 447,462 EOG Resources Inc. 2,607,619 441,418 Halliburton Co. 8,094,043 389,728 Phillips 66 5,848,912 338,184 Apache Corp. 3,865,446 329,104 National Oilwell Varco Inc. 4,092,232 319,644 Pioneer Natural Resources Co. 1,326,161 250,379 Williams Cos. Inc. 6,539,656 237,782 Marathon Oil Corp. 6,793,150 236,945 Noble Energy Inc. 3,437,783 230,366 Kinder Morgan Inc. 6,444,912 229,246 Spectra Energy Corp. 6,407,053 219,313 Hess Corp. 2,761,103 213,544 Devon Energy Corp. 3,653,060 211,001 Baker Hughes Inc. 4,240,854 208,226 Marathon Petroleum Corp. 2,996,775 192,753 Valero Energy Corp. 5,189,459 177,220 Cabot Oil & Gas Corp. 4,027,231 150,296 * Cameron International Corp. 2,355,855 137,511 EQT Corp. 1,441,452 127,886 * FMC Technologies Inc. 2,267,754 125,679 Chesapeake Energy Corp. 4,849,617 125,508 * Southwestern Energy Co. 3,364,773 122,410 Ensco plc Class A 2,235,828 120,176 Range Resources Corp. 1,563,985 118,691 Murphy Oil Corp. 1,681,763 101,444 Noble Corp. 2,425,246 91,602 CONSOL Energy Inc. 2,190,554 73,712 Helmerich & Payne Inc. 1,019,275 70,279 * Denbury Resources Inc. 3,569,548 65,715 Tesoro Corp. 1,292,804 56,858 QEP Resources Inc. 1,717,498 47,558 Peabody Energy Corp. 2,584,946 44,590 * Rowan Cos. plc Class A 1,189,963 43,695 Diamond Offshore Drilling Inc. 666,046 41,508 Nabors Industries Ltd. 2,487,633 39,951 * WPX Energy Inc. 1,921,653 37,011 * Newfield Exploration Co. 1,299,786 35,575 Financials (16.2%) Wells Fargo & Co. 46,252,062 1,911,135 JPMorgan Chase & Co. 36,031,816 1,862,485 * Berkshire Hathaway Inc. Class B 15,700,765 1,782,194 Bank of America Corp. 102,835,839 1,419,135 Citigroup Inc. 29,109,430 1,412,098 American International Group Inc. 14,131,976 687,238 American Express Co. 8,881,320 670,717 US Bancorp 17,605,872 644,023 Goldman Sachs Group Inc. 3,998,001 632,524 MetLife Inc. 10,719,174 503,265 Simon Property Group Inc. 2,970,524 440,321 Capital One Financial Corp. 5,603,012 385,151 PNC Financial Services Group Inc. 5,087,718 368,605 Morgan Stanley 13,310,731 358,724 Prudential Financial Inc. 4,451,088 347,096 Bank of New York Mellon Corp. 11,012,623 332,471 BlackRock Inc. 1,205,547 326,245 ACE Ltd. 3,255,651 304,599 Travelers Cos. Inc. 3,574,875 303,042 State Street Corp. 4,268,897 280,680 American Tower Corporation 3,780,944 280,281 Aflac Inc. 4,451,957 275,977 Discover Financial Services 4,630,867 234,044 Charles Schwab Corp. 11,069,435 234,008 Marsh & McLennan Cos. Inc. 5,260,966 229,115 BB&T Corp. 6,737,562 227,393 Allstate Corp. 4,436,167 224,248 CME Group Inc. 3,007,899 222,224 Public Storage 1,383,022 222,044 Aon plc 2,943,016 219,078 Chubb Corp. 2,445,848 218,316 Franklin Resources Inc. 3,891,390 196,710 Prologis Inc. 4,772,752 179,551 T. Rowe Price Group Inc. 2,490,062 179,110 HCP Inc. 4,356,222 178,387 * Berkshire Hathaway Inc. Class A 1,019 173,648 McGraw Hill Financial Inc. 2,634,252 172,781 Ventas Inc. 2,806,846 172,621 Ameriprise Financial Inc. 1,893,834 172,490 Equity Residential 3,207,740 171,839 Health Care REIT Inc. 2,744,717 171,215 SunTrust Banks Inc. 5,159,032 167,256 Weyerhaeuser Co. 5,590,222 160,048 Boston Properties Inc. 1,458,697 155,935 Fifth Third Bancorp 8,490,423 153,167 AvalonBay Communities Inc. 1,164,355 147,978 Progressive Corp. 5,294,363 144,166 Vornado Realty Trust 1,664,585 139,925 M&T Bank Corp. 1,244,695 139,306 Loews Corp. 2,928,888 136,896 Hartford Financial Services Group Inc. 4,355,634 135,547 Invesco Ltd. 4,238,708 135,215 Moody's Corp. 1,856,463 130,565 Host Hotels & Resorts Inc. 7,179,452 126,861 * IntercontinentalExchange Inc. 697,200 126,486 Regions Financial Corp. 13,361,268 123,725 Northern Trust Corp. 2,160,686 117,520 Principal Financial Group Inc. 2,620,303 112,201 Lincoln National Corp. 2,531,744 106,308 SLM Corp. 4,175,255 103,964 KeyCorp 8,723,631 99,449 NYSE Euronext 2,325,971 97,644 XL Group plc Class A 2,739,453 84,430 Leucadia National Corp. 2,999,964 81,719 Kimco Realty Corp. 3,921,116 79,128 Unum Group 2,523,197 76,806 Macerich Co. 1,345,259 75,926 Plum Creek Timber Co. Inc. 1,560,188 73,064 Comerica Inc. 1,770,457 69,597 Cincinnati Financial Corp. 1,409,963 66,494 Huntington Bancshares Inc. 7,941,808 65,599 Torchmark Corp. 876,653 63,426 * CBRE Group Inc. Class A 2,654,033 61,388 * Genworth Financial Inc. Class A 4,725,841 60,444 Zions Bancorporation 1,767,672 48,470 * E*TRADE Financial Corp. 2,749,968 45,374 People's United Financial Inc. 3,076,078 44,234 Hudson City Bancorp Inc. 4,553,913 41,213 Apartment Investment & Management Co. Class A 1,397,826 39,055 Assurant Inc. 718,082 38,848 NASDAQ OMX Group Inc. 1,106,013 35,492 Legg Mason Inc. 1,040,066 34,780 Health Care (13.0%) Johnson & Johnson 26,975,220 2,338,482 Pfizer Inc. 63,371,078 1,819,384 Merck & Co. Inc. 28,011,922 1,333,648 * Gilead Sciences Inc. 14,651,441 920,696 Amgen Inc. 7,211,280 807,231 Bristol-Myers Squibb Co. 15,758,963 729,325 UnitedHealth Group Inc. 9,732,019 696,910 AbbVie Inc. 15,176,062 678,825 * Celgene Corp. 3,936,764 605,986 * Biogen Idec Inc. 2,275,045 547,740 Medtronic Inc. 9,547,995 508,431 Abbott Laboratories 14,876,444 493,749 * Express Scripts Holding Co. 7,793,637 481,491 Eli Lilly & Co. 9,490,265 477,645 Baxter International Inc. 5,195,686 341,305 Thermo Fisher Scientific Inc. 3,450,863 317,997 McKesson Corp. 2,188,390 280,770 Covidien plc 4,403,163 268,329 Allergan Inc. 2,841,118 256,979 WellPoint Inc. 2,861,648 239,262 * Regeneron Pharmaceuticals Inc. 746,744 233,634 Aetna Inc. 3,561,776 228,025 * Alexion Pharmaceuticals Inc. 1,871,844 217,433 * Actavis Inc. 1,465,143 210,981 Cigna Corp. 2,707,347 208,087 Stryker Corp. 2,823,247 190,823 Becton Dickinson and Co. 1,858,975 185,935 Cardinal Health Inc. 3,249,376 169,455 * Vertex Pharmaceuticals Inc. 2,227,442 168,885 Agilent Technologies Inc. 3,166,333 162,274 * Boston Scientific Corp. 12,854,261 150,909 Zoetis Inc. 4,786,048 148,942 * Cerner Corp. 2,824,415 148,423 St. Jude Medical Inc. 2,749,036 147,458 * Intuitive Surgical Inc. 380,111 143,024 Humana Inc. 1,497,636 139,774 * Mylan Inc. 3,654,783 139,503 AmerisourceBergen Corp. Class A 2,211,101 135,098 Zimmer Holdings Inc. 1,622,877 133,303 * Life Technologies Corp. 1,652,731 123,674 Perrigo Co. 900,833 111,145 * Forest Laboratories Inc. 2,261,146 96,754 * DaVita HealthCare Partners Inc. 1,688,998 96,104 Quest Diagnostics Inc. 1,453,843 89,833 CR Bard Inc. 757,576 87,273 * Waters Corp. 815,723 86,638 * Laboratory Corp. of America Holdings 862,397 85,498 * Varian Medical Systems Inc. 1,030,482 77,008 * CareFusion Corp. 2,051,969 75,718 * Edwards Lifesciences Corp. 1,074,658 74,828 * Hospira Inc. 1,585,631 62,188 DENTSPLY International Inc. 1,361,892 59,120 PerkinElmer Inc. 1,073,137 40,511 Tenet Healthcare Corp. 973,348 40,092 Patterson Cos. Inc. 796,680 32,026 Warner Chilcott plc Class A 1,212,500 27,706 Industrials (10.7%) General Electric Co. 97,481,639 2,328,836 United Technologies Corp. 8,079,982 871,184 Boeing Co. 6,643,933 780,662 3M Co. 6,215,144 742,150 Union Pacific Corp. 4,440,024 689,713 United Parcel Service Inc. Class B 6,915,667 631,885 Honeywell International Inc. 7,512,630 623,849 Caterpillar Inc. 6,089,990 507,723 Emerson Electric Co. 6,839,658 442,526 Danaher Corp. 5,725,929 396,921 Lockheed Martin Corp. 2,580,491 329,142 FedEx Corp. 2,844,372 324,571 Precision Castparts Corp. 1,393,084 316,564 Eaton Corp. plc 4,536,273 312,277 Illinois Tool Works Inc. 3,944,228 300,826 Deere & Co. 3,664,683 298,269 General Dynamics Corp. 3,181,504 278,445 CSX Corp. 9,752,461 251,028 Raytheon Co. 3,086,963 237,912 Norfolk Southern Corp. 2,986,068 230,972 Cummins Inc. 1,666,728 221,458 Northrop Grumman Corp. 2,203,154 209,873 Delta Air Lines Inc. 8,212,450 193,732 PACCAR Inc. 3,388,217 188,588 Waste Management Inc. 4,173,104 172,099 Ingersoll-Rand plc 2,590,735 168,242 Parker Hannifin Corp. 1,427,881 155,239 WW Grainger Inc. 592,057 154,947 Tyco International Ltd. 4,425,116 154,791 Dover Corp. 1,633,664 146,752 Rockwell Automation Inc. 1,327,360 141,948 Stanley Black & Decker Inc. 1,532,208 138,772 Fastenal Co. 2,614,352 131,371 Roper Industries Inc. 949,369 126,143 Pentair Ltd. 1,906,219 123,790 Kansas City Southern 1,055,013 115,376 Fluor Corp. 1,560,526 110,735 AMETEK Inc. 2,336,592 107,530 Southwest Airlines Co. 6,760,005 98,426 * Stericycle Inc. 822,114 94,872 CH Robinson Worldwide Inc. 1,525,733 90,873 Rockwell Collins Inc. 1,292,259 87,693 Expeditors International of Washington Inc. 1,975,636 87,047 Republic Services Inc. Class A 2,599,830 86,730 Flowserve Corp. 1,345,966 83,975 Pall Corp. 1,070,464 82,469 L-3 Communications Holdings Inc. 857,477 81,032 ADT Corp. 1,914,298 77,835 Nielsen Holdings NV 2,057,618 75,000 Textron Inc. 2,684,994 74,133 * Jacobs Engineering Group Inc. 1,258,372 73,212 Masco Corp. 3,416,702 72,707 Equifax Inc. 1,160,878 69,479 * Quanta Services Inc. 2,045,674 56,277 Snap-on Inc. 556,634 55,385 Joy Global Inc. 1,017,066 51,911 Robert Half International Inc. 1,330,013 51,910 Cintas Corp. 984,264 50,394 Xylem Inc. 1,773,217 49,526 Iron Mountain Inc. 1,629,393 44,026 Dun & Bradstreet Corp. 371,568 38,587 Pitney Bowes Inc. 1,933,338 35,167 Ryder System Inc. 501,287 29,927 Information Technology (17.9%) Apple Inc. 8,696,358 4,145,989 Microsoft Corp. 72,560,024 2,416,974 * Google Inc. Class A 2,677,714 2,345,436 International Business Machines Corp. 9,856,459 1,825,219 Cisco Systems Inc. 51,322,024 1,201,962 Oracle Corp. 34,131,913 1,132,156 QUALCOMM Inc. 16,420,464 1,106,082 Intel Corp. 47,688,837 1,093,028 Visa Inc. Class A 4,941,081 944,241 Mastercard Inc. Class A 992,997 668,069 * eBay Inc. 11,152,352 622,190 EMC Corp. 19,918,393 509,114 Accenture plc Class A 6,172,615 454,551 Texas Instruments Inc. 10,540,627 424,471 Hewlett-Packard Co. 18,396,108 385,950 Automatic Data Processing Inc. 4,621,640 334,514 * Yahoo! Inc. 9,083,082 301,195 * Salesforce.com Inc. 5,248,586 272,454 * Cognizant Technology Solutions Corp. Class A 2,884,772 236,897 * Adobe Systems Inc. 4,471,136 232,231 TE Connectivity Ltd. 3,958,460 204,969 Corning Inc. 13,979,338 203,959 Applied Materials Inc. 11,513,717 201,951 Dell Inc. 14,048,765 193,452 Intuit Inc. 2,842,180 188,465 * Micron Technology Inc. 9,940,535 173,661 Symantec Corp. 6,687,332 165,511 Analog Devices Inc. 2,974,002 139,927 NetApp Inc. 3,255,449 138,747 Broadcom Corp. Class A 5,265,137 136,946 SanDisk Corp. 2,300,998 136,932 Motorola Solutions Inc. 2,264,896 134,490 Seagate Technology plc 2,971,508 129,974 Fidelity National Information Services Inc. 2,796,062 129,849 Western Digital Corp. 2,018,994 128,004 * Citrix Systems Inc. 1,793,583 126,645 Paychex Inc. 3,114,022 126,554 * Fiserv Inc. 1,245,194 125,827 Xilinx Inc. 2,549,001 119,446 Amphenol Corp. Class A 1,523,479 117,887 Xerox Corp. 11,089,683 114,113 Altera Corp. 3,058,022 113,636 Western Union Co. 5,283,233 98,585 KLA-Tencor Corp. 1,586,372 96,531 * Juniper Networks Inc. 4,851,573 96,352 CA Inc. 3,140,116 93,167 Linear Technology Corp. 2,232,172 88,528 * Akamai Technologies Inc. 1,705,350 88,167 * Autodesk Inc. 2,134,565 87,880 * Teradata Corp. 1,561,174 86,552 NVIDIA Corp. 5,538,431 86,178 * Red Hat Inc. 1,812,011 83,606 * Lam Research Corp. 1,561,681 79,942 Microchip Technology Inc. 1,888,618 76,092 * Electronic Arts Inc. 2,935,017 74,990 Computer Sciences Corp. 1,413,691 73,144 * VeriSign Inc. 1,291,848 65,742 * F5 Networks Inc. 749,413 64,270 Harris Corp. 1,023,526 60,695 Molex Inc. 1,310,153 50,467 Total System Services Inc. 1,596,832 46,979 FLIR Systems Inc. 1,361,121 42,739 LSI Corp. 5,240,752 40,983 Jabil Circuit Inc. 1,766,620 38,300 * JDS Uniphase Corp. 2,275,458 33,472 * Teradyne Inc. 1,834,057 30,299 * First Solar Inc. 664,180 26,707 Molex Inc. Class A 4,051 155 * Advanced Micro Devices Inc. 8,949 34 Materials (3.5%) Monsanto Co. 5,103,021 532,602 EI du Pont de Nemours & Co. 8,839,301 517,630 Dow Chemical Co. 11,584,404 444,841 Praxair Inc. 2,822,221 339,259 Freeport-McMoRan Copper & Gold Inc. 9,934,831 328,644 LyondellBasell Industries NV Class A 4,288,697 314,061 Ecolab Inc. 2,596,235 256,404 PPG Industries Inc. 1,367,871 228,517 Air Products & Chemicals Inc. 2,006,700 213,854 International Paper Co. 4,268,774 191,241 Sherwin-Williams Co. 835,395 152,192 Nucor Corp. 3,045,706 149,301 Mosaic Co. 3,260,758 140,278 Newmont Mining Corp. 4,763,669 133,859 CF Industries Holdings Inc. 548,329 115,604 Eastman Chemical Co. 1,476,319 115,005 Sigma-Aldrich Corp. 1,150,887 98,171 FMC Corp. 1,305,193 93,608 Alcoa Inc. 10,237,914 83,132 Airgas Inc. 633,152 67,146 MeadWestvaco Corp. 1,699,458 65,225 Vulcan Materials Co. 1,243,987 64,451 International Flavors & Fragrances Inc. 782,381 64,390 Ball Corp. 1,388,690 62,324 Sealed Air Corp. 1,874,728 50,974 * Owens-Illinois Inc. 1,574,434 47,265 Avery Dennison Corp. 939,506 40,887 Bemis Co. Inc. 985,994 38,464 Allegheny Technologies Inc. 1,034,235 31,565 ^ Cliffs Natural Resources Inc. 1,466,942 30,072 ^ United States Steel Corp. 1,385,779 28,533 Telecommunication Services (2.4%) AT&T Inc. 50,838,161 1,719,347 Verizon Communications Inc. 27,392,353 1,278,127 * Crown Castle International Corp. 2,806,146 204,933 CenturyLink Inc. 5,749,818 180,429 ^ Windstream Holdings Inc. 5,678,857 45,431 Frontier Communications Corp. 9,576,858 39,935 Utilities (3.2%) Duke Energy Corp. 6,757,073 451,237 Dominion Resources Inc. 5,542,490 346,295 Southern Co. 8,365,156 344,477 NextEra Energy Inc. 4,064,963 325,847 Exelon Corp. 8,199,141 243,023 American Electric Power Co. Inc. 4,659,441 201,987 Sempra Energy 2,174,260 186,117 PPL Corp. 6,046,764 183,701 PG&E Corp. 4,262,634 174,427 Public Service Enterprise Group Inc. 4,842,109 159,451 Consolidated Edison Inc. 2,803,386 154,579 FirstEnergy Corp. 4,003,237 145,918 Edison International 3,118,716 143,648 Xcel Energy Inc. 4,762,805 131,501 Northeast Utilities 3,012,788 124,277 DTE Energy Co. 1,674,667 110,494 Entergy Corp. 1,706,549 107,837 ONEOK Inc. 1,973,742 105,240 CenterPoint Energy Inc. 4,102,819 98,345 NiSource Inc. 2,992,071 92,425 Wisconsin Energy Corp. 2,179,271 87,999 NRG Energy Inc. 3,091,131 84,481 Ameren Corp. 2,322,515 80,916 AES Corp. 5,891,776 78,302 CMS Energy Corp. 2,544,875 66,981 SCANA Corp. 1,339,926 61,690 Pinnacle West Capital Corp. 1,052,689 57,624 AGL Resources Inc. 1,134,975 52,243 Pepco Holdings Inc. 2,386,349 44,052 Integrys Energy Group Inc. 762,417 42,611 TECO Energy Inc. 1,956,878 32,367 Total Common Stocks (Cost $85,579,616) Coupon Temporary Cash Investments (0.2%) 1 Money Market Fund (0.2%) 2,3 Vanguard Market Liquidity Fund 0.112% 251,764,331 251,764 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4 Fannie Mae Discount Notes 0.145% 12/26/13 1,000 1,000 5 Federal Home Loan Bank Discount Notes 0.085% 10/23/13 5,000 5,000 5 Federal Home Loan Bank Discount Notes 0.090% 10/25/13 7,000 6,999 5 Federal Home Loan Bank Discount Notes 0.100% 11/13/13 1,500 1,500 5,6 Federal Home Loan Bank Discount Notes 0.100% 1/15/14 2,000 1,999 4,6 Freddie Mac Discount Notes 0.073% 11/12/13 13,000 12,998 4,6 Freddie Mac Discount Notes 0.105% 12/9/13 5,900 5,899 Total Temporary Cash Investments (Cost $287,160) Total Investments (100.0%) (Cost $85,867,776) Other Assets and Liabilities-Net (0.0%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $39,309,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $42,705,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $12,298,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of September 30, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 143,152,890 — — Temporary Cash Investments 251,764 35,395 — Futures Contracts—Assets 1 499 — — Futures Contracts—Liabilities 1 (2,418) — — Total 143,402,735 35,395 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund may use index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and 500 Index Fund clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index December 2013 506 211,799 (1,294) E-mini S&P 500 Index December 2013 100 8,371 (60) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At September 30, 2013, the cost of investment securities for tax purposes was $85,867,776,000. Net unrealized appreciation of investment securities for tax purposes was $57,572,273,000, consisting of unrealized gains of $63,129,061,000 on securities that had risen in value since their purchase and $5,556,788,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Extended Market Index Fund Schedule of Investments As of September 30, 2013 Market Value Shares ($000) Common Stocks (99.2%) 1 Consumer Discretionary (16.2%) Las Vegas Sands Corp. 3,357,282 222,991 * Liberty Global plc Class A 1,742,502 138,268 *,^ Tesla Motors Inc. 704,690 136,301 * Liberty Media Corp. Class A 917,471 135,006 * Michael Kors Holdings Ltd. 1,540,681 114,812 * Liberty Global plc 1,510,262 113,919 Sirius XM Radio Inc. 27,256,145 105,481 * LKQ Corp. 2,596,125 82,713 DISH Network Corp. Class A 1,816,966 81,782 Tractor Supply Co. 1,207,686 81,120 * Charter Communications Inc. Class A 583,381 78,616 * TRW Automotive Holdings Corp. 1,012,820 72,224 Polaris Industries Inc. 553,522 71,504 * Mohawk Industries Inc. 526,548 68,583 * Lululemon Athletica Inc. 911,448 66,618 * Ulta Salon Cosmetics & Fragrance Inc. 551,584 65,892 * MGM Resorts International 2,880,378 58,875 Lear Corp. 799,768 57,239 * Under Armour Inc. Class A 693,428 55,093 Royal Caribbean Cruises Ltd. 1,405,740 53,812 Hanesbrands Inc. 856,466 53,366 Advance Auto Parts Inc. 629,541 52,050 Signet Jewelers Ltd. 696,041 49,871 * Jarden Corp. 1,022,647 49,496 Dick's Sporting Goods Inc. 879,471 46,946 GNC Holdings Inc. Class A 850,576 46,467 Foot Locker Inc. 1,284,491 43,596 Williams-Sonoma Inc. 770,126 43,281 * Toll Brothers Inc. 1,314,775 42,638 Dunkin' Brands Group Inc. 919,671 41,624 Carter's Inc. 511,885 38,847 Tupperware Brands Corp. 447,371 38,639 * Panera Bread Co. Class A 242,385 38,425 * Groupon Inc. 3,223,035 36,130 * AMC Networks Inc. Class A 512,717 35,111 Service Corp. International 1,832,152 34,115 * NVR Inc. 36,895 33,914 * Sally Beauty Holdings Inc. 1,292,608 33,815 * Penn National Gaming Inc. 593,738 32,869 * Visteon Corp. 432,612 32,723 Domino's Pizza Inc. 481,099 32,691 Gentex Corp. 1,247,029 31,911 Brunswick Corp. 782,658 31,236 * Madison Square Garden Co. Class A 527,369 30,624 Sotheby's 590,714 29,022 Dana Holding Corp. 1,269,207 28,989 Cinemark Holdings Inc. 897,385 28,483 Six Flags Entertainment Corp. 826,480 27,927 DSW Inc. Class A 314,571 26,839 * Tenneco Inc. 528,124 26,670 * Fifth & Pacific Cos. Inc. 1,060,257 26,644 * Lamar Advertising Co. Class A 563,482 26,501 * Cabela's Inc. 402,615 25,377 * Lumber Liquidators Holdings Inc. 237,808 25,362 Wolverine World Wide Inc. 434,048 25,275 * Bally Technologies Inc. 336,211 24,227 * Starz 829,098 23,323 Brinker International Inc. 572,419 23,200 Chico's FAS Inc. 1,390,154 23,160 * Tempur Sealy International Inc. 522,548 22,971 Pool Corp. 403,835 22,667 * Live Nation Entertainment Inc. 1,218,294 22,599 *,^ Sears Holdings Corp. 377,052 22,487 Thor Industries Inc. 385,234 22,359 * Ascena Retail Group Inc. 1,100,761 21,938 Vail Resorts Inc. 310,458 21,540 * Hyatt Hotels Corp. Class A 499,449 21,456 Sinclair Broadcast Group Inc. Class A 634,487 21,268 Cracker Barrel Old Country Store Inc. 205,638 21,230 Wendy's Co. 2,448,158 20,760 American Eagle Outfitters Inc. 1,466,370 20,515 * Deckers Outdoor Corp. 298,200 19,657 John Wiley & Sons Inc. Class A 400,505 19,100 Cheesecake Factory Inc. 428,817 18,847 * Big Lots Inc. 503,800 18,686 * Steven Madden Ltd. 346,721 18,664 Pier 1 Imports Inc. 942,339 18,394 * Express Inc. 775,786 18,301 * Shutterfly Inc. 326,097 18,222 * Buffalo Wild Wings Inc. 162,355 18,057 * Apollo Group Inc. Class A 858,408 17,863 * Five Below Inc. 406,879 17,801 Aaron's Inc. 641,433 17,768 Rent-A-Center Inc. 461,571 17,586 * Life Time Fitness Inc. 340,914 17,547 * DreamWorks Animation SKG Inc. Class A 615,662 17,522 Dillard's Inc. Class A 208,227 16,304 Ryland Group Inc. 399,194 16,183 Cooper Tire & Rubber Co. 524,701 16,161 Penske Automotive Group Inc. 366,978 15,681 * Grand Canyon Education Inc. 389,141 15,675 Meredith Corp. 328,399 15,638 CST Brands Inc. 522,840 15,581 * Iconix Brand Group Inc. 468,892 15,577 HSN Inc. 289,862 15,542 * Murphy USA Inc. 383,771 15,501 Guess? Inc. 513,882 15,339 * Restoration Hardware Holdings Inc. 241,801 15,318 * Jack in the Box Inc. 374,382 14,975 DeVry Inc. 489,938 14,973 Hillenbrand Inc. 543,039 14,863 Morningstar Inc. 184,813 14,648 * Saks Inc. 907,823 14,471 * ANN Inc. 396,353 14,356 * Asbury Automotive Group Inc. 269,133 14,318 Group 1 Automotive Inc. 183,663 14,267 * HomeAway Inc. 508,127 14,228 * New York Times Co. Class A 1,111,974 13,978 Lithia Motors Inc. Class A 191,079 13,941 Texas Roadhouse Inc. Class A 527,348 13,859 * Genesco Inc. 207,269 13,593 Buckle Inc. 250,559 13,543 Bob Evans Farms Inc. 235,885 13,509 Men's Wearhouse Inc. 392,639 13,369 Dorman Products Inc. 262,950 13,029 Regal Entertainment Group Class A 682,618 12,956 KB Home 717,413 12,928 * Pinnacle Entertainment Inc. 506,841 12,696 * Hibbett Sports Inc. 224,951 12,631 * Norwegian Cruise Line Holdings Ltd. 405,705 12,516 Monro Muffler Brake Inc. 268,425 12,479 * Meritage Homes Corp. 286,663 12,312 * WMS Industries Inc. 474,351 12,309 * Outerwall Inc. 242,564 12,126 Allison Transmission Holdings Inc. 479,639 12,015 * Vitamin Shoppe Inc. 273,491 11,965 Choice Hotels International Inc. 272,992 11,791 * Marriott Vacations Worldwide Corp. 266,572 11,729 * Select Comfort Corp. 480,664 11,704 * American Axle & Manufacturing Holdings Inc. 583,424 11,505 * Krispy Kreme Doughnuts Inc. 594,279 11,493 * Helen of Troy Ltd. 259,886 11,487 * SHFL Entertainment Inc. 490,351 11,278 * Children's Place Retail Stores Inc. 192,926 11,163 ^ Sturm Ruger & Co. Inc. 174,063 10,902 Finish Line Inc. Class A 436,856 10,865 * Skechers U.S.A. Inc. Class A 349,036 10,859 Belo Corp. Class A 790,134 10,825 Nexstar Broadcasting Group Inc. Class A 241,274 10,738 * Jos A Bank Clothiers Inc. 242,317 10,652 MDC Holdings Inc. 353,890 10,620 * Conn's Inc. 209,971 10,507 * Standard Pacific Corp. 1,326,755 10,495 * Orient-Express Hotels Ltd. Class A 804,615 10,444 * Crocs Inc. 765,424 10,417 La-Z-Boy Inc. 454,066 10,312 DineEquity Inc. 147,527 10,179 Burger King Worldwide Inc. 516,028 10,073 * Office Depot Inc. 2,072,847 10,012 Jones Group Inc. 665,705 9,992 OfficeMax Inc. 775,179 9,915 National CineMedia Inc. 516,959 9,750 Papa John's International Inc. 139,131 9,722 * Bloomin' Brands Inc. 402,405 9,501 Matthews International Corp. Class A 248,345 9,457 Valassis Communications Inc. 326,723 9,436 Churchill Downs Inc. 108,780 9,412 * Boyd Gaming Corp. 656,999 9,297 * iRobot Corp. 242,918 9,151 ^ Weight Watchers International Inc. 243,811 9,111 * Multimedia Games Holding Co. Inc. 262,651 9,075 * AFC Enterprises Inc. 206,478 9,000 Oxford Industries Inc. 129,495 8,803 Stewart Enterprises Inc. Class A 668,915 8,790 Brown Shoe Co. Inc. 371,047 8,708 * Tumi Holdings Inc. 427,247 8,609 * Ascent Capital Group Inc. Class A 105,380 8,496 Interval Leisure Group Inc. 357,670 8,452 * LifeLock Inc. 566,763 8,405 * Red Robin Gourmet Burgers Inc. 117,241 8,336 * Scientific Games Corp. Class A 509,657 8,241 * G-III Apparel Group Ltd. 150,353 8,208 * Quiksilver Inc. 1,144,878 8,049 * Sonic Corp. 450,012 7,988 Drew Industries Inc. 175,277 7,982 Loral Space & Communications Inc. 115,604 7,830 International Speedway Corp. Class A 235,558 7,609 * Francesca's Holdings Corp. 399,961 7,455 * Steiner Leisure Ltd. 124,867 7,296 * K12 Inc. 234,875 7,253 Movado Group Inc. 163,956 7,173 Core-Mark Holding Co. Inc. 107,398 7,136 Arctic Cat Inc. 124,885 7,125 Sonic Automotive Inc. Class A 297,200 7,073 CEC Entertainment Inc. 153,563 7,042 * Winnebago Industries Inc. 271,014 7,036 SeaWorld Entertainment Inc. 235,486 6,977 Scholastic Corp. 243,113 6,965 Cato Corp. Class A 247,538 6,926 * Tile Shop Holdings Inc. 231,831 6,837 Regis Corp. 463,673 6,807 Columbia Sportswear Co. 112,383 6,769 * Aeropostale Inc. 717,156 6,741 * Capella Education Co. 118,427 6,698 Ethan Allen Interiors Inc. 239,144 6,665 * Fiesta Restaurant Group Inc. 173,661 6,540 * BJ's Restaurants Inc. 226,769 6,513 * Biglari Holdings Inc. 15,752 6,500 *,^ Smith & Wesson Holding Corp. 580,933 6,384 * American Public Education Inc. 162,259 6,133 * Modine Manufacturing Co. 418,170 6,118 * Pep Boys-Manny Moe & Jack 485,774 6,058 Standard Motor Products Inc. 178,912 5,754 Stage Stores Inc. 297,188 5,706 * Taylor Morrison Home Corp. Class A 249,183 5,644 * Denny's Corp. 921,001 5,637 Fred's Inc. Class A 359,146 5,621 * Zumiez Inc. 203,005 5,590 * EW Scripps Co. Class A 295,664 5,425 * Federal-Mogul Corp. 315,828 5,303 * Overstock.com Inc. 173,199 5,139 * Maidenform Brands Inc. 216,798 5,093 * Universal Electronics Inc. 138,110 4,976 * Blue Nile Inc. 121,565 4,976 * Bright Horizons Family Solutions Inc. 137,868 4,940 ^ Beazer Homes USA Inc. 272,074 4,897 * Tuesday Morning Corp. 319,140 4,873 * Libbey Inc. 196,308 4,668 Haverty Furniture Cos. Inc. 186,145 4,566 Strayer Education Inc. 108,781 4,517 * Gentherm Inc. 236,675 4,516 * Barnes & Noble Inc. 347,849 4,501 *,^ Hovnanian Enterprises Inc. Class A 854,201 4,467 Ruth's Hospitality Group Inc. 375,716 4,456 *,^ ITT Educational Services Inc. 141,918 4,399 Destination Maternity Corp. 136,321 4,335 * Rentrak Corp. 130,516 4,257 * Ruby Tuesday Inc. 562,029 4,215 Nutrisystem Inc. 291,611 4,193 * Unifi Inc. 179,430 4,192 * Caesars Entertainment Corp. 209,541 4,130 *,^ Vera Bradley Inc. 200,396 4,120 PetMed Express Inc. 252,103 4,107 * M/I Homes Inc. 198,907 4,101 Harte-Hanks Inc. 455,802 4,025 Callaway Golf Co. 549,459 3,912 * Chuy's Holdings Inc. 106,328 3,816 Superior Industries International Inc. 212,465 3,788 * LeapFrog Enterprises Inc. 394,912 3,720 * Wet Seal Inc. Class A 907,740 3,567 Entravision Communications Corp. Class A 581,230 3,429 Big 5 Sporting Goods Corp. 209,033 3,361 Stein Mart Inc. 244,445 3,354 NACCO Industries Inc. Class A 59,350 3,289 World Wrestling Entertainment Inc. Class A 317,846 3,233 * Digital Generation Inc. 246,450 3,187 * VOXX International Corp. Class A 232,179 3,181 * Fuel Systems Solutions Inc. 161,567 3,176 * Bridgepoint Education Inc. 174,812 3,154 *,^ RadioShack Corp. 922,324 3,145 * Zale Corp. 204,966 3,115 * America's Car-Mart Inc. 68,878 3,107 * Clear Channel Outdoor Holdings Inc. Class A 377,890 3,099 * Journal Communications Inc. Class A 362,097 3,096 Shoe Carnival Inc. 112,297 3,033 * Carmike Cinemas Inc. 135,603 2,994 * Cavco Industries Inc. 51,666 2,942 Speedway Motorsports Inc. 162,862 2,915 * Kirkland's Inc. 155,873 2,874 * Mattress Firm Holding Corp. 90,300 2,872 * hhgregg Inc. 159,657 2,859 * Cumulus Media Inc. Class A 520,652 2,759 * rue21 inc 66,934 2,700 Marcus Corp. 184,060 2,674 * Stoneridge Inc. 231,241 2,500 * MarineMax Inc. 202,834 2,475 Saga Communications Inc. Class A 55,516 2,464 * Jamba Inc. 176,103 2,356 Universal Technical Institute Inc. 193,685 2,349 * Sears Hometown and Outlet Stores Inc. 72,497 2,302 * Citi Trends Inc. 128,677 2,249 * Christopher & Banks Corp. 309,051 2,228 * Gray Television Inc. 275,346 2,161 Spartan Motors Inc. 352,554 2,140 * Morgans Hotel Group Co. 277,574 2,135 Carriage Services Inc. Class A 108,155 2,098 * Media General Inc. Class A 146,991 2,096 AH Belo Corp. Class A 266,351 2,091 Town Sports International Holdings Inc. 160,974 2,089 Marine Products Corp. 221,544 2,012 * William Lyon Homes Class A 97,700 1,985 Strattec Security Corp. 50,676 1,943 * Orbitz Worldwide Inc. 197,059 1,898 * Nautilus Inc. 262,423 1,895 ^ Collectors Universe Inc. 124,595 1,829 * Education Management Corp. 190,783 1,740 bebe stores inc 283,234 1,725 * Famous Dave's Of America Inc. 106,560 1,721 * Corinthian Colleges Inc. 764,216 1,674 Bassett Furniture Industries Inc. 103,360 1,673 * Central European Media Enterprises Ltd. Class A 314,700 1,658 * McClatchy Co. Class A 544,895 1,635 * Del Frisco's Restaurant Group Inc. 79,522 1,604 Lifetime Brands Inc. 104,887 1,604 * Destination XL Group Inc. 246,387 1,594 * Bravo Brio Restaurant Group Inc. 105,158 1,588 Rocky Brands Inc. 89,284 1,554 Perry Ellis International Inc. 82,062 1,546 ^ Blyth Inc. 111,659 1,544 Culp Inc. 81,545 1,526 * Career Education Corp. 542,175 1,496 Flexsteel Industries Inc. 59,327 1,481 * Dixie Group Inc. 132,074 1,471 Weyco Group Inc. 50,898 1,441 * Motorcar Parts of America Inc. 112,871 1,430 RG Barry Corp. 75,240 1,423 * RetailMeNot Inc. 39,800 1,416 Cherokee Inc. 108,760 1,415 * TRI Pointe Homes Inc. 94,965 1,394 * Pacific Sunwear of California Inc. 464,513 1,394 CSS Industries Inc. 58,002 1,393 * Tandy Leather Factory Inc. 173,075 1,362 * Monarch Casino & Resort Inc. 69,320 1,316 * Charles & Colvard Ltd. 179,886 1,261 * Nathan's Famous Inc. 23,665 1,249 * MTR Gaming Group Inc. 265,154 1,249 Remy International Inc. 60,729 1,229 * Tower International Inc. 60,297 1,205 Hooker Furniture Corp. 80,015 1,196 * West Marine Inc. 96,752 1,180 * Entercom Communications Corp. Class A 134,221 1,178 * Diamond Resorts International Inc. 62,237 1,171 * Luby's Inc. 161,582 1,160 Mac-Gray Corp. 78,557 1,144 * Isle of Capri Casinos Inc. 151,237 1,143 Beasley Broadcasting Group Inc. Class A 131,564 1,143 * 1-800-Flowers.com Inc. Class A 225,149 1,110 * Rick's Cabaret International Inc. 93,202 1,099 * New York & Co. Inc. 189,432 1,095 Winmark Corp. 14,711 1,084 * Crown Media Holdings Inc. Class A 335,758 1,034 * Zagg Inc. 227,679 1,025 * Black Diamond Inc. 82,822 1,007 * Gaiam Inc. Class A 198,738 996 Ark Restaurants Corp. 46,300 992 Lincoln Educational Services Corp. 212,714 981 ^ JAKKS Pacific Inc. 211,999 952 Ambassadors Group Inc. 271,886 938 * Cache Inc. 152,892 911 Trans World Entertainment Corp. 195,751 906 Escalade Inc. 105,152 905 * Emmis Communications Corp. Class A 334,355 899 Bon-Ton Stores Inc. 85,107 898 * Tilly's Inc. Class A 61,551 893 * Carrols Restaurant Group Inc. 145,551 888 * ValueVision Media Inc. Class A 199,419 867 * Noodles & Co. 19,054 813 * Delta Apparel Inc. 48,659 806 Frisch's Restaurants Inc. 32,765 791 Einstein Noah Restaurant Group Inc. 45,320 785 * Insignia Systems Inc. 291,212 783 Shiloh Industries Inc. 59,757 783 * Ballantyne Strong Inc. 180,582 769 * Century Casinos Inc. 130,616 747 Systemax Inc. 76,163 706 * Martha Stewart Living Omnimedia Inc. Class A 290,708 669 * Geeknet Inc. 39,271 661 * Joe's Jeans Inc. 612,767 656 * Red Lion Hotels Corp. 123,596 651 * Full House Resorts Inc. 222,501 619 Gaming Partners International Corp. 74,766 606 * Kona Grill Inc. 51,767 602 Dover Motorsports Inc. 244,223 589 * Vitacost.com Inc. 66,827 568 * Body Central Corp. 92,797 566 * UQM Technologies Inc. 306,415 558 * Learning Tree International Inc. 138,799 545 * Lakes Entertainment Inc. 128,112 530 * ALCO Stores Inc. 37,332 521 * Johnson Outdoors Inc. Class A 17,636 473 * Emerson Radio Corp. 246,030 463 Gordmans Stores Inc. 39,332 443 * Skullcandy Inc. 71,227 440 * Harris Interactive Inc. 204,712 409 * ReachLocal Inc. 34,250 408 * Hollywood Media Corp. 237,174 375 * Reading International Inc. Class A 55,497 365 * Coldwater Creek Inc. 211,173 363 * Forward Industries Inc. 190,865 361 *,^ dELiA*s Inc. 291,585 353 Dover Downs Gaming & Entertainment Inc. 247,196 336 * Summer Infant Inc. 115,095 319 * Perfumania Holdings Inc. 64,749 312 * Spanish Broadcasting System Inc. 73,134 297 * Skyline Corp. 56,914 283 * Stanley Furniture Co. Inc. 76,192 283 * Premier Exhibitions Inc. 178,455 273 * Radio One Inc. 92,133 248 * Books-A-Million Inc. 101,558 244 * Lee Enterprises Inc. 87,498 231 Superior Uniform Group Inc. 18,311 229 *,^ Comstock Holding Cos. Inc. Class A 112,628 204 * Cambium Learning Group Inc. 117,787 181 * Cobra Electronics Corp. 62,713 167 * Cosi Inc. 48,560 114 * CafePress Inc. 18,473 113 * NTN Buzztime Inc. 287,989 100 * Lakeland Industries Inc. 17,187 93 * American Apparel Inc. 63,304 82 * Appliance Recycling Centers of America Inc. 24,098 70 * Kid Brands Inc. 43,645 64 * SPAR Group Inc. 33,227 61 * Wells-Gardner Electronics Corp. 29,185 50 * US Auto Parts Network Inc. 29,615 39 * Nevada Gold & Casinos Inc. 30,913 32 * Sport Chalet Inc. Class A 27,740 31 * Entertainment Gaming Asia Inc. 22,710 28 * Hallwood Group Inc. 1,737 17 * Digital Cinema Destinations Corp. 400 2 Hastings Entertainment Inc. 603 2 Consumer Staples (3.4%) Bunge Ltd. 1,274,350 96,736 * Green Mountain Coffee Roasters Inc. 1,134,361 85,451 Church & Dwight Co. Inc. 1,198,555 71,973 ^ Herbalife Ltd. 731,253 51,020 Energizer Holdings Inc. 538,683 49,101 Nu Skin Enterprises Inc. Class A 507,356 48,574 Ingredion Inc. 670,684 44,379 * Rite Aid Corp. 7,238,032 34,453 Hillshire Brands Co. 1,063,914 32,705 Flowers Foods Inc. 1,513,825 32,456 * Hain Celestial Group Inc. 412,292 31,796 * WhiteWave Foods Co. Class A 1,496,275 29,881 * United Natural Foods Inc. 426,253 28,653 Casey's General Stores Inc. 332,008 24,403 * Darling International Inc. 1,021,797 21,621 Harris Teeter Supermarkets Inc. 427,535 21,030 * TreeHouse Foods Inc. 314,498 21,018 * Boston Beer Co. Inc. Class A 76,383 18,654 * Fresh Market Inc. 346,512 16,394 B&G Foods Inc. 457,027 15,790 Dean Foods Co. 812,080 15,673 PriceSmart Inc. 148,789 14,171 * SUPERVALU Inc. 1,698,269 13,977 * Prestige Brands Holdings Inc. 442,421 13,326 Lancaster Colony Corp. 167,731 13,132 Snyders-Lance Inc. 433,528 12,507 Spectrum Brands Holdings Inc. 184,930 12,176 Sanderson Farms Inc. 181,721 11,855 * Post Holdings Inc. 282,543 11,406 Andersons Inc. 158,169 11,056 J&J Snack Foods Corp. 126,551 10,215 Universal Corp. 200,486 10,211 Fresh Del Monte Produce Inc. 322,696 9,578 * Pilgrim's Pride Corp. 541,717 9,095 * Susser Holdings Corp. 164,991 8,769 * Elizabeth Arden Inc. 228,459 8,435 Vector Group Ltd. 522,425 8,411 WD-40 Co. 124,564 8,084 * Coty Inc. Class A 495,200 8,027 * Boulder Brands Inc. 489,116 7,845 Seaboard Corp. 2,574 7,073 Pinnacle Foods Inc. 266,209 7,047 * Sprouts Farmers Market Inc. 138,100 6,130 Cal-Maine Foods Inc. 127,071 6,112 Tootsie Roll Industries Inc. 196,736 6,063 * Annie's Inc. 109,346 5,369 ^ Spartan Stores Inc. 239,448 5,282 Weis Markets Inc. 104,589 5,119 * Chiquita Brands International Inc. 395,199 5,003 * Diamond Foods Inc. 208,869 4,925 * USANA Health Sciences Inc. 56,725 4,923 * Dole Food Co. Inc. 359,059 4,890 Inter Parfums Inc. 141,788 4,252 * Medifast Inc. 152,742 4,107 * Revlon Inc. Class A 137,382 3,815 Calavo Growers Inc. 120,071 3,631 Ingles Markets Inc. Class A 118,118 3,394 * Central Garden and Pet Co. Class A 454,756 3,115 Nash Finch Co. 111,719 2,951 National Beverage Corp. 163,932 2,928 Coca-Cola Bottling Co. Consolidated 41,771 2,616 * Natural Grocers by Vitamin Cottage Inc. 64,174 2,548 * Alliance One International Inc. 796,418 2,318 Roundy's Inc. 263,772 2,268 *,^ Star Scientific Inc. 1,180,851 2,255 * Fairway Group Holdings Corp. 87,402 2,234 * Pantry Inc. 199,805 2,214 John B Sanfilippo & Son Inc. 92,466 2,144 * Chefs' Warehouse Inc. 92,635 2,140 Nutraceutical International Corp. 87,560 2,079 * Seneca Foods Corp. Class A 63,608 1,914 Village Super Market Inc. Class A 47,108 1,791 Oil-Dri Corp. of America 52,194 1,761 * Harbinger Group Inc. 158,988 1,649 Limoneira Co. 63,790 1,638 Female Health Co. 157,245 1,552 Alico Inc. 36,449 1,501 United-Guardian Inc. 56,614 1,436 * Omega Protein Corp. 133,951 1,362 * Lifevantage Corp. 570,454 1,358 Rocky Mountain Chocolate Factory Inc. 111,705 1,352 * S&W Seed Co. 155,550 1,302 * Farmer Bros Co. 80,719 1,216 Lifeway Foods Inc. 86,865 1,174 Arden Group Inc. 8,037 1,045 Orchids Paper Products Co. 37,259 1,031 Nature's Sunshine Products Inc. 49,551 945 * Craft Brew Alliance Inc. 67,364 905 * Inventure Foods Inc. 85,092 893 MGP Ingredients Inc. 153,708 805 * Natural Alternatives International Inc. 112,367 646 * Synutra International Inc. 102,115 541 *,^ Pizza Inn Holdings Inc. 56,876 441 * Mannatech Inc. 7,432 179 * IGI Laboratories Inc. 88,519 161 * Primo Water Corp. 58,242 139 Reliv International Inc. 44,259 116 * Crumbs Bake Shop Inc. 97,703 109 *,^ Reed's Inc. 14,906 81 * Crystal Rock Holdings Inc. 42,584 37 Energy (5.8%) * Concho Resources Inc. 905,198 98,495 Oceaneering International Inc. 935,925 76,035 HollyFrontier Corp. 1,728,804 72,800 Cimarex Energy Co. 748,328 72,139 Core Laboratories NV 397,084 67,191 * Cheniere Energy Inc. 1,920,650 65,571 * Cobalt International Energy Inc. 2,561,049 63,668 * Whiting Petroleum Corp. 1,032,786 61,812 * Oil States International Inc. 477,136 49,364 Energen Corp. 624,807 47,729 SM Energy Co. 579,000 44,693 * Gulfport Energy Corp. 670,766 43,157 * Dresser-Rand Group Inc. 659,193 41,134 * Dril-Quip Inc. 351,072 40,286 * Continental Resources Inc. 369,552 39,638 * Oasis Petroleum Inc. 768,609 37,762 * Superior Energy Services Inc. 1,380,251 34,561 * Rosetta Resources Inc. 528,234 28,768 * Kodiak Oil & Gas Corp. 2,295,503 27,684 * Atwood Oceanics Inc. 497,642 27,390 Patterson-UTI Energy Inc. 1,273,654 27,231 * Ultra Petroleum Corp. 1,322,384 27,201 Tidewater Inc. 427,728 25,360 World Fuel Services Corp. 629,127 23,473 Bristow Group Inc. 314,253 22,865 * Helix Energy Solutions Group Inc. 850,215 21,570 SemGroup Corp. Class A 367,075 20,931 Energy XXI Bermuda Ltd. 655,346 19,791 * PDC Energy Inc. 315,732 18,799 *,^ SandRidge Energy Inc. 3,170,438 18,579 Berry Petroleum Co. Class A 424,130 18,293 Targa Resources Corp. 249,818 18,227 * Unit Corp. 377,837 17,566 ^ CARBO Ceramics Inc. 171,640 17,011 * Hornbeck Offshore Services Inc. 280,344 16,103 * McDermott International Inc. 2,045,085 15,195 * Laredo Petroleum Holdings Inc. 505,084 14,991 SEACOR Holdings Inc. 162,698 14,714 * Diamondback Energy Inc. 343,101 14,630 * Stone Energy Corp. 432,359 14,021 ^ Western Refining Inc. 465,654 13,988 * Exterran Holdings Inc. 506,076 13,953 * Carrizo Oil & Gas Inc. 333,988 12,461 * Bonanza Creek Energy Inc. 247,096 11,925 * Alpha Natural Resources Inc. 1,914,608 11,411 * EPL Oil & Gas Inc. 295,323 10,959 Gulfmark Offshore Inc. 213,223 10,851 * Hercules Offshore Inc. 1,448,665 10,677 * Bill Barrett Corp. 421,783 10,591 * Forum Energy Technologies Inc. 391,008 10,561 *,^ Halcon Resources Corp. 2,261,344 10,018 * Newpark Resources Inc. 787,560 9,971 * Geospace Technologies Corp. 117,509 9,906 * Magnum Hunter Resources Corp. 1,460,310 9,010 * TETRA Technologies Inc. 718,109 8,998 * Kosmos Energy Ltd. 873,665 8,981 * Sanchez Energy Corp. 339,089 8,955 * Rex Energy Corp. 379,293 8,458 * C&J Energy Services Inc. 408,991 8,213 * Key Energy Services Inc. 1,120,526 8,169 * Cloud Peak Energy Inc. 555,642 8,151 ^ PBF Energy Inc. Class A 359,830 8,078 * Approach Resources Inc. 305,984 8,041 RPC Inc. 514,943 7,966 Crosstex Energy Inc. 380,053 7,939 EXCO Resources Inc. 1,166,525 7,862 * Northern Oil and Gas Inc. 543,236 7,839 ^ Arch Coal Inc. 1,898,279 7,802 *,^ Clean Energy Fuels Corp. 602,823 7,704 * Matador Resources Co. 460,934 7,527 Delek US Holdings Inc. 320,294 6,755 * Forest Oil Corp. 1,085,815 6,623 Comstock Resources Inc. 409,071 6,508 * Parker Drilling Co. 1,083,376 6,175 * Goodrich Petroleum Corp. 245,808 5,971 * Matrix Service Co. 295,016 5,788 * ION Geophysical Corp. 1,104,980 5,746 W&T Offshore Inc. 320,206 5,674 CVR Energy Inc. 135,298 5,212 * Triangle Petroleum Corp. 517,954 5,086 * Era Group Inc. 168,484 4,579 * Swift Energy Co. 395,750 4,519 * Willbros Group Inc. 484,260 4,446 Contango Oil & Gas Co. 117,903 4,333 * Pioneer Energy Services Corp. 571,170 4,289 Rentech Inc. 2,044,759 4,049 * Tesco Corp. 242,682 4,021 Green Plains Renewable Energy Inc. 233,469 3,747 Gulf Island Fabrication Inc. 147,126 3,606 * Synergy Resources Corp. 358,974 3,500 * Resolute Energy Corp. 415,073 3,470 * Basic Energy Services Inc. 262,344 3,316 * Quicksilver Resources Inc. 1,650,152 3,251 * Clayton Williams Energy Inc. 57,829 3,034 * Athlon Energy Inc. 92,459 3,023 *,^ Miller Energy Resources Inc. 407,403 2,958 * Vaalco Energy Inc. 518,715 2,894 *,^ Solazyme Inc. 267,784 2,884 *,^ Nuverra Environmental Solutions Inc. 1,258,588 2,882 * Vantage Drilling Co. 1,647,949 2,851 * Penn Virginia Corp. 428,435 2,849 * Abraxas Petroleum Corp. 1,105,870 2,842 * PHI Inc. 75,566 2,739 * Endeavour International Corp. 495,276 2,650 * BPZ Resources Inc. 1,255,191 2,448 * Dawson Geophysical Co. 72,253 2,346 * Natural Gas Services Group Inc. 85,183 2,285 * PetroQuest Energy Inc. 512,983 2,057 *,^ Harvest Natural Resources Inc. 380,644 2,036 *,^ Cal Dive International Inc. 991,465 2,032 * Emerald Oil Inc. 282,271 2,030 * Mitcham Industries Inc. 132,263 2,022 * Warren Resources Inc. 663,724 1,945 * Evolution Petroleum Corp. 161,934 1,823 * Callon Petroleum Co. 327,873 1,793 *,^ James River Coal Co. 904,617 1,791 Bolt Technology Corp. 93,804 1,693 * RigNet Inc. 46,315 1,678 *,^ Hyperdynamics Corp. 378,190 1,672 * Westmoreland Coal Co. 119,892 1,580 * FX Energy Inc. 442,127 1,521 * REX American Resources Corp. 49,305 1,516 *,^ ZaZa Energy Corp. 1,261,144 1,450 * Renewable Energy Group Inc. 93,538 1,417 *,^ Uranium Energy Corp. 618,183 1,391 Panhandle Oil and Gas Inc. Class A 44,536 1,259 * Verenium Corp. 309,093 1,227 Alon USA Energy Inc. 120,045 1,226 * Saratoga Resources Inc. 501,406 1,193 * Apco Oil and Gas International Inc. 78,686 1,122 * Frank's International NV 32,171 963 ^ USEC Inc. 88,983 936 Adams Resources & Energy Inc. 16,653 924 * Midstates Petroleum Co. Inc. 170,557 875 * Gastar Exploration Ltd. 221,052 873 * PHI Inc. 22,366 843 * Isramco Inc. 6,745 836 *,^ Royale Energy Inc. 291,305 792 *,^ Gevo Inc. 373,802 718 TGC Industries Inc. 88,827 701 * Crimson Exploration Inc. 212,174 639 * Forbes Energy Services Ltd. 130,816 610 *,^ Amyris Inc. 248,995 575 * US Energy Corp. Wyoming 269,858 569 * CAMAC Energy Inc. 647,239 518 *,^ Uranium Resources Inc. 205,483 503 * Global Geophysical Services Inc. 174,798 474 Hallador Energy Co. 64,228 469 * Jones Energy Inc. 27,671 454 * Syntroleum Corp. 91,923 424 *,^ Zion Oil & Gas Inc. 234,790 399 * Double Eagle Petroleum Co. 116,717 350 * Magellan Petroleum Corp. 330,749 341 *,^ Lucas Energy Inc. 233,203 289 * KiOR Inc. 98,291 277 * Tengasco Inc. 558,194 240 * Pyramid Oil Co. 56,343 231 *,^ Uranerz Energy Corp. 215,880 205 *,^ BioFuel Energy Corp. 50,981 186 * Ceres Inc. 114,694 171 * Barnwell Industries Inc. 46,909 162 *,^ GreenHunter Resources Inc. 142,231 161 * FieldPoint Petroleum Corp. 35,776 160 * PrimeEnergy Corp. 2,726 134 * Recovery Energy Inc. 44,772 93 * PostRock Energy Corp. 45,606 59 * FieldPoint Petroleum Corp. Warrants Exp 03/23/2017 33,558 26 * Magnum Hunter Resources Corp. Warrants Exp. 10/14/2013 79,808 1 Financials (21.8%) General Growth Properties Inc. 4,790,752 92,414 * CIT Group Inc. 1,740,890 84,903 * Affiliated Managers Group Inc. 457,213 83,505 SL Green Realty Corp. 795,605 70,682 Realty Income Corp. 1,696,834 67,449 Willis Group Holdings plc 1,514,523 65,624 * Markel Corp. 121,101 62,702 Everest Re Group Ltd. 420,638 61,165 Rayonier Inc. 1,090,956 60,712 * Alleghany Corp. 145,581 59,637 ^ Digital Realty Trust Inc. 1,111,004 58,994 Federal Realty Investment Trust 568,311 57,655 New York Community Bancorp Inc. 3,810,732 57,580 * Ocwen Financial Corp. 1,009,906 56,322 * Realogy Holdings Corp. 1,263,213 54,343 TD Ameritrade Holding Corp. 2,046,699 53,583 UDR Inc. 2,168,987 51,405 First Republic Bank 1,071,889 49,982 Fidelity National Financial Inc. Class A 1,868,529 49,703 Essex Property Trust Inc. 329,013 48,595 Arthur J Gallagher & Co. 1,104,679 48,219 Camden Property Trust 737,589 45,317 Raymond James Financial Inc. 1,064,472 44,357 Liberty Property Trust 1,235,911 43,998 Duke Realty Corp. 2,811,739 43,413 Cole Real Estate Investment Inc. 3,453,395 42,339 * MSCI Inc. Class A 1,046,429 42,129 Extra Space Storage Inc. 917,667 41,983 Reinsurance Group of America Inc. Class A 614,096 41,138 Eaton Vance Corp. 1,049,591 40,756 WR Berkley Corp. 948,117 40,636 Ares Capital Corp. 2,321,103 40,132 Alexandria Real Estate Equities Inc. 617,987 39,458 Starwood Property Trust Inc. 1,617,533 38,772 SEI Investments Co. 1,252,655 38,720 Regency Centers Corp. 798,408 38,603 Waddell & Reed Financial Inc. Class A 741,388 38,167 East West Bancorp Inc. 1,191,194 38,059 Lazard Ltd. Class A 1,054,855 37,996 Senior Housing Properties Trust 1,627,054 37,975 HCC Insurance Holdings Inc. 866,017 37,949 * Signature Bank 408,539 37,389 Taubman Centers Inc. 552,217 37,170 DDR Corp. 2,243,003 35,238 Kilroy Realty Corp. 704,470 35,188 * American Capital Ltd. 2,548,494 35,042 RenaissanceRe Holdings Ltd. 385,535 34,902 Corrections Corp. of America 1,000,940 34,582 CBOE Holdings Inc. 758,104 34,289 Hospitality Properties Trust 1,208,889 34,212 * SVB Financial Group 394,001 34,030 BRE Properties Inc. 667,548 33,885 Jones Lang LaSalle Inc. 384,410 33,559 National Retail Properties Inc. 1,048,355 33,359 American Financial Group Inc. 615,339 33,265 Brown & Brown Inc. 1,027,814 32,993 Validus Holdings Ltd. 891,420 32,965 Old Republic International Corp. 2,088,489 32,163 Cullen/Frost Bankers Inc. 453,083 31,965 First Niagara Financial Group Inc. 3,060,065 31,733 WP Carey Inc. 483,702 31,296 FirstMerit Corp. 1,426,738 30,974 American Campus Communities Inc. 905,708 30,930 BioMed Realty Trust Inc. 1,661,476 30,887 Two Harbors Investment Corp. 3,161,468 30,698 Omega Healthcare Investors Inc. 1,012,761 30,251 Prosperity Bancshares Inc. 484,935 29,988 * Howard Hughes Corp. 265,393 29,822 Allied World Assurance Co. Holdings AG 299,287 29,746 Commerce Bancshares Inc. 666,380 29,194 Protective Life Corp. 678,525 28,871 Weingarten Realty Investors 969,701 28,441 Home Properties Inc. 491,489 28,383 CBL & Associates Properties Inc. 1,481,159 28,290 Spirit Realty Capital Inc. 3,042,007 27,926 Synovus Financial Corp. 8,456,740 27,907 CNO Financial Group Inc. 1,921,639 27,672 Highwoods Properties Inc. 776,670 27,424 Assured Guaranty Ltd. 1,460,140 27,378 City National Corp. 408,835 27,253 Chimera Investment Corp. 8,883,021 27,004 White Mountains Insurance Group Ltd. 47,233 26,810 LPL Financial Holdings Inc. 699,393 26,794 Tanger Factory Outlet Centers 816,210 26,649 Douglas Emmett Inc. 1,121,767 26,328 * Portfolio Recovery Associates Inc. 438,543 26,286 * Forest City Enterprises Inc. Class A 1,352,721 25,621 Financial Engines Inc. 429,329 25,519 Piedmont Office Realty Trust Inc. Class A 1,448,515 25,146 Prospect Capital Corp. 2,244,095 25,089 RLJ Lodging Trust 1,061,303 24,930 ProAssurance Corp. 534,640 24,091 LaSalle Hotel Properties 832,048 23,730 * Popular Inc. 893,036 23,424 Equity Lifestyle Properties Inc. 684,458 23,388 MFA Financial Inc. 3,134,019 23,348 Mid-America Apartment Communities Inc. 369,433 23,090 First Horizon National Corp. 2,079,554 22,854 First American Financial Corp. 924,436 22,510 Hancock Holding Co. 709,683 22,270 Associated Banc-Corp 1,434,552 22,221 ^ Federated Investors Inc. Class B 814,094 22,111 Retail Properties of America Inc. 1,572,953 21,628 * MGIC Investment Corp. 2,919,839 21,256 Post Properties Inc. 472,035 21,251 Aspen Insurance Holdings Ltd. 583,698 21,182 StanCorp Financial Group Inc. 383,878 21,121 * Stifel Financial Corp. 511,079 21,067 CommonWealth REIT 961,359 21,063 Endurance Specialty Holdings Ltd. 391,104 21,010 Bank of Hawaii Corp. 385,498 20,990 Hanover Insurance Group Inc. 378,667 20,948 Radian Group Inc. 1,496,264 20,843 * Altisource Portfolio Solutions SA 148,181 20,747 Geo Group Inc. 622,399 20,695 Sovran Self Storage Inc. 271,775 20,568 Susquehanna Bancshares Inc. 1,618,036 20,306 TCF Financial Corp. 1,421,996 20,306 CapitalSource Inc. 1,702,537 20,226 Webster Financial Corp. 780,355 19,922 EPR Properties 407,722 19,872 CubeSmart 1,100,044 19,625 Fulton Financial Corp. 1,675,743 19,573 American Realty Capital Properties Inc. 1,598,351 19,500 MarketAxess Holdings Inc. 324,640 19,491 DCT Industrial Trust Inc. 2,709,003 19,478 Healthcare Realty Trust Inc. 828,617 19,149 Primerica Inc. 472,595 19,064 NorthStar Realty Finance Corp. 2,026,716 18,808 ^ Lexington Realty Trust 1,669,280 18,746 Washington Federal Inc. 894,801 18,504 DiamondRock Hospitality Co. 1,689,696 18,029 Invesco Mortgage Capital Inc. 1,168,851 17,989 Sunstone Hotel Investors Inc. 1,407,919 17,937 Brandywine Realty Trust 1,354,523 17,853 BankUnited Inc. 565,685 17,644 Corporate Office Properties Trust 761,140 17,582 Valley National Bancorp 1,724,314 17,157 UMB Financial Corp. 314,592 17,095 Medical Properties Trust Inc. 1,383,837 16,841 Mack-Cali Realty Corp. 758,789 16,648 ING US Inc. 563,603 16,463 * Texas Capital Bancshares Inc. 353,283 16,240 Glacier Bancorp Inc. 653,582 16,150 Hatteras Financial Corp. 854,388 15,986 Colonial Properties Trust 706,527 15,890 Apollo Investment Corp. 1,942,708 15,833 Healthcare Trust of America Inc. Class A 1,496,541 15,744 Umpqua Holdings Corp. 967,492 15,693 Cousins Properties Inc. 1,524,314 15,685 * St. Joe Co. 797,777 15,652 Erie Indemnity Co. Class A 214,457 15,542 EastGroup Properties Inc. 261,925 15,509 First Financial Bankshares Inc. 262,999 15,470 Ryman Hospitality Properties Inc. 446,485 15,408 Pebblebrook Hotel Trust 532,362 15,284 FNB Corp. 1,254,600 15,218 Kemper Corp. 452,694 15,211 Mercury General Corp. 313,578 15,149 Platinum Underwriters Holdings Ltd. 253,072 15,116 ^ Chambers Street Properties 1,711,838 15,030 Symetra Financial Corp. 834,618 14,873 Trustmark Corp. 580,789 14,868 Cathay General Bancorp 634,359 14,825 Capitol Federal Financial Inc. 1,187,413 14,760 Washington REIT 574,903 14,528 BancorpSouth Inc. 724,153 14,440 First Industrial Realty Trust Inc. 887,231 14,435 DuPont Fabros Technology Inc. 558,838 14,401 * First Cash Financial Services Inc. 244,847 14,189 Wintrust Financial Corp. 343,390 14,103 * Strategic Hotels & Resorts Inc. 1,617,247 14,038 ^ Redwood Trust Inc. 711,807 14,015 Potlatch Corp. 350,386 13,903 PennyMac Mortgage Investment Trust 608,972 13,811 ARMOUR Residential REIT Inc. 3,233,686 13,581 * Alexander & Baldwin Inc. 372,523 13,418 MB Financial Inc. 473,903 13,383 Iberiabank Corp. 256,986 13,330 Evercore Partners Inc. Class A 267,638 13,176 Bank of the Ozarks Inc. 274,079 13,153 * MBIA Inc. 1,271,623 13,009 First Citizens BancShares Inc. Class A 62,867 12,925 RLI Corp. 147,594 12,903 * Western Alliance Bancorp 675,354 12,784 Home BancShares Inc. 420,690 12,776 Sun Communities Inc. 299,661 12,772 National Health Investors Inc. 220,453 12,542 * Walter Investment Management Corp. 316,282 12,506 Community Bank System Inc. 363,260 12,394 Old National Bancorp 872,116 12,384 Equity One Inc. 565,145 12,354 American Equity Investment Life Holding Co. 580,346 12,315 Home Loan Servicing Solutions Ltd. 558,768 12,298 PacWest Bancorp 357,448 12,282 Glimcher Realty Trust 1,256,072 12,247 PS Business Parks Inc. 163,708 12,216 Selective Insurance Group Inc. 498,424 12,211 PrivateBancorp Inc. 570,081 12,200 CYS Investments Inc. 1,493,808 12,145 Fifth Street Finance Corp. 1,163,112 11,968 First Financial Holdings Inc. 216,111 11,921 Acadia Realty Trust 482,285 11,903 LTC Properties Inc. 310,769 11,803 Colony Financial Inc. 586,746 11,723 Westamerica Bancorporation 231,512 11,515 United Bankshares Inc. 396,617 11,494 Government Properties Income Trust 473,437 11,329 BOK Financial Corp. 178,276 11,294 Greenhill & Co. Inc. 225,557 11,251 * PHH Corp. 464,529 11,028 Cash America International Inc. 243,443 11,023 Janus Capital Group Inc. 1,294,478 11,016 Columbia Banking System Inc. 445,306 10,999 EverBank Financial Corp. 729,661 10,930 CVB Financial Corp. 807,345 10,915 Northwest Bancshares Inc. 814,875 10,773 Pennsylvania REIT 572,253 10,701 International Bancshares Corp. 494,252 10,691 ^ Amtrust Financial Services Inc. 271,421 10,602 Montpelier Re Holdings Ltd. 406,423 10,587 * Enstar Group Ltd. 76,131 10,399 Argo Group International Holdings Ltd. 241,761 10,367 Horace Mann Educators Corp. 363,539 10,317 Chesapeake Lodging Trust 434,521 10,229 * Hilltop Holdings Inc. 551,292 10,199 National Penn Bancshares Inc. 1,007,430 10,125 * Nationstar Mortgage Holdings Inc. 179,963 10,119 * WisdomTree Investments Inc. 859,793 9,982 Franklin Street Properties Corp. 777,152 9,901 First Midwest Bancorp Inc. 650,032 9,822 BBCN Bancorp Inc. 711,780 9,794 Capstead Mortgage Corp. 828,458 9,751 * Encore Capital Group Inc. 210,905 9,672 American Capital Mortgage Investment Corp. 484,715 9,578 Kennedy-Wilson Holdings Inc. 512,247 9,507 Education Realty Trust Inc. 1,035,939 9,427 * Credit Acceptance Corp. 84,964 9,415 CNA Financial Corp. 246,587 9,415 American Assets Trust Inc. 308,393 9,409 * Capital Bank Financial Corp. 428,580 9,407 * Virtus Investment Partners Inc. 57,797 9,400 Astoria Financial Corp. 750,833 9,340 Investors Bancorp Inc. 426,694 9,336 Park National Corp. 117,337 9,279 ^ Main Street Capital Corp. 309,574 9,266 NBT Bancorp Inc. 397,360 9,131 Hersha Hospitality Trust Class A 1,614,050 9,023 * Pinnacle Financial Partners Inc. 302,048 9,004 * TFS Financial Corp. 737,305 8,826 * World Acceptance Corp. 95,355 8,574 Hercules Technology Growth Capital Inc. 561,604 8,564 Employers Holdings Inc. 282,911 8,414 Ramco-Gershenson Properties Trust 541,838 8,350 * iStar Financial Inc. 682,350 8,215 Interactive Brokers Group Inc. 431,802 8,105 Boston Private Financial Holdings Inc. 727,287 8,073 First Financial Bancorp 526,789 7,991 Provident Financial Services Inc. 487,168 7,897 Retail Opportunity Investments Corp. 568,821 7,861 Sabra Health Care REIT Inc. 340,963 7,846 National Bank Holdings Corp. Class A 381,337 7,833 STAG Industrial Inc. 384,129 7,729 Renasant Corp. 283,758 7,710 Hudson Pacific Properties Inc. 391,412 7,613 Solar Capital Ltd. 342,908 7,602 WesBanco Inc. 254,007 7,552 Investors Real Estate Trust 914,885 7,548 Ashford Hospitality Trust Inc. 606,122 7,480 Independent Bank Corp. 208,335 7,438 * Ezcorp Inc. Class A 439,183 7,413 * Ambac Financial Group Inc. 408,140 7,404 Inland Real Estate Corp. 723,479 7,401 ^ Triangle Capital Corp. 250,943 7,370 HFF Inc. Class A 293,918 7,363 Nelnet Inc. Class A 191,341 7,357 * Greenlight Capital Re Ltd. Class A 257,831 7,333 * KCG Holdings Inc. Class A 823,673 7,141 Chemical Financial Corp. 252,005 7,036 Infinity Property & Casualty Corp. 107,529 6,946 * Forestar Group Inc. 319,003 6,868 Resource Capital Corp. 1,154,757 6,859 First Commonwealth Financial Corp. 901,481 6,842 PennantPark Investment Corp. 606,859 6,833 * Eagle Bancorp Inc. 241,126 6,821 Associated Estates Realty Corp. 457,204 6,817 City Holding Co. 157,015 6,789 Parkway Properties Inc. 381,921 6,787 ViewPoint Financial Group Inc. 327,858 6,777 OFG Bancorp 417,672 6,762 CapLease Inc. 793,220 6,734 S&T Bancorp Inc. 273,661 6,628 CoreSite Realty Corp. 195,121 6,622 * Bancorp Inc. 369,736 6,552 First Potomac Realty Trust 520,525 6,543 Sterling Financial Corp. 228,208 6,538 Select Income REIT 251,891 6,499 Blackstone Mortgage Trust Inc. Class A 257,406 6,484 Summit Hotel Properties Inc. 705,442 6,483 Campus Crest Communities Inc. 588,370 6,354 Anworth Mortgage Asset Corp. 1,313,114 6,342 * BofI Holding Inc. 96,976 6,290 Safety Insurance Group Inc. 118,715 6,288 * FelCor Lodging Trust Inc. 1,016,324 6,261 United Fire Group Inc. 203,933 6,214 * eHealth Inc. 192,208 6,201 Alexander's Inc. 21,168 6,057 AMERISAFE Inc. 170,484 6,054 Brookline Bancorp Inc. 641,161 6,033 Maiden Holdings Ltd. 509,126 6,013 Oritani Financial Corp. 362,018 5,959 Saul Centers Inc. 127,091 5,878 Community Trust Bancorp Inc. 143,978 5,844 Cohen & Steers Inc. 163,093 5,759 Berkshire Hills Bancorp Inc. 229,249 5,756 * Investment Technology Group Inc. 365,140 5,740 Hanmi Financial Corp. 340,881 5,648 * Navigators Group Inc. 97,497 5,632 Wilshire Bancorp Inc. 685,354 5,606 Stewart Information Services Corp. 173,083 5,537 Flushing Financial Corp. 297,906 5,496 BlackRock Kelso Capital Corp. 571,708 5,426 * United Community Banks Inc. 361,033 5,415 FBL Financial Group Inc. Class A 119,323 5,358 Getty Realty Corp. 272,392 5,293 * ICG Group Inc. 371,335 5,269 ^ TICC Capital Corp. 539,537 5,260 BGC Partners Inc. Class A 930,828 5,259 * Green Dot Corp. Class A 196,614 5,177 TrustCo Bank Corp. NY 865,666 5,159 American National Insurance Co. 52,565 5,153 * American Homes 4 Rent Class A 317,083 5,121 * Piper Jaffray Cos. 149,252 5,118 Excel Trust Inc. 423,315 5,080 Banner Corp. 132,893 5,071 * Ameris Bancorp 274,611 5,047 Simmons First National Corp. Class A 161,143 5,010 Southside Bancshares Inc. 185,746 4,982 Apollo Residential Mortgage Inc. 340,538 4,968 Universal Health Realty Income Trust 117,468 4,918 Altisource Residential Corp. 213,262 4,901 Northfield Bancorp Inc. 396,389 4,812 New Mountain Finance Corp. 328,022 4,727 Urstadt Biddle Properties Inc. Class A 237,227 4,716 Dime Community Bancshares Inc. 280,826 4,676 Sandy Spring Bancorp Inc. 200,909 4,673 FXCM Inc. Class A 236,391 4,669 State Bank Financial Corp. 294,138 4,668 Lakeland Financial Corp. 142,389 4,649 THL Credit Inc. 292,181 4,564 * PICO Holdings Inc. 208,171 4,509 Golub Capital BDC Inc. 252,868 4,385 * Customers Bancorp Inc. 271,216 4,367 Artisan Partners Asset Management Inc. 83,045 4,348 Tompkins Financial Corp. 93,664 4,329 AG Mortgage Investment Trust Inc. 260,046 4,322 * DFC Global Corp. 392,604 4,315 Central Pacific Financial Corp. 240,383 4,255 * NewStar Financial Inc. 230,377 4,209 * Virginia Commerce Bancorp Inc. 269,456 4,185 Silver Bay Realty Trust Corp. 267,136 4,183 Apollo Commercial Real Estate Finance Inc. 272,842 4,166 StellarOne Corp. 183,408 4,127 National Western Life Insurance Co. Class A 20,452 4,127 MCG Capital Corp. 809,275 4,079 Cardinal Financial Corp. 245,707 4,062 * First BanCorp 698,498 3,967 * Taylor Capital Group Inc. 176,810 3,916 Bancfirst Corp. 72,213 3,905 Agree Realty Corp. 128,678 3,884 National Interstate Corp. 139,458 3,878 * Tejon Ranch Co. 124,799 3,849 Rouse Properties Inc. 185,442 3,816 Washington Trust Bancorp Inc. 121,196 3,809 * Safeguard Scientifics Inc. 241,044 3,782 * Southwest Bancorp Inc. 249,051 3,688 Union First Market Bankshares Corp. 155,618 3,637 Great Southern Bancorp Inc. 128,601 3,630 * Metro Bancorp Inc. 172,234 3,619 Kite Realty Group Trust 606,323 3,595 WSFS Financial Corp. 59,601 3,591 GAMCO Investors Inc. 46,869 3,559 ^ Provident New York Bancorp 321,806 3,504 First Interstate Bancsystem Inc. 140,787 3,400 HCI Group Inc. 82,536 3,371 Park Sterling Corp. 524,279 3,361 First Merchants Corp. 193,132 3,347 ^ Western Asset Mortgage Capital Corp. 208,250 3,330 RAIT Financial Trust 470,300 3,330 First Financial Corp. 104,812 3,309 * OmniAmerican Bancorp Inc. 135,202 3,307 Medley Capital Corp. 237,933 3,281 SY Bancorp Inc. 114,887 3,255 Yadkin Financial Corp. 188,637 3,250 Guaranty Bancorp 237,168 3,247 Monmouth Real Estate Investment Corp. Class A 356,986 3,238 Arrow Financial Corp. 124,401 3,173 TowneBank 219,608 3,167 Univest Corp. of Pennsylvania 167,823 3,163 Republic Bancorp Inc. Class A 114,762 3,162 Capital Southwest Corp. 92,020 3,148 * Beneficial Mutual Bancorp Inc. 314,827 3,139 Arlington Asset Investment Corp. Class A 131,939 3,138 Federal Agricultural Mortgage Corp. 93,069 3,107 * Suffolk Bancorp 175,267 3,106 Winthrop Realty Trust 277,983 3,100 * Phoenix Cos. Inc. 80,129 3,099 MetroCorp Bancshares Inc. 224,297 3,086 * Citizens Inc. Class A 356,165 3,077 German American Bancorp Inc. 120,994 3,051 Sterling Bancorp 221,589 3,042 Meadowbrook Insurance Group Inc. 467,116 3,036 Rockville Financial Inc. 231,339 3,007 MainSource Financial Group Inc. 194,018 2,947 Bank Mutual Corp. 465,093 2,916 OneBeacon Insurance Group Ltd. Class A 193,016 2,849 OceanFirst Financial Corp. 167,004 2,824 ^ New York Mortgage Trust Inc. 448,616 2,804 State Auto Financial Corp. 133,777 2,801 Fidelity Southern Corp. 181,129 2,779 Heartland Financial USA Inc. 99,459 2,771 * Sun Bancorp Inc. 709,295 2,717 West Bancorporation Inc. 195,869 2,703 * HomeTrust Bancshares Inc. 161,606 2,666 * Seacoast Banking Corp. of Florida 1,223,740 2,656 * Preferred Bank 148,506 2,642 1st United Bancorp Inc. 360,144 2,640 First Busey Corp. 503,056 2,621 MVC Capital Inc. 200,511 2,619 One Liberty Properties Inc. 128,896 2,614 First Connecticut Bancorp Inc. 176,544 2,595 * Intervest Bancshares Corp. Class A 326,973 2,593 Franklin Financial Corp. 136,050 2,580 Chatham Lodging Trust 144,375 2,579 Camden National Corp. 62,718 2,565 First Bancorp 176,165 2,546 Tree.com Inc. 96,774 2,541 Heritage Commerce Corp. 332,144 2,541 * Kearny Financial Corp. 247,318 2,528 Tower Group International Ltd. 359,234 2,515 * INTL. FCStone Inc. 122,689 2,509 First Financial Northwest Inc. 238,343 2,486 CoBiz Financial Inc. 255,465 2,468 ^ KCAP Financial Inc. 274,651 2,466 * Orrstown Financial Services Inc. 140,635 2,454 * Walker & Dunlop Inc. 154,241 2,454 Gladstone Commercial Corp. 136,011 2,443 Financial Institutions Inc. 119,371 2,442 Diamond Hill Investment Group Inc. 22,741 2,432 Mercantile Bank Corp. 109,930 2,394 Medallion Financial Corp. 159,164 2,368 * Global Indemnity plc 92,814 2,363 Flagstar Bancorp Inc. 156,217 2,306 * NewBridge Bancorp 314,987 2,296 Baldwin & Lyons Inc. 93,517 2,280 ^ Fidus Investment Corp. 117,333 2,276 1st Source Corp. 84,406 2,272 Westwood Holdings Group Inc. 47,219 2,269 Thomas Properties Group Inc. 333,706 2,243 * CommunityOne Bancorp 226,863 2,241 Hudson Valley Holding Corp. 119,331 2,241 * Macatawa Bank Corp. 413,825 2,226 Whitestone REIT 150,347 2,215 Terreno Realty Corp. 123,398 2,192 * Ladenburg Thalmann Financial Services Inc. 1,208,128 2,187 United Financial Bancorp Inc. 134,997 2,183 Lakeland Bancorp Inc. 193,920 2,182 Gladstone Capital Corp. 249,008 2,174 Cedar Realty Trust Inc. 417,938 2,165 Bryn Mawr Bank Corp. 80,194 2,163 Marlin Business Services Corp. 86,388 2,156 CyrusOne Inc. 113,399 2,152 Crawford & Co. Class B 221,436 2,148 * Meridian Interstate Bancorp Inc. 97,926 2,134 GFI Group Inc. 539,683 2,132 * North Valley Bancorp 112,470 2,126 * Heritage Oaks Bancorp 325,667 2,084 National Bankshares Inc. 58,026 2,083 TCP Capital Corp. 127,800 2,073 Eastern Insurance Holdings Inc. 84,757 2,069 * FBR & Co. 76,910 2,062 * Harris & Harris Group Inc. 680,643 2,042 Washington Banking Co. 143,957 2,024 * BBX Capital Corp. 140,798 2,023 Doral Financial Corp. 104,585 1,995 * Cowen Group Inc. Class A 575,973 1,987 ^ JAVELIN Mortgage Investment Corp. 164,246 1,943 Trico Bancshares 85,160 1,940 Territorial Bancorp Inc. 87,825 1,930 First of Long Island Corp. 49,511 1,924 Oppenheimer Holdings Inc. Class A 108,080 1,921 Westfield Financial Inc. 271,606 1,918 Gain Capital Holdings Inc. 150,633 1,896 * Pacific Mercantile Bancorp 303,388 1,884 Calamos Asset Management Inc. Class A 188,135 1,879 EMC Insurance Group Inc. 61,953 1,870 Consolidated-Tomoka Land Co. 48,195 1,855 Citizens & Northern Corp. 92,855 1,852 *,^ GSV Capital Corp. 124,292 1,842 Aviv REIT Inc. 80,669 1,839 HomeStreet Inc. 94,557 1,825 * Pacific Premier Bancorp Inc. 135,123 1,816 * Roma Financial Corp. 97,499 1,813 Peoples Bancorp Inc. 86,450 1,805 * Gramercy Property Trust Inc. 434,160 1,802 Northrim BanCorp Inc. 74,373 1,792 CorEnergy Infrastructure Trust Inc. 249,449 1,746 Ares Commercial Real Estate Corp. 138,700 1,724 * Bridge Capital Holdings 101,348 1,721 Tower Financial Corp. 73,761 1,713 First Community Bancshares Inc. 104,686 1,712 Heritage Financial Corp. 109,976 1,707 * United Community Financial Corp. 438,253 1,705 Hannon Armstrong Sustainable Infrastructure Capital Inc. 149,431 1,704 Kansas City Life Insurance Co. 38,258 1,692 * BSB Bancorp Inc. 119,629 1,676 BNC Bancorp 125,347 1,672 Penns Woods Bancorp Inc. 33,069 1,647 * Capital City Bank Group Inc. 139,167 1,639 Centerstate Banks Inc. 168,828 1,634 * Hampton Roads Bankshares Inc. 1,143,522 1,624 * American Safety Insurance Holdings Ltd. 53,737 1,623 * Waterstone Financial Inc. 158,662 1,610 BankFinancial Corp. 179,909 1,605 * ZipRealty Inc. 293,133 1,603 Simplicity Bancorp Inc. 102,702 1,597 First Bancorp Inc. 95,020 1,594 Meta Financial Group Inc. 41,585 1,580 American National Bankshares Inc. 65,352 1,516 CNB Financial Corp. 87,321 1,489 Pzena Investment Management Inc. Class A 209,705 1,422 * MBT Financial Corp. 371,218 1,422 NGP Capital Resources Co. 191,198 1,421 Century Bancorp Inc. Class A 42,568 1,419 *,^ Security National Financial Corp. Class A 232,213 1,407 * AV Homes Inc. 80,575 1,407 Cape Bancorp Inc. 150,272 1,376 Enterprise Financial Services Corp. 81,745 1,372 AmREIT Inc. 79,012 1,371 Center Bancorp Inc. 96,047 1,368 Asta Funding Inc. 153,816 1,367 Merchants Bancshares Inc. 47,177 1,366 Arbor Realty Trust Inc. 198,834 1,348 * Riverview Bancorp Inc. 504,565 1,327 MicroFinancial Inc. 166,298 1,310 ^ Stellus Capital Investment Corp. 87,195 1,306 Federated National Holding Co. 137,066 1,305 Unity Bancorp Inc. 174,680 1,303 Donegal Group Inc. Class B 63,194 1,301 Manning & Napier Inc. 77,797 1,298 Pulaski Financial Corp. 125,562 1,295 ^ Peoples Federal Bancshares Inc. 74,276 1,294 * Imperial Holdings Inc. 203,613 1,289 Home Federal Bancorp Inc. 101,725 1,280 * Farmers Capital Bank Corp. 58,359 1,276 Garrison Capital Inc. 86,071 1,272 Provident Financial Holdings Inc. 75,794 1,259 CFS Bancorp Inc. 113,187 1,254 Timberland Bancorp Inc. 138,776 1,249 MutualFirst Financial Inc. 80,909 1,241 Gladstone Investment Corp. 174,317 1,229 Clifton Savings Bancorp Inc. 99,139 1,228 Nicholas Financial Inc. 75,110 1,224 Universal Insurance Holdings Inc. 172,895 1,219 ESB Financial Corp. 95,560 1,218 * Republic First Bancorp Inc. 380,930 1,215 * SWS Group Inc. 217,585 1,214 UMH Properties Inc. 122,011 1,212 * First South Bancorp Inc. 192,141 1,207 AmeriServ Financial Inc. 380,876 1,200 ESSA Bancorp Inc. 111,135 1,158 PennantPark Floating Rate Capital Ltd. 83,342 1,148 Fox Chase Bancorp Inc. 64,911 1,129 JMP Group Inc. 179,790 1,113 * MPG Office Trust Inc. 354,789 1,110 Bank of Commerce Holdings 192,071 1,102 Heritage Financial Group Inc. 63,161 1,100 * First United Corp. 132,833 1,091 Chicopee Bancorp Inc. 61,671 1,086 * PVF Capital Corp. 233,145 961 * NASB Financial Inc. 34,883 957 * Southcoast Financial Corp. 167,772 956 First Defiance Financial Corp. 39,632 927 * Carolina Bank Holdings Inc. 86,992 926 Pacific Continental Corp. 69,517 911 New Hampshire Thrift Bancshares Inc. 67,166 909 Firstbank Corp. 46,094 897 Donegal Group Inc. Class A 63,053 882 Peapack Gladstone Financial Corp. 47,218 876 Old Line Bancshares Inc. 65,743 876 * Community Bankers Trust Corp. 236,942 872 TF Financial Corp. 31,291 864 Gyrodyne Co. of America Inc. 11,254 843 Peoples Bancorp of North Carolina Inc. 68,148 842 Bank of Marin Bancorp 19,763 821 Bridge Bancorp Inc. 37,769 812 Independence Holding Co. 55,094 787 * American Residential Properties Inc. 44,000 775 * PennyMac Financial Services Inc. Class A 41,100 772 * United Security Bancshares 182,010 768 Ames National Corp. 33,397 760 * Independent Bank Corp. 74,309 743 Hawthorn Bancshares Inc. 52,943 737 Sierra Bancorp 46,020 724 Ocean Shore Holding Co. 49,411 723 PMC Commercial Trust 81,171 720 C&F Financial Corp. 14,795 716 Ohio Valley Banc Corp. 34,561 697 * BCSB Bancorp Inc. 28,790 695 * Consumer Portfolio Services Inc. 117,078 694 Middleburg Financial Corp. 35,897 692 Urstadt Biddle Properties Inc. 38,700 666 * Regional Management Corp. 20,700 658 * VantageSouth Bancshares Inc. 122,099 648 Solar Senior Capital Ltd. 35,280 638 * Camco Financial Corp. 157,311 634 * American River Bankshares 72,581 628 BCB Bancorp Inc. 57,260 614 * Louisiana Bancorp Inc. 34,271 613 Citizens Community Bancorp Inc. 83,110 603 * Home Bancorp Inc. 33,321 602 * Rexford Industrial Realty Inc. 44,343 599 US Global Investors Inc. Class A 207,104 592 * Summit Financial Group Inc. 68,467 592 Investors Title Co. 7,827 588 * Shore Bancshares Inc. 61,223 539 * Oak Valley Bancorp 66,347 529 Banc of California Inc. 38,075 527 Berkshire Bancorp Inc. 65,445 525 * Old Second Bancorp Inc. 88,795 505 * ASB Bancorp Inc. 29,456 505 * Firsthand Technology Value Fund Inc. 20,600 504 * Hallmark Financial Services Inc. 54,686 485 Bank of Kentucky Financial Corp. 17,658 482 * Colony Bankcorp Inc. 80,138 469 Norwood Financial Corp. 16,139 460 * Jefferson Bancshares Inc. 78,123 455 * OBA Financial Services Inc. 23,817 453 * 1st Constitution Bancorp 43,079 452 Teche Holding Co. 9,765 446 * Prudential Bancorp Inc. of Pennsylvania 42,406 437 * Guaranty Federal Bancshares Inc. 36,149 428 * Maui Land & Pineapple Co. Inc. 104,528 422 Citizens Holding Co. 22,634 411 MidWestOne Financial Group Inc. 15,228 392 * Eastern Virginia Bankshares Inc. 64,035 391 Bar Harbor Bankshares 10,605 390 Federal Agricultural Mortgage Corp. Class A 12,788 388 Preferred Apartment Communities Inc. Class A 47,686 387 QC Holdings Inc. 158,879 375 * Parke Bancorp Inc. 42,387 375 * Stratus Properties Inc. 27,859 371 * Cascade Bancorp 62,684 365 * HMN Financial Inc. 46,647 362 Southern National Bancorp of Virginia Inc. 36,675 352 Hampden Bancorp Inc. 21,407 343 * First Federal Bancshares of Arkansas Inc. 36,314 340 * Atlanticus Holdings Corp. 91,683 339 HF Financial Corp. 26,106 335 Sotherly Hotels Inc. 67,221 318 * CU Bancorp 16,930 309 * First Marblehead Corp. 369,881 303 Central Valley Community Bancorp 29,772 302 FedFirst Financial Corp. 15,141 296 Monarch Financial Holdings Inc. 24,717 290 * BRT Realty Trust 39,982 286 Armada Hoffler Properties Inc. 28,800 285 * First Acceptance Corp. 147,808 259 CIFC Corp. 32,062 253 SB Financial Group Inc. 31,319 247 * Xenith Bankshares Inc. 40,283 245 * Investors Capital Holdings Ltd. 46,740 244 Premier Financial Bancorp Inc. 20,738 241 First Bancshares Inc. 16,469 231 Codorus Valley Bancorp Inc. 12,387 227 Gleacher & Co. Inc. 16,187 223 First Savings Financial Group Inc. 9,746 219 Horizon Bancorp 9,268 216 NB&T Financial Group Inc. 9,807 216 First Citizens Banc Corp. 29,098 200 Two River Bancorp 26,479 198 Cheviot Financial Corp. 17,498 190 First Clover Leaf Financial Corp. 21,799 188 Union Bankshares Inc. 8,739 184 * Anchor Bancorp Inc. 10,700 184 Georgetown Bancorp Inc. 12,400 180 SI Financial Group Inc. 15,247 173 ^ Supertel Hospitality Inc. 26,365 168 Old Point Financial Corp. 12,862 166 IMPAC Mortgage Holdings Inc. 17,001 162 MidSouth Bancorp Inc. 9,974 155 Farmers National Banc Corp. 23,917 151 * New Century Bancorp Inc. 21,884 148 United Bancshares Inc. 11,489 146 Saratoga Investment Corp. 7,651 144 Valley Financial Corp. 13,798 140 * Southern First Bancshares Inc. 10,419 139 * InterGroup Corp. 6,300 124 IF Bancorp Inc. 7,557 122 Wolverine Bancorp Inc. 5,954 118 Glen Burnie Bancorp 9,147 110 Enterprise Bancorp Inc. 5,747 109 * Hamilton Bancorp Inc. 6,700 99 Greene County Bancorp Inc. 3,483 98 * Severn Bancorp Inc. 19,055 98 Resource America Inc. Class A 12,100 97 FS Bancorp Inc. 5,340 91 Life Partners Holdings Inc. 40,287 89 * First Financial Service Corp. 22,276 87 Laporte Bancorp Inc. 8,278 87 * Magyar Bancorp Inc. 10,365 77 * Naugatuck Valley Financial Corp. 10,037 75 United Community Bancorp 7,174 74 Peoples Financial Corp. 6,186 71 United Bancorp Inc. 9,360 62 * 1st Century Bancshares Inc. 8,013 62 Bank of South Carolina Corp. 4,282 62 Kentucky First Federal Bancorp 7,514 61 Eagle Bancorp Montana Inc. 5,462 60 * Atlantic Coast Financial Corp. 15,224 58 * Sussex Bancorp 8,387 55 Northeast Community Bancorp Inc. 8,054 54 Southwest Georgia Financial Corp. 5,535 54 * Royal Bancshares of Pennsylvania Inc. 40,173 53 * First Security Group Inc. 24,656 51 * Tejon Ranch Co. Warrants Exp. 08/31/2016 17,984 50 Oconee Federal Financial Corp. 2,383 40 Malvern Bancorp Inc. 3,103 40 Madison County Financial Inc. 2,107 37 Salisbury Bancorp Inc. 1,341 35 * First Capital Bancorp Inc. 8,224 33 * Porter Bancorp Inc. 26,941 32 * Jacksonville Bancorp Inc. 53,840 26 Fauquier Bankshares Inc. 1,931 25 * Community West Bancshares 4,500 25 Mackinac Financial Corp. 2,200 20 * Rand Capital Corp. 6,050 18 QCR Holdings Inc. 1,100 17 River Valley Bancorp 669 16 * State Investors Bancorp Inc. 1,013 16 ACNB Corp. 948 16 Mid Penn Bancorp Inc. 1,384 16 First West Virginia Bancorp 916 15 * Presidential Realty Corp. Class B 46,000 14 * Polonia Bancorp Inc. 1,200 12 First Capital Inc. 511 11 First Business Financial Services Inc. 332 11 Elmira Savings Bank 392 10 * Central Federal Corp. 6,416 9 Auburn National Bancorporation Inc. 359 9 CKX Lands Inc. 399 6 * SP Bancorp Inc. 300 6 * Patriot National Bancorp Inc. 3,120 4 * Village Bank and Trust Financial Corp. 2,400 4 First Internet Bancorp 150 4 Summit State Bank 400 4 * Transcontinental Realty Investors Inc. 400 4 * Siebert Financial Corp. 1,836 3 Oneida Financial Corp. 194 3 Stewardship Financial Corp. 400 2 * American Spectrum Realty Inc. 100 — Health Care (10.6%) HCA Holdings Inc. 2,321,296 99,235 * BioMarin Pharmaceutical Inc. 1,211,994 87,530 * Illumina Inc. 1,081,506 87,418 * Pharmacyclics Inc. 575,739 79,694 * Henry Schein Inc. 748,247 77,593 ^ ResMed Inc. 1,228,878 64,909 * Mettler-Toledo International Inc. 259,069 62,200 Universal Health Services Inc. Class B 773,006 57,968 Cooper Cos. Inc. 423,365 54,906 Omnicare Inc. 894,871 49,665 * Hologic Inc. 2,339,335 48,307 * Incyte Corp. Ltd. 1,191,648 45,461 * IDEXX Laboratories Inc. 454,145 45,256 * Endo Health Solutions Inc. 987,898 44,890 * MEDNAX Inc. 437,967 43,972 * Jazz Pharmaceuticals plc 460,165 42,321 * Seattle Genetics Inc. 957,524 41,968 * Covance Inc. 483,168 41,775 * Alkermes plc 1,173,790 39,463 * Medivation Inc. 650,573 38,995 * Isis Pharmaceuticals Inc. 998,535 37,485 * Cubist Pharmaceuticals Inc. 571,607 36,326 * Salix Pharmaceuticals Ltd. 533,392 35,673 * athenahealth Inc. 318,776 34,606 Community Health Systems Inc. 820,026 34,031 * Sirona Dental Systems Inc. 491,353 32,886 * United Therapeutics Corp. 396,995 31,303 * Centene Corp. 472,279 30,207 * Ariad Pharmaceuticals Inc. 1,600,131 29,442 Teleflex Inc. 355,496 29,250 * Align Technology Inc. 607,374 29,227 * Alnylam Pharmaceuticals Inc. 453,184 29,008 * Health Management Associates Inc. Class A 2,249,431 28,793 Questcor Pharmaceuticals Inc. 477,116 27,673 * WellCare Health Plans Inc. 376,458 26,254 HealthSouth Corp. 754,654 26,020 * NPS Pharmaceuticals Inc. 806,712 25,662 West Pharmaceutical Services Inc. 603,348 24,828 * Celldex Therapeutics Inc. 700,177 24,807 * Theravance Inc. 601,806 24,608 * PAREXEL International Corp. 485,998 24,412 Techne Corp. 286,710 22,954 * Brookdale Senior Living Inc. Class A 868,763 22,848 * Team Health Holdings Inc. 601,675 22,828 * Cepheid Inc. 583,057 22,763 * ViroPharma Inc. 566,501 22,263 * Mallinckrodt plc 498,807 21,992 STERIS Corp. 510,786 21,943 * Health Net Inc. 686,341 21,757 * Medidata Solutions Inc. 216,700 21,438 * VCA Antech Inc. 766,087 21,037 * Allscripts Healthcare Solutions Inc. 1,369,976 20,372 * Bio-Rad Laboratories Inc. Class A 173,038 20,342 * Alere Inc. 664,388 20,310 * Charles River Laboratories International Inc. 424,106 19,619 * Bruker Corp. 938,876 19,388 * LifePoint Hospitals Inc. 411,042 19,167 Owens & Minor Inc. 547,164 18,926 * Thoratec Corp. 497,416 18,549 Hill-Rom Holdings Inc. 507,196 18,173 * Medicines Co. 540,256 18,109 * ACADIA Pharmaceuticals Inc. 657,530 18,062 * Aegerion Pharmaceuticals Inc. 210,232 18,019 * Haemonetics Corp. 444,274 17,718 * Insulet Corp. 475,484 17,232 *,^ Myriad Genetics Inc. 695,510 16,344 * MWI Veterinary Supply Inc. 109,349 16,332 * HMS Holdings Corp. 758,993 16,326 * DexCom Inc. 573,894 16,201 *,^ Opko Health Inc. 1,837,628 16,190 * Magellan Health Services Inc. 232,150 13,920 * Pacira Pharmaceuticals Inc. 287,785 13,840 * MedAssets Inc. 528,879 13,444 Air Methods Corp. 302,580 12,890 * Sarepta Therapeutics Inc. 270,011 12,753 * Neogen Corp. 205,397 12,472 * ImmunoGen Inc. 730,793 12,438 * Santarus Inc. 542,990 12,255 * Akorn Inc. 622,418 12,249 * Acorda Therapeutics Inc. 351,828 12,061 * Acadia Healthcare Co. Inc. 301,861 11,902 Masimo Corp. 445,084 11,857 * Volcano Corp. 494,361 11,825 * Amsurg Corp. Class A 291,661 11,579 ^ Chemed Corp. 161,280 11,532 * InterMune Inc. 740,151 11,376 * Impax Laboratories Inc. 553,752 11,357 * Wright Medical Group Inc. 420,621 10,970 * Cyberonics Inc. 216,023 10,961 * Clovis Oncology Inc. 179,930 10,936 * Ironwood Pharmaceuticals Inc. Class A 918,922 10,889 * MAKO Surgical Corp. 368,279 10,868 * Nektar Therapeutics 1,000,731 10,458 *,^ Arena Pharmaceuticals Inc. 1,933,488 10,189 * Hanger Inc. 300,511 10,145 * NuVasive Inc. 402,661 9,861 Cantel Medical Corp. 297,154 9,464 Analogic Corp. 112,558 9,302 * ArthroCare Corp. 256,388 9,122 * Quintiles Transnational Holdings Inc. 200,288 8,989 Meridian Bioscience Inc. 379,425 8,973 * Puma Biotechnology Inc. 165,874 8,901 * HeartWare International Inc. 120,217 8,801 * Molina Healthcare Inc. 244,974 8,721 * Halozyme Therapeutics Inc. 785,832 8,676 *,^ Vivus Inc. 919,299 8,568 * Endologix Inc. 530,392 8,555 *,^ Exelixis Inc. 1,465,074 8,527 CONMED Corp. 250,006 8,498 * Globus Medical Inc. 472,844 8,256 *,^ MannKind Corp. 1,429,367 8,147 * Raptor Pharmaceutical Corp. 542,033 8,098 Abaxis Inc. 190,832 8,034 * Dyax Corp. 1,167,129 8,007 * Synageva BioPharma Corp. 126,190 7,989 * Ligand Pharmaceuticals Inc. Class B 184,438 7,982 * ICU Medical Inc. 116,944 7,944 Quality Systems Inc. 364,750 7,926 * IPC The Hospitalist Co. Inc. 153,592 7,835 * Quidel Corp. 265,257 7,533 * Keryx Biopharmaceuticals Inc. 740,217 7,476 * Exact Sciences Corp. 633,033 7,476 * Greatbatch Inc. 218,551 7,437 * Integra LifeSciences Holdings Corp. 184,166 7,413 * Omnicell Inc. 311,571 7,378 * Auxilium Pharmaceuticals Inc. 400,747 7,306 * ExamWorks Group Inc. 279,261 7,258 Ensign Group Inc. 174,201 7,161 * Luminex Corp. 347,291 6,946 * Infinity Pharmaceuticals Inc. 395,636 6,904 * HealthStream Inc. 181,604 6,879 * Array BioPharma Inc. 1,086,536 6,758 *,^ Bio-Reference Labs Inc. 224,424 6,706 * Emeritus Corp. 357,216 6,619 Kindred Healthcare Inc. 491,168 6,596 * AVANIR Pharmaceuticals Inc. 1,533,897 6,504 * NxStage Medical Inc. 487,023 6,409 * Neurocrine Biosciences Inc. 551,112 6,239 * Spectranetics Corp. 370,450 6,216 * ABIOMED Inc. 320,846 6,119 * Lexicon Pharmaceuticals Inc. 2,540,196 6,020 *,^ Sangamo Biosciences Inc. 574,086 6,016 Computer Programs & Systems Inc. 102,223 5,980 * Momenta Pharmaceuticals Inc. 414,844 5,970 * Idenix Pharmaceuticals Inc. 1,112,399 5,796 * Orexigen Therapeutics Inc. 939,211 5,767 * AMN Healthcare Services Inc. 416,770 5,735 * Optimer Pharmaceuticals Inc. 444,346 5,599 * Immunomedics Inc. 888,614 5,501 * Geron Corp. 1,630,358 5,462 * Healthways Inc. 292,272 5,410 * Astex Pharmaceuticals Inc. 632,094 5,360 * Genomic Health Inc. 171,208 5,236 * Capital Senior Living Corp. 245,126 5,184 * Affymetrix Inc. 820,473 5,087 * Corvel Corp. 136,340 5,040 * Vanguard Health Systems Inc. 234,847 4,934 Invacare Corp. 284,318 4,910 * BioScrip Inc. 558,215 4,901 * BioCryst Pharmaceuticals Inc. 662,301 4,822 *,^ Accuray Inc. 651,766 4,817 * Antares Pharma Inc. 1,179,304 4,788 * Repros Therapeutics Inc. 176,509 4,730 * Cerus Corp. 702,851 4,716 * Depomed Inc. 620,514 4,641 * Merit Medical Systems Inc. 369,234 4,479 * Accretive Health Inc. 489,838 4,467 US Physical Therapy Inc. 143,428 4,458 Landauer Inc. 86,860 4,452 * Amedisys Inc. 258,427 4,450 * Staar Surgical Co. 327,901 4,440 * Endocyte Inc. 326,238 4,349 * Onyx Pharmaceuticals Inc. 34,366 4,284 National Healthcare Corp. 90,296 4,268 *,^ Dendreon Corp. 1,421,669 4,166 * Novavax Inc. 1,315,357 4,157 * Furiex Pharmaceuticals Inc. 94,443 4,155 * Natus Medical Inc. 288,878 4,096 * AMAG Pharmaceuticals Inc. 190,183 4,085 * Curis Inc. 902,437 4,025 Spectrum Pharmaceuticals Inc. 475,937 3,993 * AngioDynamics Inc. 301,903 3,985 * TESARO Inc. 102,796 3,982 * Insmed Inc. 248,029 3,872 * Emergent Biosolutions Inc. 201,201 3,833 *,^ Navidea Biopharmaceuticals Inc. 1,428,475 3,785 * Cardiovascular Systems Inc. 188,330 3,776 Hi-Tech Pharmacal Co. Inc. 86,865 3,748 * Orthofix International NV 177,069 3,694 Select Medical Holdings Corp. 450,782 3,638 *,^ ZIOPHARM Oncology Inc. 916,350 3,620 * Rigel Pharmaceuticals Inc. 1,005,312 3,599 * LHC Group Inc. 151,202 3,547 * Vanda Pharmaceuticals Inc. 323,353 3,547 *,^ Osiris Therapeutics Inc. 212,351 3,534 * Fluidigm Corp. 160,919 3,531 * XOMA Corp. 770,712 3,453 * Albany Molecular Research Inc. 266,756 3,438 * TearLab Corp. 310,004 3,429 * Providence Service Corp. 119,198 3,420 * OraSure Technologies Inc. 564,378 3,392 * PharMerica Corp. 254,406 3,376 * Cambrex Corp. 250,268 3,304 * Repligen Corp. 293,921 3,260 * Tornier NV 166,753 3,223 * Intercept Pharmaceuticals Inc. 46,100 3,182 *,^ Neuralstem Inc. 1,172,740 3,178 * Cynosure Inc. Class A 139,097 3,173 * Gentiva Health Services Inc. 261,221 3,145 * Synergy Pharmaceuticals Inc. 648,895 2,965 * SurModics Inc. 123,431 2,935 Universal American Corp. 379,209 2,890 * Chelsea Therapeutics International Ltd. 957,301 2,881 * Triple-S Management Corp. Class B 154,815 2,847 * Alliance HealthCare Services Inc. 101,861 2,821 * Cadence Pharmaceuticals Inc. 445,172 2,809 * Sequenom Inc. 1,023,095 2,732 * Lannett Co. Inc. 124,745 2,722 * GenMark Diagnostics Inc. 220,915 2,684 Atrion Corp. 10,351 2,679 * Symmetry Medical Inc. 326,906 2,668 *,^ Ampio Pharmaceuticals Inc. 353,851 2,654 * Anika Therapeutics Inc. 109,617 2,626 * Sagent Pharmaceuticals Inc. 126,974 2,590 *,^ Synta Pharmaceuticals Corp. 376,866 2,378 * Dynavax Technologies Corp. 1,952,271 2,343 *,^ Unilife Corp. 703,914 2,337 * XenoPort Inc. 403,367 2,291 * Cytokinetics Inc. 301,843 2,291 *,^ Rockwell Medical Inc. 200,403 2,287 * Progenics Pharmaceuticals Inc. 453,785 2,283 *,^ Peregrine Pharmaceuticals Inc. 1,586,556 2,237 *,^ NewLink Genetics Corp. 118,102 2,218 * Vascular Solutions Inc. 128,899 2,166 *,^ Inovio Pharmaceuticals Inc. 1,041,380 2,156 * Sucampo Pharmaceuticals Inc. Class A 345,006 2,153 * Sciclone Pharmaceuticals Inc. 420,559 2,132 * Greenway Medical Technologies 103,125 2,130 CryoLife Inc. 301,867 2,113 *,^ MEI Pharma Inc. 180,864 2,051 *,^ MiMedx Group Inc. 490,068 2,044 * Prothena Corp. plc 100,400 2,031 * Cytori Therapeutics Inc. 868,554 2,024 * Threshold Pharmaceuticals Inc. 432,635 2,012 * Harvard Bioscience Inc. 376,097 1,978 * Vocera Communications Inc. 104,495 1,944 * Rochester Medical Corp. 97,260 1,941 * Achillion Pharmaceuticals Inc. 640,657 1,935 * Arqule Inc. 826,771 1,926 *,^ Galena Biopharma Inc. 824,675 1,872 * BioDelivery Sciences International Inc. 344,033 1,868 * Stemline Therapeutics Inc. 41,187 1,865 * Chindex International Inc. 109,390 1,865 * AtriCure Inc. 169,128 1,857 *,^ AcelRx Pharmaceuticals Inc. 171,429 1,846 * KYTHERA Biopharmaceuticals Inc. 40,175 1,836 *,^ Omeros Corp. 188,271 1,836 * Five Star Quality Care Inc. 334,338 1,729 * Zogenix Inc. 926,873 1,724 *,^ Catalyst Pharmaceutical Partners Inc. 562,073 1,714 * Targacept Inc. 322,278 1,711 * Sunesis Pharmaceuticals Inc. 342,049 1,697 *,^ ImmunoCellular Therapeutics Ltd. 641,639 1,649 * Merrimack Pharmaceuticals Inc. 425,827 1,618 *,^ Accelerate Diagnostics Inc. 119,670 1,605 Almost Family Inc. 82,058 1,594 * Anacor Pharmaceuticals Inc. 144,256 1,532 Psychemedics Corp. 115,494 1,530 * Durect Corp. 1,140,664 1,528 *,^ Oncothyreon Inc. 731,943 1,508 * Cross Country Healthcare Inc. 243,464 1,475 * Cutera Inc. 160,876 1,432 * SIGA Technologies Inc. 364,520 1,400 *,^ NeoStem Inc. 161,258 1,379 *,^ Savient Pharmaceuticals Inc. 2,199,649 1,373 * RTI Surgical Inc. 366,590 1,371 *,^ Organovo Holdings Inc. 233,878 1,349 * Alphatec Holdings Inc. 684,988 1,349 Simulations Plus Inc. 275,993 1,328 * National Research Corp. Class A 70,149 1,321 *,^ Celsion Corp. 1,114,729 1,282 *,^ Cell Therapeutics Inc. 774,957 1,271 Enzon Pharmaceuticals Inc. 706,876 1,188 * Cyclacel Pharmaceuticals Inc. 273,051 1,166 * Amicus Therapeutics Inc. 497,297 1,154 * Cleveland Biolabs Inc. 735,255 1,147 * Hyperion Therapeutics Inc. 43,300 1,131 * Corcept Therapeutics Inc. 708,901 1,127 * Pozen Inc. 195,732 1,122 Utah Medical Products Inc. 18,407 1,094 Pain Therapeutics Inc. 381,468 1,038 * Envision Healthcare Holdings Inc. 39,855 1,037 *,^ PharmAthene Inc. 479,678 1,007 * Vical Inc. 796,230 995 * Synergetics USA Inc. 213,690 972 *,^ Supernus Pharmaceuticals Inc. 132,308 970 * Sunshine Heart Inc. 82,977 961 * BioTelemetry Inc. 94,715 939 * Zalicus Inc. 775,238 930 * Digirad Corp. 362,665 914 * RadNet Inc. 373,069 899 *,^ Biotime Inc. 235,417 895 * Merge Healthcare Inc. 341,358 891 LeMaitre Vascular Inc. 132,140 885 * Horizon Pharma Inc. 261,619 884 *,^ Biolase Inc. 461,584 882 * Durata Therapeutics Inc. 96,842 875 * Solta Medical Inc. 395,596 823 * PhotoMedex Inc. 51,423 818 * Exactech Inc. 40,053 807 * Hansen Medical Inc. 429,111 768 * Theragenics Corp. 349,203 761 * Nanosphere Inc. 377,153 754 * Portola Pharmaceuticals Inc. 27,929 747 * AVEO Pharmaceuticals Inc. 360,131 745 * Iridex Corp. 124,615 739 *,^ GTx Inc. 360,741 725 * Columbia Laboratories Inc. 97,047 706 *,^ Alexza Pharmaceuticals Inc. 134,498 689 * BioSpecifics Technologies Corp. 35,296 687 * Derma Sciences Inc. 55,415 686 * Cardica Inc. 526,562 685 * Premier Inc. Class A 20,987 665 *,^ Acura Pharmaceuticals Inc. 347,407 660 *,^ Apricus Biosciences Inc. 314,675 658 *,^ Bluebird Bio Inc. 23,800 642 * Enzo Biochem Inc. 253,661 639 * Synthetic Biologics Inc. 378,759 636 * OncoGenex Pharmaceutical Inc. 66,063 612 * Coronado Biosciences Inc. 86,710 609 * Zeltiq Aesthetics Inc. 65,162 591 * Cempra Inc. 51,331 590 * Palatin Technologies Inc. 865,720 584 * Skilled Healthcare Group Inc. 132,719 579 *,^ Anthera Pharmaceuticals Inc. Class A 138,906 558 * Medical Action Industries Inc. 83,183 552 * AdCare Health Systems Inc. 135,530 549 * Icad Inc. 101,374 534 * Verastem Inc. 42,860 533 * pSivida Corp. 127,464 524 * Uroplasty Inc. 157,785 522 * Codexis Inc. 280,678 494 * Heska Corp. 82,386 494 * Fonar Corp. 84,467 487 * TrovaGene Inc. 67,034 481 * PDI Inc. 95,770 462 * Cellular Dynamics International Inc. 24,750 456 * Medgenics Inc. 58,101 453 * Foundation Medicine Inc. 11,416 453 * Agios Pharmaceuticals Inc. 16,160 452 * Discovery Laboratories Inc. 228,757 448 * ChemoCentryx Inc. 79,505 442 * Transcept Pharmaceuticals Inc. 129,739 413 * Hemispherx Biopharma Inc. 1,716,241 403 *,^ Novabay Pharmaceuticals Inc. 235,841 403 *,^ BSD Medical Corp. 293,101 402 * Chimerix Inc. 17,476 384 * Pacific Biosciences of California Inc. 67,700 374 * Cel-Sci Corp. 217,669 370 * Bovie Medical Corp. 128,896 363 *,^ Rexahn Pharmaceuticals Inc. 779,754 351 * LCA-Vision Inc. 95,864 345 *,^ Bacterin International Holdings Inc. 506,800 340 * Cumberland Pharmaceuticals Inc. 73,721 334 * Pernix Therapeutics Holdings 118,747 324 MGC Diagnostics Corp. 29,309 321 * Mast Therapeutics Inc. 716,278 314 * Retractable Technologies Inc. 97,255 302 * Agenus Inc. 106,756 296 * Epizyme Inc. 7,000 281 *,^ Stereotaxis Inc. 83,104 277 Biota Pharmaceuticals Inc. 64,786 271 * Cornerstone Therapeutics Inc. 28,390 267 * EnteroMedics Inc. 212,170 265 * Ophthotech Corp. 8,880 264 * IsoRay Inc. 406,044 264 * Vision Sciences Inc. 254,570 249 * BIND Therapeutics Inc. 16,930 239 * Authentidate Holding Corp. 264,899 236 * Hooper Holmes Inc. 466,668 219 * Onconova Therapeutics Inc. 8,083 214 * Ventrus Biosciences Inc. 73,128 211 * Entremed Inc. 119,606 209 * PTC Therapeutics Inc. 9,536 205 * iBio Inc. 459,496 200 * Oculus Innovative Sciences Inc. 72,362 199 *,^ Galectin Therapeutics Inc. 19,819 198 *,^ MELA Sciences Inc. 269,340 195 * Sharps Compliance Corp. 63,085 194 *,^ Opexa Therapeutics Inc. 87,158 191 *,^ Athersys Inc. 115,952 190 * TG Therapeutics Inc. 36,508 186 *,^ Biodel Inc. 58,911 186 *,^ MediciNova Inc. 71,942 181 *,^ Delcath Systems Inc. 547,732 180 * Baxano Surgical Inc. 127,801 178 * NeoGenomics Inc. 58,177 175 *,^ BG Medicine Inc. 185,274 170 * Alimera Sciences Inc. 43,663 164 *,^ StemCells Inc. 96,504 162 * Arrowhead Research Corp. 28,201 160 * Aastrom Biosciences Inc. 539,511 149 * ERBA Diagnostics Inc. 98,100 141 * OncoMed Pharmaceuticals Inc. 8,579 131 * Bioanalytical Systems Inc. 86,496 117 * CytRx Corp. 35,261 114 * Vermillion Inc. 43,524 112 * Regulus Therapeutics Inc. 9,982 94 * ProPhase Labs Inc. 52,286 94 * ANI Pharmaceuticals Inc. 9,549 93 * American Caresource Holdings Inc. 51,566 92 * CAS Medical Systems Inc. 66,116 89 * Escalon Medical Corp. 59,011 87 * Lpath Inc. Class A 14,808 83 * Ocera Therapeutics Inc. 9,085 77 * VirtualScopics Inc. 16,180 76 * Misonix Inc. 15,828 74 * Venaxis Inc. 34,036 66 * Chembio Diagnostics Inc. 17,355 63 * Urologix Inc. 160,918 55 * NuPathe Inc. 21,502 52 * SunLink Health Systems Inc. 59,900 45 * Ligand Pharmaceuticals Inc. TR Beta Contingent Value Rights 395,811 40 * Ligand Pharmaceuticals Inc. Glucagon Contingent Value Rights 395,811 40 *,^ CombiMatrix Corp. 9,624 28 * Metabolix Inc. 20,961 26 * Allied Healthcare Products Inc. 10,415 24 *,^ Wright Medical Group Inc. Rights Exp. 12/31/2049 52,493 19 * Telik Inc. 14,700 18 ^ Cardium Therapeutics Inc. 15,324 17 * ARCA Biopharma Inc. 10,323 16 Ligand Pharmaceuticals Inc. General Contingent Value Rights 395,811 14 * Response Genetics Inc. 5,975 13 * Ligand Pharmaceuticals Inc. Roche Contingent Value Rights 395,811 10 * Oxygen Biotherapeutics Inc. 2,210 3 * NeuroMetrix Inc. 1,751 3 * DARA Biosciences Inc. 5,069 2 * GenVec Inc. 800 1 Maxygen Inc. 143 — Industrials (14.2%) * United Continental Holdings Inc. 3,082,306 94,658 * Verisk Analytics Inc. Class A 1,296,311 84,208 * Hertz Global Holdings Inc. 3,230,258 71,583 Chicago Bridge & Iron Co. NV 928,226 62,906 * B/E Aerospace Inc. 852,119 62,903 * IHS Inc. Class A 533,554 60,921 Fortune Brands Home & Security Inc. 1,435,967 59,779 Towers Watson & Co. Class A 556,203 59,491 TransDigm Group Inc. 427,233 59,257 JB Hunt Transport Services Inc. 789,897 57,607 Wabtec Corp. 832,182 52,319 Manpowergroup Inc. 677,203 49,260 Hubbell Inc. Class B 466,007 48,810 Waste Connections Inc. 1,068,176 48,506 Lincoln Electric Holdings Inc. 710,502 47,334 AGCO Corp. 783,222 47,322 * United Rentals Inc. 806,955 47,037 IDEX Corp. 706,771 46,117 * WABCO Holdings Inc. 541,505 45,627 Donaldson Co. Inc. 1,168,743 44,564 * Colfax Corp. 762,555 43,077 * Kirby Corp. 491,039 42,499 * Sensata Technologies Holding NV 1,105,696 42,315 KBR Inc. 1,280,284 41,788 Timken Co. 690,271 41,692 Graco Inc. 530,441 39,284 Carlisle Cos. Inc. 551,885 38,792 Nordson Corp. 522,151 38,446 Alaska Air Group Inc. 603,934 37,818 * Oshkosh Corp. 752,470 36,856 * Owens Corning 956,578 36,331 URS Corp. 647,875 34,823 * Middleby Corp. 165,282 34,529 * Genesee & Wyoming Inc. Class A 369,411 34,344 Acuity Brands Inc. 370,545 34,098 MSC Industrial Direct Co. Inc. Class A 416,366 33,871 * Hexcel Corp. 866,633 33,625 SPX Corp. 391,942 33,174 Babcock & Wilcox Co. 959,376 32,350 * Terex Corp. 962,691 32,346 * Chart Industries Inc. 262,335 32,278 Valmont Industries Inc. 231,614 32,174 Triumph Group Inc. 449,583 31,570 *,^ US Airways Group Inc. 1,659,917 31,472 Trinity Industries Inc. 679,540 30,817 * Copart Inc. 966,404 30,722 Kennametal Inc. 672,915 30,685 AO Smith Corp. 671,749 30,363 Lennox International Inc. 397,104 29,886 * WESCO International Inc. 381,840 29,222 Huntington Ingalls Industries Inc. 430,346 29,005 ITT Corp. 780,641 28,064 * Clean Harbors Inc. 476,672 27,962 * Old Dominion Freight Line Inc. 603,357 27,748 * Teledyne Technologies Inc. 323,593 27,483 * AECOM Technology Corp. 871,479 27,251 Alliant Techsystems Inc. 276,844 27,009 * Avis Budget Group Inc. 934,074 26,929 Toro Co. 494,057 26,852 Regal-Beloit Corp. 389,513 26,460 KAR Auction Services Inc. 931,947 26,290 Crane Co. 421,720 26,007 Exelis Inc. 1,627,817 25,573 Generac Holdings Inc. 591,544 25,223 EnerSys Inc. 411,551 24,952 RR Donnelley & Sons Co. 1,570,558 24,815 Actuant Corp. Class A 633,290 24,597 Covanta Holding Corp. 1,128,960 24,137 CLARCOR Inc. 431,371 23,954 * MRC Global Inc. 879,227 23,563 * USG Corp. 806,896 23,061 * Moog Inc. Class A 391,764 22,985 * Foster Wheeler AG 865,693 22,802 EMCOR Group Inc. 580,085 22,699 Manitowoc Co. Inc. 1,154,429 22,604 Landstar System Inc. 395,075 22,116 Watsco Inc. 232,817 21,948 * Esterline Technologies Corp. 271,270 21,672 * Spirit Airlines Inc. 627,812 21,515 Woodward Inc. 523,529 21,376 *,^ Navistar International Corp. 581,821 21,225 * Spirit Aerosystems Holdings Inc. Class A 875,385 21,219 Corporate Executive Board Co. 290,356 21,086 Con-way Inc. 488,392 21,045 HEICO Corp. 309,071 20,936 Curtiss-Wright Corp. 406,914 19,109 * Swift Transportation Co. 944,696 19,073 GATX Corp. 399,345 18,977 * Advisory Board Co. 318,276 18,931 Applied Industrial Technologies Inc. 364,842 18,789 Air Lease Corp. Class A 676,521 18,713 * DigitalGlobe Inc. 589,160 18,629 Deluxe Corp. 435,682 18,151 Harsco Corp. 697,428 17,366 *,^ Polypore International Inc. 403,222 16,520 * Armstrong World Industries Inc. 299,057 16,436 * MasTec Inc. 523,910 15,874 Healthcare Services Group Inc. 613,755 15,810 * Beacon Roofing Supply Inc. 422,709 15,585 United Stationers Inc. 344,853 15,001 Herman Miller Inc. 507,321 14,804 Rollins Inc. 555,600 14,729 Mine Safety Appliances Co. 283,754 14,645 * Tetra Tech Inc. 557,595 14,436 UniFirst Corp. 136,424 14,245 HNI Corp. 392,350 14,195 Watts Water Technologies Inc. Class A 246,811 13,913 Barnes Group Inc. 394,334 13,770 TAL International Group Inc. 292,613 13,674 General Cable Corp. 430,099 13,656 Allegiant Travel Co. Class A 128,884 13,579 Mueller Industries Inc. 243,106 13,534 * Trimas Corp. 360,008 13,428 * Proto Labs Inc. 175,010 13,369 * FTI Consulting Inc. 352,409 13,321 Franklin Electric Co. Inc. 337,042 13,279 * On Assignment Inc. 402,183 13,272 * WageWorks Inc. 260,506 13,143 * RBC Bearings Inc. 198,937 13,108 * JetBlue Airways Corp. 1,879,529 12,518 ABM Industries Inc. 463,416 12,336 Brady Corp. Class A 402,032 12,262 Brink's Co. 425,661 12,046 Simpson Manufacturing Co. Inc. 366,118 11,924 UTi Worldwide Inc. 788,046 11,907 * Mobile Mini Inc. 349,125 11,891 * Hub Group Inc. Class A 302,669 11,874 * Orbital Sciences Corp. 544,415 11,531 * Huron Consulting Group Inc. 211,556 11,130 Forward Air Corp. 274,062 11,058 Mueller Water Products Inc. Class A 1,367,376 10,925 * EnPro Industries Inc. 181,311 10,917 Raven Industries Inc. 329,914 10,791 G&K Services Inc. Class A 177,889 10,743 Interface Inc. Class A 527,245 10,461 Acacia Research Corp. 447,119 10,311 * HD Supply Holdings Inc. 459,932 10,105 Kaydon Corp. 283,833 10,082 * Atlas Air Worldwide Holdings Inc. 218,242 10,063 CIRCOR International Inc. 160,438 9,976 Granite Construction Inc. 325,179 9,950 Tennant Co. 160,458 9,948 * Nortek Inc. 144,442 9,925 Cubic Corp. 182,195 9,780 AZZ Inc. 233,007 9,754 Aircastle Ltd. 558,678 9,727 Matson Inc. 369,372 9,689 *,^ SolarCity Corp. 276,970 9,583 Werner Enterprises Inc. 408,510 9,531 * Korn/Ferry International 444,106 9,504 Lindsay Corp. 114,946 9,382 AMERCO 50,848 9,363 Kaman Corp. 245,906 9,310 * II-VI Inc. 493,058 9,279 AAR Corp. 339,053 9,266 Knight Transportation Inc. 541,287 8,942 * TrueBlue Inc. 371,628 8,923 Steelcase Inc. Class A 535,684 8,903 *,^ GenCorp Inc. 551,921 8,847 Hyster-Yale Materials Handling Inc. 97,773 8,767 Albany International Corp. 243,094 8,720 * GrafTech International Ltd. 1,015,833 8,584 Exponent Inc. 119,024 8,551 * Dycom Industries Inc. 302,690 8,472 Briggs & Stratton Corp. 413,810 8,326 * Aegion Corp. Class A 348,627 8,273 * Rush Enterprises Inc. Class A 309,942 8,217 * Taser International Inc. 541,419 8,073 ESCO Technologies Inc. 241,901 8,038 Sun Hydraulics Corp. 215,612 7,816 * Wesco Aircraft Holdings Inc. 371,832 7,782 AAON Inc. 292,002 7,756 Apogee Enterprises Inc. 261,156 7,751 Universal Forest Products Inc. 182,144 7,668 McGrath RentCorp 213,263 7,614 Insperity Inc. 199,075 7,485 * Federal Signal Corp. 573,628 7,383 Knoll Inc. 434,277 7,357 Primoris Services Corp. 287,028 7,311 * Wabash National Corp. 626,132 7,301 * Navigant Consulting Inc. 465,319 7,194 Titan International Inc. 487,949 7,144 John Bean Technologies Corp. 283,914 7,064 * H&E Equipment Services Inc. 265,333 7,047 * Tutor Perini Corp. 329,962 7,035 * DXP Enterprises Inc. 89,056 7,033 * Team Inc. 176,335 7,009 Standex International Corp. 117,785 6,996 * Meritor Inc. 886,188 6,965 Astec Industries Inc. 193,047 6,942 * ACCO Brands Corp. 1,038,376 6,895 SkyWest Inc. 474,608 6,891 * Saia Inc. 218,532 6,814 Encore Wire Corp. 172,029 6,785 Comfort Systems USA Inc. 403,396 6,781 * Trex Co. Inc. 135,843 6,728 Arkansas Best Corp. 260,264 6,681 Altra Holdings Inc. 248,049 6,675 Quad/Graphics Inc. 215,357 6,538 Quanex Building Products Corp. 339,881 6,400 Heartland Express Inc. 429,704 6,098 * ICF International Inc. 166,867 5,909 Resources Connection Inc. 431,837 5,860 * Rexnord Corp. 276,158 5,744 Gorman-Rupp Co. 142,941 5,735 Griffon Corp. 448,843 5,629 * Greenbrier Cos. Inc. 225,493 5,576 * Blount International Inc. 448,997 5,437 US Ecology Inc. 174,136 5,247 * Consolidated Graphics Inc. 93,411 5,237 American Science & Engineering Inc. 85,060 5,130 Barrett Business Services Inc. 75,880 5,107 Viad Corp. 198,931 4,963 * Thermon Group Holdings Inc. 213,389 4,931 Kforce Inc. 278,559 4,928 * Roadrunner Transportation Systems Inc. 169,174 4,777 Kelly Services Inc. Class A 244,860 4,767 * MYR Group Inc. 195,640 4,754 * Columbus McKinnon Corp. 192,313 4,621 * Powell Industries Inc. 75,353 4,618 *,^ XPO Logistics Inc. 212,287 4,600 * Kratos Defense & Security Solutions Inc. 534,249 4,424 Celadon Group Inc. 234,151 4,372 * RPX Corp. 245,951 4,312 Kadant Inc. 127,058 4,268 * Standard Parking Corp. 154,499 4,154 Marten Transport Ltd. 239,460 4,107 Ennis Inc. 226,138 4,080 HEICO Corp. Class A 80,937 4,058 * American Woodmark Corp. 115,356 3,997 Aceto Corp. 254,264 3,972 * Republic Airways Holdings Inc. 333,141 3,964 LB Foster Co. Class A 84,801 3,879 Multi-Color Corp. 111,378 3,779 Great Lakes Dredge & Dock Corp. 509,244 3,779 * Gibraltar Industries Inc. 262,534 3,744 * Astronics Corp. 74,687 3,713 Michael Baker Corp. 91,338 3,696 Alamo Group Inc. 75,496 3,693 * Engility Holdings Inc. 116,357 3,692 Heidrick & Struggles International Inc. 192,262 3,665 * Aerovironment Inc. 155,605 3,594 National Presto Industries Inc. 50,779 3,575 * Air Transport Services Group Inc. 472,436 3,539 * Lydall Inc. 204,247 3,507 * CBIZ Inc. 468,142 3,483 Ceco Environmental Corp. 241,740 3,404 *,^ Capstone Turbine Corp. 2,878,665 3,397 * Park-Ohio Holdings Corp. 86,852 3,337 * Northwest Pipe Co. 101,263 3,330 * GP Strategies Corp. 125,259 3,284 * Layne Christensen Co. 162,748 3,248 * Ducommun Inc. 112,690 3,232 American Railcar Industries Inc. 82,050 3,219 * Hawaiian Holdings Inc. 418,923 3,117 West Corp. 140,193 3,108 Global Power Equipment Group Inc. 154,103 3,099 Graham Corp. 81,273 2,936 * Accuride Corp. 559,070 2,874 * Furmanite Corp. 287,605 2,847 * EnerNOC Inc. 189,701 2,844 Douglas Dynamics Inc. 187,082 2,756 * InnerWorkings Inc. 278,909 2,739 Dynamic Materials Corp. 116,796 2,707 * Costa Inc. 141,361 2,689 Houston Wire & Cable Co. 194,358 2,618 *,^ ExOne Co. 61,400 2,616 Kimball International Inc. Class B 234,991 2,606 FreightCar America Inc. 124,951 2,584 NN Inc. 164,562 2,561 * Orion Marine Group Inc. 245,812 2,559 * Energy Recovery Inc. 352,703 2,557 Coleman Cable Inc. 119,303 2,518 VSE Corp. 53,516 2,513 *,^ Titan Machinery Inc. 155,888 2,505 Insteel Industries Inc. 149,567 2,408 CDI Corp. 157,137 2,406 * CAI International Inc. 101,225 2,356 *,^ Odyssey Marine Exploration Inc. 763,128 2,297 * PowerSecure International Inc. 142,888 2,293 * Mistras Group Inc. 130,350 2,216 * Pendrell Corp. 1,128,023 2,188 * Echo Global Logistics Inc. 104,243 2,183 *,^ YRC Worldwide Inc. 128,473 2,169 * KEYW Holding Corp. 160,450 2,158 * Pacer International Inc. 344,799 2,134 * Franklin Covey Co. 114,259 2,051 * Edgen Group Inc. 267,803 2,035 Pike Electric Corp. 176,366 1,996 * Builders FirstSource Inc. 332,854 1,957 Intersections Inc. 215,104 1,886 * NCI Building Systems Inc. 148,034 1,886 * Vicor Corp. 228,843 1,872 Twin Disc Inc. 69,364 1,812 Argan Inc. 82,358 1,809 * Commercial Vehicle Group Inc. 222,114 1,768 * Patrick Industries Inc. 57,833 1,738 Schawk Inc. Class A 114,357 1,697 Ampco-Pittsburgh Corp. 94,379 1,691 *,^ FuelCell Energy Inc. 1,279,651 1,651 LSI Industries Inc. 194,288 1,640 * Xerium Technologies Inc. 141,272 1,637 * CRA International Inc. 87,724 1,633 * Cenveo Inc. 550,929 1,625 Preformed Line Products Co. 22,204 1,597 International Shipholding Corp. 56,822 1,559 * Performant Financial Corp. 141,992 1,551 Universal Truckload Services Inc. 57,202 1,525 PAM Transportation Services Inc. 85,339 1,493 Miller Industries Inc. 85,479 1,451 * PGT Inc. 144,618 1,433 *,^ Power Solutions International Inc. 23,763 1,405 NL Industries Inc. 123,544 1,402 * ARC Document Solutions Inc. 294,480 1,352 * Sterling Construction Co. Inc. 141,783 1,312 Courier Corp. 81,319 1,286 * Flow International Corp. 315,236 1,258 * American Superconductor Corp. 536,918 1,256 * Tecumseh Products Co. Class A 139,667 1,250 * Quality Distribution Inc. 132,424 1,224 * Ameresco Inc. Class A 121,222 1,215 * Casella Waste Systems Inc. Class A 209,903 1,207 * LMI Aerospace Inc. 89,195 1,192 * Patriot Transportation Holding Inc. 34,975 1,183 * USA Truck Inc. 128,629 1,153 * CPI Aerostructures Inc. 96,915 1,123 * Willis Lease Finance Corp. 70,407 1,108 * BlueLinx Holdings Inc. 533,925 1,041 Hurco Cos. Inc. 40,210 1,040 Allied Motion Technologies Inc. 128,498 1,040 Baltic Trading Ltd. 210,827 1,031 Hardinge Inc. 66,364 1,025 * Active Power Inc. 344,211 1,002 * TRC Cos. Inc. 133,600 989 * Rand Logistics Inc. 193,713 945 TMS International Corp. Class A 52,743 920 Innovative Solutions & Support Inc. 115,439 919 * Astronics Corp. Class B 18,109 903 * Magnetek Inc. 50,100 887 * Supreme Industries Inc. Class A 137,574 878 * API Technologies Corp. 293,596 860 SIFCO Industries Inc. 46,392 854 * PMFG Inc. 107,380 795 * Ply Gem Holdings Inc. 56,400 788 *,^ Genco Shipping & Trading Ltd. 198,165 779 * Swisher Hygiene Inc. 1,176,492 714 * Mfri Inc. 61,557 703 * Lawson Products Inc. 67,897 700 * Dolan Co. 295,489 668 * Hudson Global Inc. 201,628 653 Providence and Worcester Railroad Co. 31,838 642 ^ Acorn Energy Inc. 103,247 609 * Hill International Inc. 179,068 591 * Manitex International Inc. 51,159 559 * Key Technology Inc. 38,521 535 Omega Flex Inc. 28,118 531 Ecology and Environment Inc. 45,100 525 *,^ Revolution Lighting Technologies Inc. 201,900 517 Eastern Co. 31,545 510 * Fuel Tech Inc. 116,591 508 * Sparton Corp. 19,389 494 *,^ Real Goods Solar Inc. Class A 164,260 460 * Hudson Technologies Inc. 212,882 432 * Global Brass & Copper Holdings Inc. 24,414 428 * Heritage-Crystal Clean Inc. 23,754 428 LS Starrett Co. Class A 36,454 401 * Ultralife Corp. 98,312 393 * Virco Manufacturing Corp. 188,287 391 * Innotrac Corp. 74,779 390 * Orion Energy Systems Inc. 101,795 383 * Integrated Electrical Services Inc. 94,024 382 * Gencor Industries Inc. 41,010 352 *,^ Eagle Bulk Shipping Inc. 48,748 350 * Metalico Inc. 233,872 327 * Arotech Corp. 169,743 297 RCM Technologies Inc. 47,961 289 * Jewett-Cameron Trading Co. Ltd. 23,964 264 * American Electric Technologies Inc. 37,160 263 * Lightbridge Corp. 138,689 248 *,^ Ascent Solar Technologies Inc. 281,332 248 * Covenant Transportation Group Inc. Class A 39,032 247 Sypris Solutions Inc. 79,234 247 *,^ Enphase Energy Inc. 29,613 241 * Taylor Devices Inc. 27,295 236 * Astrotech Corp. 304,120 228 Mastech Holdings Inc. 19,414 220 * Perma-Fix Environmental Services 305,178 220 * Ocean Power Technologies Inc. 123,481 210 * Transcat Inc. 25,670 201 * AMREP Corp. 21,268 185 * Versar Inc. 42,809 177 Servotronics Inc. 19,902 177 * Adept Technology Inc. 23,162 167 * Breeze-Eastern Corp. 15,615 154 * National Technical Systems Inc. 6,109 140 * Rush Enterprises Inc. Class B 5,550 126 * Luna Innovations Inc. 86,079 119 * UniTek Global Services Inc. 94,665 113 * Essex Rental Corp. 30,245 104 * Tecumseh Products Co. Class B 11,900 103 * ZBB Energy Corp. 271,560 51 Hubbell Inc. Class A 500 47 * Lime Energy Co. 88,932 44 * Altair Nanotechnologies Inc. 12,362 32 * Industrial Services of America Inc. 13,228 25 * DLH Holdings Corp. 17,157 21 * CTPartners Executive Search Inc. 2,973 14 *,^ Spherix Inc. 1,456 12 * General Finance Corp. 1,811 10 * Plug Power Inc. 10,400 8 * Innovaro Inc. 36,380 5 * Universal Power Group Inc. 800 1 Information Technology (17.6%) * Facebook Inc. Class A 14,157,747 711,285 * LinkedIn Corp. Class A 786,265 193,468 Avago Technologies Ltd. Class A 2,135,474 92,082 * Alliance Data Systems Corp. 421,597 89,155 * Equinix Inc. 426,933 78,406 Maxim Integrated Products Inc. 2,517,822 75,031 * FleetCor Technologies Inc. 629,968 69,397 * ANSYS Inc. 799,101 69,138 * Trimble Navigation Ltd. 2,220,604 65,974 * Cree Inc. 1,038,937 62,534 Activision Blizzard Inc. 3,673,413 61,236 * VMware Inc. Class A 743,129 60,119 * NCR Corp. 1,434,795 56,832 * Rackspace Hosting Inc. 984,781 51,957 * Synopsys Inc. 1,335,622 50,353 Avnet Inc. 1,186,396 49,485 * Gartner Inc. 805,865 48,352 * Concur Technologies Inc. 407,146 44,990 * ServiceNow Inc. 862,872 44,826 *,^ 3D Systems Corp. 817,155 44,118 * Nuance Communications Inc. 2,304,345 43,080 * Arrow Electronics Inc. 866,702 42,061 * Splunk Inc. 690,978 41,486 * CoStar Group Inc. 245,874 41,282 * Skyworks Solutions Inc. 1,624,071 40,342 Jack Henry & Associates Inc. 737,662 38,071 ^ FactSet Research Systems Inc. 348,815 38,056 * Informatica Corp. 936,342 36,489 * Ultimate Software Group Inc. 246,914 36,395 IAC/InterActiveCorp 660,149 36,090 * Pandora Media Inc. 1,365,629 34,318 * TIBCO Software Inc. 1,321,515 33,818 Global Payments Inc. 653,434 33,377 * CommVault Systems Inc. 379,814 33,359 * Cadence Design Systems Inc. 2,455,935 33,155 * MICROS Systems Inc. 662,732 33,097 Broadridge Financial Solutions Inc. 1,029,313 32,681 FEI Co. 360,834 31,681 Solera Holdings Inc. 594,818 31,448 * Brocade Communications Systems Inc. 3,866,871 31,128 * Ingram Micro Inc. 1,320,438 30,436 * WEX Inc. 335,836 29,470 * PTC Inc. 1,033,429 29,380 Leidos Holdings Inc. 627,975 28,585 * ON Semiconductor Corp. 3,896,636 28,445 * NetSuite Inc. 261,127 28,186 * Aspen Technology Inc. 810,017 27,986 * NeuStar Inc. Class A 556,313 27,526 * Atmel Corp. 3,695,891 27,497 MAXIMUS Inc. 589,452 26,549 * Vantiv Inc. Class A 939,912 26,261 National Instruments Corp. 841,434 26,026 * Qlik Technologies Inc. 759,238 25,996 Lender Processing Services Inc. 737,499 24,537 Belden Inc. 376,967 24,145 * Fortinet Inc. 1,180,526 23,917 * Guidewire Software Inc. 495,859 23,360 * ViaSat Inc. 361,389 23,039 AOL Inc. 663,630 22,948 Cognex Corp. 714,438 22,405 * CoreLogic Inc. 826,553 22,358 * Ciena Corp. 891,496 22,270 * Workday Inc. Class A 269,104 21,779 * VeriFone Systems Inc. 944,260 21,586 * Tyler Technologies Inc. 246,396 21,552 * SS&C Technologies Holdings Inc. 553,230 21,078 Compuware Corp. 1,855,665 20,783 * Riverbed Technology Inc. 1,419,853 20,716 * Sourcefire Inc. 269,207 20,438 * Anixter International Inc. 230,634 20,217 * Advanced Micro Devices Inc. 5,283,800 20,078 * Zebra Technologies Corp. 438,897 19,983 * Zynga Inc. Class A 5,421,129 19,950 * Cornerstone OnDemand Inc. 386,400 19,876 * Yelp Inc. 298,512 19,756 * SolarWinds Inc. 561,548 19,688 DST Systems Inc. 260,358 19,634 * Microsemi Corp. 805,479 19,533 Mentor Graphics Corp. 832,312 19,451 j2 Global Inc. 375,985 18,619 * ACI Worldwide Inc. 341,909 18,484 * Cavium Inc. 445,969 18,374 * Finisar Corp. 810,813 18,349 * Acxiom Corp. 640,291 18,178 Lexmark International Inc. Class A 541,146 17,858 * Hittite Microwave Corp. 272,808 17,828 * Palo Alto Networks Inc. 387,193 17,741 * Semtech Corp. 588,266 17,642 Plantronics Inc. 379,088 17,457 * SunEdison Inc. 2,122,733 16,918 * ARRIS Group Inc. 991,326 16,912 * Verint Systems Inc. 455,607 16,885 * Rovi Corp. 878,499 16,841 Fair Isaac Corp. 304,290 16,821 Convergys Corp. 896,894 16,817 IPG Photonics Corp. 298,418 16,804 * Aruba Networks Inc. 983,151 16,360 * Tech Data Corp. 326,514 16,296 * Infoblox Inc. 389,571 16,292 * Dealertrack Technologies Inc. 378,548 16,217 Diebold Inc. 551,926 16,205 *,^ Zillow Inc. Class A 192,018 16,201 * Euronet Worldwide Inc. 406,776 16,190 * Polycom Inc. 1,466,590 16,015 * Manhattan Associates Inc. 166,921 15,933 * EchoStar Corp. Class A 361,059 15,865 * International Rectifier Corp. 630,347 15,614 Blackbaud Inc. 395,466 15,439 * Fairchild Semiconductor International Inc. Class A 1,103,121 15,322 Littelfuse Inc. 193,480 15,134 * Sapient Corp. 954,815 14,866 * Vishay Intertechnology Inc. 1,142,731 14,730 ^ Dolby Laboratories Inc. Class A 425,026 14,668 * Silicon Laboratories Inc. 339,728 14,510 * Itron Inc. 338,172 14,484 * Cardtronics Inc. 388,178 14,401 Power Integrations Inc. 262,885 14,235 * SYNNEX Corp. 227,230 13,963 * CACI International Inc. Class A 201,145 13,901 * OpenTable Inc. 198,289 13,876 * Take-Two Interactive Software Inc. 762,768 13,852 * Trulia Inc. 294,446 13,848 * RF Micro Devices Inc. 2,432,103 13,717 * TiVo Inc. 1,094,257 13,613 ADTRAN Inc. 503,314 13,408 InterDigital Inc. 355,986 13,289 * Synaptics Inc. 295,308 13,076 Coherent Inc. 211,675 13,007 Heartland Payment Systems Inc. 322,494 12,809 * Electronics For Imaging Inc. 401,317 12,714 * Sanmina Corp. 724,258 12,667 * Veeco Instruments Inc. 338,463 12,601 * ValueClick Inc. 603,836 12,590 * Cirrus Logic Inc. 549,516 12,463 NIC Inc. 537,577 12,423 Intersil Corp. Class A 1,100,563 12,359 * PMC - Sierra Inc. 1,853,141 12,268 MKS Instruments Inc. 460,380 12,242 * Entegris Inc. 1,204,430 12,225 * Web.com Group Inc. 377,625 12,212 * OSI Systems Inc. 162,629 12,111 * Science Applications International Corp. 358,842 12,111 * Progress Software Corp. 467,923 12,110 * Infinera Corp. 1,053,877 11,919 *,^ WebMD Health Corp. 409,701 11,717 * Universal Display Corp. 364,840 11,686 Advent Software Inc. 364,200 11,563 Cypress Semiconductor Corp. 1,231,704 11,504 * Integrated Device Technology Inc. 1,179,306 11,109 * TriQuint Semiconductor Inc. 1,353,397 11,003 * Plexus Corp. 291,796 10,855 * NETGEAR Inc. 350,482 10,816 * Benchmark Electronics Inc. 471,981 10,804 Syntel Inc. 134,109 10,742 * Fusion-io Inc. 764,398 10,235 * RealPage Inc. 431,048 9,983 Monotype Imaging Holdings Inc. 347,530 9,960 EVERTEC Inc. 439,563 9,763 * Synchronoss Technologies Inc. 252,813 9,622 * Unisys Corp. 381,448 9,609 * Rambus Inc. 1,017,465 9,564 *,^ GT Advanced Technologies Inc. 1,085,985 9,242 * Rogers Corp. 154,953 9,217 * BroadSoft Inc. 254,886 9,184 * Bottomline Technologies de Inc. 327,277 9,124 MTS Systems Corp. 140,596 9,047 *,^ SunPower Corp. Class A 345,727 9,044 Monolithic Power Systems Inc. 297,555 9,010 * Interactive Intelligence Group Inc. 139,195 8,837 * Sonus Networks Inc. 2,602,323 8,796 * ScanSource Inc. 254,136 8,793 * comScore Inc. 296,182 8,580 Methode Electronics Inc. 306,163 8,573 * Applied Micro Circuits Corp. 663,826 8,563 * SPS Commerce Inc. 127,363 8,523 * MicroStrategy Inc. Class A 81,698 8,477 * Blucora Inc. 367,195 8,438 * Netscout Systems Inc. 325,808 8,331 * QLogic Corp. 759,445 8,308 * Demandware Inc. 176,312 8,169 * Cray Inc. 338,707 8,153 Tessera Technologies Inc. 419,433 8,116 * Cabot Microelectronics Corp. 210,145 8,095 * Diodes Inc. 326,628 8,002 * Kulicke & Soffa Industries Inc. 688,665 7,954 *,^ Angie's List Inc. 352,697 7,936 *,^ InvenSense Inc. 447,120 7,878 CSG Systems International Inc. 311,294 7,798 * ATMI Inc. 293,101 7,773 *,^ VirnetX Holding Corp. 380,993 7,772 * Ixia 492,678 7,720 * Freescale Semiconductor Ltd. 461,549 7,685 * Ultratech Inc. 252,483 7,650 * ExlService Holdings Inc. 265,984 7,575 * OmniVision Technologies Inc. 493,280 7,552 *,^ Liquidity Services Inc. 225,019 7,552 * Ruckus Wireless Inc. 447,420 7,530 * Measurement Specialties Inc. 137,631 7,465 * Imperva Inc. 175,193 7,362 * Move Inc. 432,709 7,334 * PROS Holdings Inc. 213,346 7,294 * EPAM Systems Inc. 206,663 7,130 * Harmonic Inc. 923,303 7,100 * Bankrate Inc. 341,987 7,035 Tellabs Inc. 3,067,817 6,964 * iGATE Corp. 250,451 6,953 * Stamps.com Inc. 150,965 6,934 * Insight Enterprises Inc. 366,019 6,925 * Checkpoint Systems Inc. 412,007 6,881 * Exar Corp. 503,082 6,746 United Online Inc. 841,801 6,718 * Constant Contact Inc. 280,453 6,644 * FARO Technologies Inc. 155,808 6,570 Booz Allen Hamilton Holding Corp. 338,822 6,546 * Emulex Corp. 827,347 6,420 * Comverse Inc. 200,222 6,397 * Sykes Enterprises Inc. 357,127 6,396 * Tangoe Inc. 266,993 6,370 * LogMeIn Inc. 204,250 6,342 ManTech International Corp. Class A 218,748 6,291 * Rofin-Sinar Technologies Inc. 257,860 6,243 Badger Meter Inc. 131,581 6,119 Pegasystems Inc. 151,867 6,046 AVX Corp. 453,853 5,959 * Digital River Inc. 327,748 5,857 * Advanced Energy Industries Inc. 333,005 5,834 Brooks Automation Inc. 609,769 5,677 * Virtusa Corp. 194,045 5,639 Park Electrochemical Corp. 193,073 5,532 CTS Corp. 349,230 5,507 * TeleTech Holdings Inc. 219,379 5,504 * Newport Corp. 351,715 5,497 * Perficient Inc. 293,541 5,389 * Envestnet Inc. 172,030 5,333 * Volterra Semiconductor Corp. 231,708 5,329 * Ellie Mae Inc. 164,073 5,252 * Accelrys Inc. 506,647 4,996 * Silicon Graphics International Corp. 304,177 4,943 Black Box Corp. 155,871 4,776 * Active Network Inc. 332,569 4,759 * Monster Worldwide Inc. 1,076,226 4,757 * Lattice Semiconductor Corp. 1,065,914 4,754 EarthLink Inc. 954,845 4,726 * Proofpoint Inc. 146,727 4,713 * ServiceSource International Inc. 386,885 4,674 * TTM Technologies Inc. 476,492 4,646 * Global Cash Access Holdings Inc. 589,051 4,600 Cass Information Systems Inc. 85,932 4,586 Micrel Inc. 500,454 4,559 * Silicon Image Inc. 850,626 4,542 Forrester Research Inc. 123,243 4,530 * Spansion Inc. Class A 440,011 4,440 Epiq Systems Inc. 334,538 4,423 * CalAmp Corp. 248,647 4,384 * LivePerson Inc. 460,358 4,346 * Dice Holdings Inc. 501,838 4,271 Comtech Telecommunications Corp. 174,631 4,247 Daktronics Inc. 371,452 4,157 * Callidus Software Inc. 451,039 4,136 * XO Group Inc. 309,548 3,999 * Anaren Inc. 154,655 3,944 * PDF Solutions Inc. 182,935 3,887 * Amkor Technology Inc. 904,028 3,878 * Extreme Networks Inc. 732,517 3,824 * Tableau Software Inc. Class A 53,441 3,807 * Procera Networks Inc. 245,637 3,805 * Ceva Inc. 220,455 3,803 * SciQuest Inc. 168,408 3,782 * Responsys Inc. 228,827 3,776 * DTS Inc. 174,435 3,663 * FormFactor Inc. 529,442 3,632 * Internap Network Services Corp. 516,157 3,587 * Super Micro Computer Inc. 262,592 3,555 * Entropic Communications Inc. 811,024 3,552 * Oplink Communications Inc. 187,714 3,533 * Photronics Inc. 447,753 3,506 * CDW Corp. 153,334 3,501 * Calix Inc. 274,378 3,493 * Rudolph Technologies Inc. 305,402 3,482 * Actuate Corp. 471,354 3,464 * Marketo Inc. 108,631 3,463 Electro Scientific Industries Inc. 291,570 3,414 * Shutterstock Inc. 46,106 3,353 Ubiquiti Networks Inc. 95,000 3,191 * support.com Inc. 562,658 3,066 IXYS Corp. 316,630 3,055 ^ Ebix Inc. 303,425 3,016 * Immersion Corp. 228,644 3,016 Electro Rent Corp. 164,018 2,975 Supertex Inc. 116,364 2,949 * LTX-Credence Corp. 438,496 2,885 * Quantum Corp. 2,089,988 2,884 * Seachange International Inc. 248,394 2,849 * Jive Software Inc. 225,737 2,822 * Nanometrics Inc. 173,798 2,802 *,^ Parkervision Inc. 824,431 2,762 * ShoreTel Inc. 453,533 2,739 * Zix Corp. 559,817 2,738 * MoneyGram International Inc. 137,477 2,692 *,^ RealD Inc. 382,794 2,680 * Mercury Systems Inc. 266,834 2,666 * Xoom Corp. 82,440 2,622 * Agilysys Inc. 218,801 2,608 * QuinStreet Inc. 269,958 2,551 Cohu Inc. 232,059 2,532 * Fabrinet 149,111 2,511 * Globecomm Systems Inc. 171,289 2,403 * Integrated Silicon Solution Inc. 220,047 2,396 * Global Eagle Entertainment Inc. 255,973 2,391 * Datalink Corp. 175,505 2,373 * Bazaarvoice Inc. 260,788 2,368 * VASCO Data Security International Inc. 298,079 2,352 *,^ Neonode Inc. 362,094 2,325 * Kopin Corp. 573,932 2,313 Computer Task Group Inc. 142,649 2,305 * Maxwell Technologies Inc. 250,349 2,273 * Digi International Inc. 223,172 2,234 * Higher One Holdings Inc. 290,370 2,227 * NVE Corp. 42,330 2,161 * Unwired Planet Inc. 1,224,949 2,119 * PLX Technology Inc. 351,224 2,114 *,^ Oclaro Inc. 1,185,971 2,099 * Zygo Corp. 130,063 2,078 * Brightcove Inc. 184,083 2,071 * Carbonite Inc. 137,527 2,063 * Travelzoo Inc. 75,878 2,014 *,^ Rubicon Technology Inc. 165,230 2,001 * DSP Group Inc. 280,800 1,980 * IntraLinks Holdings Inc. 219,096 1,928 *,^ Glu Mobile Inc. 683,701 1,908 * Pericom Semiconductor Corp. 240,282 1,874 American Software Inc. Class A 215,386 1,839 * KVH Industries Inc. 133,168 1,838 * Lionbridge Technologies Inc. 497,644 1,836 * Rally Software Development Corp. 60,739 1,820 * CIBER Inc. 543,865 1,795 * Aviat Networks Inc. 693,378 1,789 * PRGX Global Inc. 282,813 1,770 * Multi-Fineline Electronix Inc. 107,821 1,749 Transact Technologies Inc. 130,847 1,713 * Vishay Precision Group Inc. 117,185 1,705 * Inphi Corp. 125,850 1,690 * Vocus Inc. 181,098 1,686 * Avid Technology Inc. 280,889 1,685 * Datawatch Corp. 60,329 1,683 *,^ Mitek Systems Inc. 319,044 1,653 * Kemet Corp. 395,256 1,652 * Sigma Designs Inc. 295,177 1,650 Marchex Inc. Class B 225,315 1,640 * RealNetworks Inc. 191,616 1,640 * eGain Corp. 108,610 1,639 * NAPCO Security Technologies Inc. 305,202 1,621 * Symmetricom Inc. 328,366 1,583 PC Connection Inc. 104,063 1,570 Tessco Technologies Inc. 46,556 1,569 *,^ OCZ Technology Group Inc. 1,205,815 1,568 * ANADIGICS Inc. 792,054 1,560 * Guidance Software Inc. 167,934 1,523 * Key Tronic Corp. 147,774 1,521 * iPass Inc. 756,361 1,513 * GSI Group Inc. 157,871 1,506 * Aeroflex Holding Corp. 210,576 1,482 * Official Payments Holdings Inc. Class B 177,664 1,478 * ModusLink Global Solutions Inc. 536,783 1,471 * Qualys Inc. 68,501 1,465 * Limelight Networks Inc. 749,981 1,447 * Axcelis Technologies Inc. 673,767 1,422 Mesa Laboratories Inc. 20,970 1,418 Hackett Group Inc. 196,636 1,402 * Reis Inc. 86,411 1,397 * Demand Media Inc. 220,692 1,395 *,^ Gogo Inc. 77,917 1,385 * MoSys Inc. 368,891 1,372 * Blackhawk Network Holdings Inc. 55,466 1,333 * Intevac Inc. 219,131 1,284 Richardson Electronics Ltd. 107,140 1,218 * PCM Inc. 128,872 1,199 Aware Inc. 217,576 1,188 * Dot Hill Systems Corp. 552,939 1,183 Bel Fuse Inc. Class B 67,431 1,176 * Rosetta Stone Inc. 71,504 1,161 ^ Alliance Fiber Optic Products Inc. 55,590 1,138 * Peregrine Semiconductor Corp. 125,700 1,128 * Imation Corp. 274,997 1,127 * E2open Inc. 50,141 1,123 *,^ Uni-Pixel Inc. 61,657 1,093 * Textura Corp. 24,920 1,074 * Dynamics Research Corp. 141,190 1,073 * Westell Technologies Inc. Class A 319,195 1,069 Communications Systems Inc. 94,052 1,064 * Ultra Clean Holdings Inc. 152,882 1,056 * TeleCommunication Systems Inc. Class A 424,935 1,045 Evolving Systems Inc. 108,562 1,043 MOCON Inc. 75,913 1,038 * Gigamon Inc. 26,682 1,031 * Qumu Corp. 81,635 1,013 Frequency Electronics Inc. 86,235 1,007 *,^ Research Frontiers Inc. 237,493 1,007 PC-Tel Inc. 111,619 988 ePlus Inc. 18,444 953 QAD Inc. Class A 69,282 945 * STR Holdings Inc. 417,322 931 * Pfsweb Inc. 155,162 926 * Numerex Corp. Class A 81,082 888 * Mindspeed Technologies Inc. 285,629 868 * AXT Inc. 369,585 865 *,^ QuickLogic Corp. 328,053 863 * Information Services Group Inc. 206,647 856 * Echelon Corp. 354,302 847 * Radisys Corp. 260,627 837 * Autobytel Inc. 116,348 834 * MaxLinear Inc. 96,536 800 * Park City Group Inc. 91,638 800 * Amtech Systems Inc. 106,689 779 Digimarc Corp. 37,954 767 * Analysts International Corp. 117,880 759 * Speed Commerce Inc. 230,728 757 * M/A-COM Technology Solutions Holdings Inc. 43,591 742 * ID Systems Inc. 120,324 741 * Zhone Technologies Inc. 232,450 732 * FalconStor Software Inc. 554,000 731 * Millennial Media Inc. 102,975 728 Astro-Med Inc. 65,498 718 *,^ Local Corp. 361,731 702 * Ikanos Communications Inc. 546,808 678 * Mattson Technology Inc. 282,409 675 * Cinedigm Digital Cinema Corp. Class A 445,304 668 * FireEye Inc. 15,890 660 * Telenav Inc. 111,994 654 * Benefitfocus Inc. 12,933 636 * Innodata Inc. 241,360 625 * GSI Technology Inc. 86,863 611 *,^ Vringo Inc. 211,895 610 * Pixelworks Inc. 148,862 598 *,^ CVD Equipment Corp. 61,399 594 *,^ Emcore Corp. 129,740 583 * Data I/O Corp. 180,066 553 * Meru Networks Inc. 167,979 549 * Onvia Inc. 108,483 542 * ChannelAdvisor Corp. 14,483 531 * PAR Technology Corp. 106,779 527 *,^ Parametric Sound Corp. 42,074 527 * Bsquare Corp. 190,233 523 * Tremor Video Inc. 56,489 521 *,^ MeetMe Inc. 281,417 509 * Performance Technologies Inc. 174,654 503 * Wireless Telecom Group Inc. 231,111 467 * Clearfield Inc. 34,622 465 Optical Cable Corp. 112,873 460 CSP Inc. 63,018 446 * CyberOptics Corp. 69,636 433 * Cascade Microtech Inc. 46,248 415 * Mattersight Corp. 107,638 408 * TheStreet Inc. 193,979 405 * LRAD Corp. 275,461 399 * LoJack Corp. 116,077 371 *,^ Wave Systems Corp. Class A 277,971 359 * BTU International Inc. 113,437 354 * BroadVision Inc. 36,717 349 * NetSol Technologies Inc. 34,512 346 * IEC Electronics Corp. 91,854 337 * Newtek Business Services Inc. 111,103 329 * Internet Patents Corp. 100,800 328 * Novatel Wireless Inc. 122,714 320 *,^ ClearSign Combustion Corp. 45,907 319 * GSE Systems Inc. 200,594 315 * ClearOne Inc. 37,181 302 * Spark Networks Inc. 36,047 300 * StarTek Inc. 46,382 299 *,^ Document Security Systems Inc. 250,494 286 * LGL Group Inc. 47,780 280 * Edgewater Technology Inc. 52,896 279 * NeoPhotonics Corp. 37,316 276 Concurrent Computer Corp. 38,068 275 * Sonic Foundry Inc. 29,544 273 * Netlist Inc. 327,952 270 * Model N Inc. 26,708 264 * Digital Ally Inc. 18,621 255 * Video Display Corp. 71,008 250 * USA Technologies Inc. 151,298 244 eMagin Corp. 78,635 237 * NCI Inc. Class A 40,978 231 * TechTarget Inc. 45,592 228 *,^ Marin Software Inc. 17,916 225 * Envivio Inc. 71,426 224 * Viasystems Group Inc. 14,776 214 * Violin Memory Inc. 27,981 206 * Crexendo Inc. 65,793 201 * WidePoint Corp. 219,378 195 * Hutchinson Technology Inc. 54,312 189 * Lantronix Inc. 134,602 187 * Leidos Holdings Inc. 4,000 182 * Planar Systems Inc. 90,447 163 QAD Inc. Class B 14,091 159 * Rocket Fuel Inc. 2,905 156 * Interphase Corp. 34,145 155 * Majesco Entertainment Co. 276,585 152 * Looksmart Ltd. 208,579 151 * Selectica Inc. 25,943 144 * Inuvo Inc. 118,627 142 * Vitesse Semiconductor Corp. 45,598 139 * Intermolecular Inc. 24,999 138 * Crossroads Systems Inc. 165,788 136 *,^ Microvision Inc. 76,209 133 * Intellicheck Mobilisa Inc. 210,101 120 * Asure Software Inc. 27,280 118 * Bridgeline Digital Inc. 96,477 106 Globalscape Inc. 65,660 103 * Ambient Corp. 43,817 99 Bel Fuse Inc. Class A 5,719 99 * Overland Storage Inc. 99,822 96 TSR Inc. 27,043 93 * Infosonics Corp. 187,832 92 * Aetrium Inc. 215,721 84 * Lightpath Technologies Inc. Class A 63,678 77 * Remark Media Inc. 19,753 74 * Relm Wireless Corp. 27,322 72 * World Energy Solutions Inc. 19,534 64 * Hauppauge Digital Inc. 158,139 62 * Exa Corp. 3,923 61 *,^ Net Element International Inc. 12,508 58 * TigerLogic Corp. 31,880 56 * Advanced Photonix Inc. Class A 99,780 55 * Mediabistro Inc. 27,418 41 * Identive Group Inc. 51,148 36 * Daegis Inc. 31,670 31 * SED International Holdings Inc. 15,000 31 * Smith Micro Software Inc. 33,227 30 * LGL Group Inc Warrants Exp 06/08/2018 238,900 25 * Superconductor Technologies Inc. 14,507 23 * iGO Inc. 7,128 22 * GigOptix Inc. 15,789 21 * Sutron Corp. 3,900 19 * Synacor Inc. 5,300 14 * Qualstar Corp. 9,220 13 * Cover-All Technologies Inc. 9,331 12 * Marlborough Software Development Holdings Inc. 131,616 11 * Sevcon Inc. 500 2 * IntriCon Corp. 400 2 * Saba Software Inc. 74 1 Materials (5.2%) Celanese Corp. Class A 1,381,076 72,907 Rock Tenn Co. Class A 622,579 63,049 * WR Grace & Co. 662,926 57,940 Ashland Inc. 622,410 57,560 * Crown Holdings Inc. 1,218,164 51,504 Reliance Steel & Aluminum Co. 665,912 48,791 Packaging Corp. of America 850,348 48,546 Rockwood Holdings Inc. 671,910 44,951 Albemarle Corp. 703,559 44,282 Valspar Corp. 697,298 44,230 RPM International Inc. 1,149,356 41,607 Martin Marietta Materials Inc. 399,730 39,241 Huntsman Corp. 1,690,792 34,847 Aptargroup Inc. 573,384 34,478 Sonoco Products Co. 868,694 33,827 Steel Dynamics Inc. 1,908,591 31,893 Eagle Materials Inc. 427,154 30,990 NewMarket Corp. 98,896 28,473 Royal Gold Inc. 562,197 27,357 Carpenter Technology Corp. 456,957 26,554 PolyOne Corp. 838,131 25,739 Cytec Industries Inc. 315,467 25,666 Axiall Corp. 603,969 22,824 Domtar Corp. 282,229 22,415 Compass Minerals International Inc. 289,237 22,060 Cabot Corp. 513,383 21,927 * Louisiana-Pacific Corp. 1,213,021 21,337 Scotts Miracle-Gro Co. Class A 379,695 20,895 Sensient Technologies Corp. 432,630 20,719 HB Fuller Co. 434,152 19,619 * Chemtura Corp. 844,787 19,422 Westlake Chemical Corp. 173,326 18,140 Silgan Holdings Inc. 378,193 17,775 Commercial Metals Co. 1,011,232 17,140 Schweitzer-Mauduit International Inc. 271,444 16,431 Olin Corp. 693,405 15,997 Worthington Industries Inc. 456,794 15,727 KapStone Paper and Packaging Corp. 353,982 15,150 Minerals Technologies Inc. 299,639 14,793 * Berry Plastics Group Inc. 677,702 13,534 Balchem Corp. 258,360 13,370 Tronox Ltd. Class A 528,813 12,940 Greif Inc. Class A 263,237 12,907 * Texas Industries Inc. 191,165 12,676 * Stillwater Mining Co. 1,072,637 11,810 * Graphic Packaging Holding Co. 1,356,235 11,609 Kaiser Aluminum Corp. 161,886 11,534 * Resolute Forest Products Inc. 863,257 11,412 * Coeur Mining Inc. 878,044 10,580 PH Glatfelter Co. 390,319 10,566 Innophos Holdings Inc. 199,690 10,540 * SunCoke Energy Inc. 606,263 10,306 * OM Group Inc. 292,158 9,869 Boise Inc. 767,528 9,671 * Clearwater Paper Corp. 201,852 9,642 Hecla Mining Co. 3,063,929 9,621 Innospec Inc. 203,266 9,484 * Calgon Carbon Corp. 493,417 9,370 Stepan Co. 160,441 9,262 * Flotek Industries Inc. 400,219 9,205 Globe Specialty Metals Inc. 583,434 8,991 Quaker Chemical Corp. 120,639 8,813 * RTI International Metals Inc. 267,459 8,569 Koppers Holdings Inc. 189,101 8,065 Walter Energy Inc. 570,617 8,006 A Schulman Inc. 269,640 7,944 *,^ Molycorp Inc. 1,203,888 7,898 ^ Intrepid Potash Inc. 489,447 7,675 AMCOL International Corp. 232,342 7,593 ^ US Silica Holdings Inc. 303,121 7,548 * Ferro Corp. 791,505 7,211 Materion Corp. 210,690 6,755 Deltic Timber Corp. 99,545 6,484 Neenah Paper Inc. 163,330 6,420 Wausau Paper Corp. 466,950 6,066 Myers Industries Inc. 298,210 5,997 * Headwaters Inc. 666,005 5,987 American Vanguard Corp. 221,264 5,956 Schnitzer Steel Industries Inc. 215,311 5,930 *,^ McEwen Mining Inc. 2,422,002 5,813 * LSB Industries Inc. 173,304 5,811 * Kraton Performance Polymers Inc. 295,616 5,791 Tredegar Corp. 219,379 5,704 Haynes International Inc. 113,236 5,133 * Horsehead Holding Corp. 371,463 4,628 * AK Steel Holding Corp. 1,223,952 4,590 * Boise Cascade Co. 166,450 4,486 * Advanced Emissions Solutions Inc. 102,916 4,397 * Century Aluminum Co. 491,627 3,958 Zep Inc. 238,139 3,872 * OMNOVA Solutions Inc. 449,512 3,843 * Zoltek Cos. Inc. 223,104 3,724 * Allied Nevada Gold Corp. 857,628 3,585 Olympic Steel Inc. 126,763 3,521 * American Pacific Corp. 63,561 3,481 Kronos Worldwide Inc. 214,168 3,317 Hawkins Inc. 86,330 3,258 * AEP Industries Inc. 43,386 3,224 FutureFuel Corp. 152,792 2,744 * AM Castle & Co. 144,403 2,325 * Landec Corp. 185,612 2,264 * Senomyx Inc. 587,368 2,073 * Universal Stainless & Alloy Products Inc. 56,769 1,847 * Mercer International Inc. 259,684 1,841 * Taminco Corp. 81,825 1,661 * Handy & Harman Ltd. 67,082 1,601 * US Concrete Inc. 79,100 1,587 Noranda Aluminum Holding Corp. 622,486 1,531 Synalloy Corp. 79,419 1,301 * Penford Corp. 89,440 1,281 * General Moly Inc. 733,008 1,209 * United States Lime & Minerals Inc. 18,000 1,055 *,^ Paramount Gold and Silver Corp. 753,749 972 Chase Corp. 32,598 958 KMG Chemicals Inc. 42,173 927 Gold Resource Corp. 139,548 925 * TOR Minerals International Inc. 56,356 657 *,^ Comstock Mining Inc. 314,323 566 * Core Molding Technologies Inc. 56,974 546 * Mod-Pac Corp. 50,798 468 * Arabian American Development Co. 49,424 450 * Midway Gold Corp. 413,844 395 * Solitario Exploration & Royalty Corp. 381,460 330 * UFP Technologies Inc. 14,447 329 * Material Sciences Corp. 30,525 286 *,^ US Antimony Corp. 181,971 253 *,^ Silver Bull Resources Inc. 463,119 167 * Mines Management Inc. 194,673 109 *,^ Clean Diesel Technologies Inc. 51,075 72 * Timberline Resources Corp. 366,815 70 * GSE Holding Inc. 24,914 52 * Verso Paper Corp. 37,309 28 * Continental Materials Corp. 600 10 * Prospect Global Resources Inc. 92 — Other (0.0%) * Adolor Corp. Rights Exp. 07/01/2019 596,841 310 * Forest Laboratories Inc. Contingent Value Rights Exp. 04/14/2018 131,308 125 * Camco Financial Corp. Warrants 45,300 88 * Southern Community Financial Corp. 182,721 40 * Cubist Pharmaceuticals, Inc. CVR 178,549 23 Telecommunication Services (1.2%) * SBA Communications Corp. Class A 1,105,422 88,942 * Sprint Corp. 7,468,189 46,378 * T-Mobile US Inc. 1,570,175 40,777 * tw telecom inc Class A 1,260,236 37,637 * Level 3 Communications Inc. 1,386,826 37,014 Telephone & Data Systems Inc. 851,921 25,174 Cogent Communications Group Inc. 376,185 12,132 *,^ NII Holdings Inc. 1,562,668 9,485 * Leap Wireless International Inc. 495,100 7,818 * 8x8 Inc. 665,413 6,701 United States Cellular Corp. 132,510 6,033 Consolidated Communications Holdings Inc. 339,173 5,847 * Cincinnati Bell Inc. 1,856,117 5,049 Shenandoah Telecommunications Co. 209,175 5,041 * Premiere Global Services Inc. 496,499 4,945 Atlantic Tele-Network Inc. 83,887 4,373 Lumos Networks Corp. 172,441 3,737 * Iridium Communications Inc. 531,498 3,657 * Vonage Holdings Corp. 1,134,484 3,562 * Intelsat SA 147,500 3,540 * General Communication Inc. Class A 367,857 3,502 USA Mobility Inc. 242,995 3,441 IDT Corp. Class B 166,983 2,964 Inteliquent Inc. 302,039 2,918 *,^ Fairpoint Communications Inc. 296,262 2,829 * inContact Inc. 312,504 2,584 NTELOS Holdings Corp. 131,126 2,465 * ORBCOMM Inc. 386,562 2,037 * Cbeyond Inc. 294,030 1,885 HickoryTech Corp. 136,657 1,555 * Hawaiian Telcom Holdco Inc. 48,209 1,282 * Towerstream Corp. 376,671 1,077 * Alaska Communications Systems Group Inc. 387,986 997 Alteva 64,581 502 * Straight Path Communications Inc. Class B 82,483 434 * Elephant Talk Communications Corp. 442,889 297 * Boingo Wireless Inc. 37,447 262 * RingCentral Inc. Class A 13,030 235 Primus Telecommunications Group Inc. 42,955 146 * NTS Inc. 48,081 77 Utilities (3.2%) American Water Works Co. Inc. 1,538,252 63,499 OGE Energy Corp. 1,715,796 61,923 * Calpine Corp. 3,150,611 61,216 National Fuel Gas Co. 723,365 49,739 NV Energy Inc. 2,036,267 48,076 Alliant Energy Corp. 959,714 47,554 MDU Resources Group Inc. 1,633,517 45,689 ITC Holdings Corp. 453,379 42,554 UGI Corp. 986,989 38,621 Aqua America Inc. 1,526,563 37,752 Questar Corp. 1,513,463 34,038 Westar Energy Inc. Class A 1,098,829 33,679 Atmos Energy Corp. 784,099 33,395 Great Plains Energy Inc. 1,329,302 29,510 Vectren Corp. 711,561 23,731 Cleco Corp. 522,575 23,432 Piedmont Natural Gas Co. Inc. 656,348 21,581 Hawaiian Electric Industries Inc. 856,890 21,508 IDACORP Inc. 434,305 21,020 Southwest Gas Corp. 400,621 20,031 Portland General Electric Co. 687,469 19,407 Black Hills Corp. 384,790 19,186 WGL Holdings Inc. 447,265 19,103 UIL Holdings Corp. 483,630 17,981 UNS Energy Corp. 358,569 16,716 * Dynegy Inc. 849,486 16,412 South Jersey Industries Inc. 277,836 16,276 New Jersey Resources Corp. 357,750 15,759 ALLETE Inc. 325,829 15,738 PNM Resources Inc. 688,555 15,582 NorthWestern Corp. 340,893 15,313 Avista Corp. 518,505 13,689 El Paso Electric Co. 358,331 11,968 Laclede Group Inc. 263,244 11,846 MGE Energy Inc. 199,793 10,899 Northwest Natural Gas Co. 245,638 10,312 American States Water Co. 351,918 9,699 Otter Tail Corp. 330,982 9,135 California Water Service Group 434,044 8,820 Empire District Electric Co. 388,320 8,411 Ormat Technologies Inc. 196,626 5,264 Chesapeake Utilities Corp. 96,846 5,083 * NRG Yield Inc. Class A 125,413 3,799 SJW Corp. 125,748 3,523 Middlesex Water Co. 155,833 3,333 Unitil Corp. 113,193 3,313 Connecticut Water Service Inc. 77,343 2,487 York Water Co. 97,598 1,959 Artesian Resources Corp. Class A 78,642 1,750 Delta Natural Gas Co. Inc. 74,312 1,642 * Genie Energy Ltd. Class B 147,785 1,448 * Cadiz Inc. 130,938 669 * Pure Cycle Corp. 141,048 652 * US Geothermal Inc. 514,441 226 * Synthesis Energy Systems Inc. 145,152 108 * American DG Energy Inc. 49,512 78 * EuroSite Power Inc. 4,951 2 Total Common Stocks (Cost $24,099,432) Coupon Temporary Cash Investments (1.7%) 1 Money Market Fund (1.7%) 2,3 Vanguard Market Liquidity Fund 0.112% 541,251,000 541,251 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Federal Home Loan Bank Discount Notes 0.100% 1/15/14 1,000 1,000 6 Freddie Mac Discount Notes 0.090% 10/28/13 1,000 1,000 6 Freddie Mac Discount Notes 0.095% 11/18/13 1,400 1,400 5,6 Freddie Mac Discount Notes 0.085% 3/3/14 1,000 999 6 Freddie Mac Discount Notes 0.070% 3/31/14 4,500 4,496 Total Temporary Cash Investments (Cost $550,149) Total Investments (100.9%) (Cost $24,649,581) Other Assets and Liabilities-Net (-0.9%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $332,739,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.6% and 1.3%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $361,494,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $1,199,000 have been segregated as initial margin for open futures contracts. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. REIT—Real Estate Investment Trust. Extended Market Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of September 30, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 32,863,990 87 499 Temporary Cash Investments 541,251 8,895 — Futures Contracts—Liabilities 1 (218) — — Total 33,405,023 8,982 499 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund may use index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse Extended Market Index Fund imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini Russell 2000 Index December 2013 685 73,391 (11) E-mini S&P MidCap Index December 2013 289 35,853 (201) E-mini S&P 500 Index December 2013 250 20,929 (153) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At September 30, 2013, the cost of investment securities for tax purposes was $24,649,581,000. Net unrealized appreciation of investment securities for tax purposes was $8,765,141,000, consisting of unrealized gains of $10,204,100,000 on securities that had risen in value since their purchase and $1,438,959,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Total Stock Market Index Fund Schedule of Investments As of September 30, 2013 Market Value Shares ($000) Common Stocks (99.7%) 1 Basic Materials (3.0%) EI du Pont de Nemours & Co. 13,438,506 786,959 Dow Chemical Co. 17,614,339 676,391 Praxair Inc. 4,289,950 515,695 Freeport-McMoRan Copper & Gold Inc. 15,103,563 499,626 LyondellBasell Industries NV Class A 6,603,600 483,582 Ecolab Inc. 3,946,065 389,713 PPG Industries Inc. 1,975,627 330,048 Air Products & Chemicals Inc. 3,050,132 325,053 International Paper Co. 6,488,197 290,671 Nucor Corp. 4,622,553 226,598 Newmont Mining Corp. 7,165,799 201,359 Mosaic Co. 4,106,029 176,641 CF Industries Holdings Inc. 831,699 175,347 Eastman Chemical Co. 2,247,862 175,108 Sigma-Aldrich Corp. 1,748,742 149,168 FMC Corp. 1,982,731 142,201 Alcoa Inc. 15,513,621 125,971 Celanese Corp. Class A 2,320,154 122,481 CONSOL Energy Inc. 3,325,931 111,918 Ashland Inc. 1,144,094 105,806 Airgas Inc. 961,935 102,013 International Flavors & Fragrances Inc. 1,179,406 97,065 * WR Grace & Co. 1,057,094 92,390 Reliance Steel & Aluminum Co. 1,062,803 77,872 Rockwood Holdings Inc. 1,126,438 75,359 Albemarle Corp. 1,181,407 74,358 RPM International Inc. 1,921,897 69,573 Peabody Energy Corp. 3,909,711 67,442 Avery Dennison Corp. 1,445,508 62,908 Huntsman Corp. 2,793,931 57,583 Steel Dynamics Inc. 3,027,946 50,597 Allegheny Technologies Inc. 1,567,367 47,836 ^ Cliffs Natural Resources Inc. 2,214,389 45,395 NewMarket Corp. 154,721 44,546 Royal Gold Inc. 886,938 43,158 Cytec Industries Inc. 529,861 43,109 ^ United States Steel Corp. 2,092,142 43,077 Carpenter Technology Corp. 726,259 42,203 PolyOne Corp. 1,361,178 41,802 Axiall Corp. 1,006,712 38,044 Domtar Corp. 477,724 37,941 Compass Minerals International Inc. 483,214 36,855 Cabot Corp. 850,832 36,339 Sensient Technologies Corp. 720,096 34,485 * Chemtura Corp. 1,421,138 32,672 HB Fuller Co. 721,527 32,606 Westlake Chemical Corp. 290,265 30,379 Commercial Metals Co. 1,692,728 28,692 *,^ Polypore International Inc. 675,827 27,689 Olin Corp. 1,165,110 26,879 Worthington Industries Inc. 773,778 26,641 KapStone Paper and Packaging Corp. 585,086 25,042 Minerals Technologies Inc. 499,658 24,668 Tronox Ltd. Class A 898,299 21,981 Balchem Corp. 421,872 21,832 * Alpha Natural Resources Inc. 3,179,426 18,949 * Stillwater Mining Co. 1,675,952 18,452 Kaiser Aluminum Corp. 256,010 18,241 * Coeur Mining Inc. 1,470,825 17,723 Boise Inc. 1,327,572 16,727 Innophos Holdings Inc. 316,280 16,693 PH Glatfelter Co. 614,566 16,636 * SunCoke Energy Inc. 973,595 16,551 Stepan Co. 274,662 15,856 * Clearwater Paper Corp. 322,694 15,415 Hecla Mining Co. 4,893,789 15,366 * OM Group Inc. 450,693 15,224 * Calgon Carbon Corp. 792,260 15,045 Innospec Inc. 313,752 14,640 * RTI International Metals Inc. 449,553 14,404 Globe Specialty Metals Inc. 910,478 14,030 Quaker Chemical Corp. 182,637 13,342 * Cloud Peak Energy Inc. 870,166 12,765 ^ Arch Coal Inc. 3,078,206 12,651 * Resolute Forest Products Inc. 955,118 12,627 Walter Energy Inc. 899,497 12,620 ^ Intrepid Potash Inc. 795,393 12,472 ^ US Silica Holdings Inc. 497,247 12,381 Koppers Holdings Inc. 284,703 12,143 *,^ Molycorp Inc. 1,845,082 12,104 A Schulman Inc. 407,484 12,004 AMCOL International Corp. 353,235 11,544 * Ferro Corp. 1,211,685 11,038 Deltic Timber Corp. 160,516 10,456 Tredegar Corp. 360,109 9,363 American Vanguard Corp. 347,040 9,342 * LSB Industries Inc. 271,178 9,093 * Kraton Performance Polymers Inc. 455,805 8,929 Wausau Paper Corp. 678,007 8,807 Neenah Paper Inc. 223,672 8,793 Haynes International Inc. 177,621 8,052 * Horsehead Holding Corp. 617,428 7,693 *,^ AK Steel Holding Corp. 1,877,286 7,040 * American Pacific Corp. 125,666 6,881 *,^ Zoltek Cos. Inc. 401,492 6,701 Aceto Corp. 388,015 6,061 Rentech Inc. 3,004,846 5,950 * Century Aluminum Co. 724,063 5,829 *,^ Allied Nevada Gold Corp. 1,340,892 5,605 FutureFuel Corp. 307,797 5,528 * Cambrex Corp. 413,728 5,461 * OMNOVA Solutions Inc. 622,915 5,326 Hawkins Inc. 133,224 5,028 ^ Kronos Worldwide Inc. 317,441 4,917 Zep Inc. 297,108 4,831 ^ Gold Resource Corp. 697,258 4,623 Olympic Steel Inc. 137,084 3,808 TMS International Corp. Class A 197,450 3,444 * Universal Stainless & Alloy Products Inc. 91,471 2,976 *,^ Uni-Pixel Inc. 156,672 2,778 Chase Corp. 89,333 2,625 KMG Chemicals Inc. 107,143 2,356 * Westmoreland Coal Co. 176,554 2,327 Ampco-Pittsburgh Corp. 123,047 2,205 *,^ Paramount Gold and Silver Corp. 1,706,012 2,201 * Penford Corp. 139,711 2,001 * Senomyx Inc. 548,455 1,936 * Handy & Harman Ltd. 67,880 1,620 *,^ Comstock Mining Inc. 876,575 1,578 * General Moly Inc. 918,905 1,516 ^ Great Northern Iron Ore Properties 21,094 1,466 Synalloy Corp. 86,723 1,420 * Midway Gold Corp. 1,361,986 1,301 Noranda Aluminum Holding Corp. 460,823 1,134 *,^ James River Coal Co. 499,937 990 * Material Sciences Corp. 103,918 975 Hallador Energy Co. 131,078 957 *,^ Uranerz Energy Corp. 813,960 773 Friedman Industries Inc. 75,387 754 ^ USEC Inc. 70,275 739 NL Industries Inc. 53,063 602 * Northern Technologies International Corp. 33,304 560 * Metabolix Inc. 386,346 487 *,^ Golden Minerals Co. 490,029 465 * Codexis Inc. 253,050 445 *,^ Uranium Resources Inc. 177,955 436 * US Antimony Corp. 306,155 426 * Marrone Bio Innovations Inc. 23,938 403 * Solitario Exploration & Royalty Corp. 368,557 319 United-Guardian Inc. 8,723 221 * Verso Paper Corp. 183,061 139 Empire Resources Inc. 24,767 95 * TOR Minerals International Inc. 2,580 30 * Ikonics Corp. 300 6 * Dynasil Corp. of America 3,548 3 * Timberline Resources Corp. 8,675 2 * Mines Management Inc. 659 — Consumer Goods (10.2%) Procter & Gamble Co. 39,855,939 3,012,710 Coca-Cola Co. 58,070,934 2,199,727 Philip Morris International Inc. 22,378,260 1,937,734 PepsiCo Inc. 22,448,092 1,784,623 Altria Group Inc. 29,169,239 1,001,963 Ford Motor Co. 56,301,689 949,809 Mondelez International Inc. Class A 25,916,971 814,311 Monsanto Co. 7,758,224 809,726 Colgate-Palmolive Co. 13,526,473 802,120 NIKE Inc. Class B 10,380,927 754,071 Kimberly-Clark Corp. 5,578,771 525,632 Kraft Foods Group Inc. 8,668,306 454,566 General Mills Inc. 9,350,132 448,058 * General Motors Co. 12,087,446 434,785 Johnson Controls Inc. 9,957,816 413,249 Archer-Daniels-Midland Co. 9,592,360 353,383 Delphi Automotive plc 4,531,909 264,754 VF Corp. 1,279,402 254,665 Kellogg Co. 4,264,641 250,462 Lorillard Inc. 5,477,337 245,275 Estee Lauder Cos. Inc. Class A 3,469,341 242,507 Reynolds American Inc. 4,758,742 232,131 Coach Inc. 4,095,541 223,330 *,^ Tesla Motors Inc. 1,148,556 222,154 Mead Johnson Nutrition Co. 2,943,622 218,593 Stanley Black & Decker Inc. 2,347,245 212,590 Mattel Inc. 5,007,522 209,615 Harley-Davidson Inc. 3,249,728 208,763 Hershey Co. 2,129,501 196,979 ConAgra Foods Inc. 6,127,856 185,919 Genuine Parts Co. 2,135,548 172,744 BorgWarner Inc. 1,675,864 169,916 Whirlpool Corp. 1,152,586 168,785 Clorox Co. 1,909,437 156,039 JM Smucker Co. 1,478,092 155,259 Bunge Ltd. 2,034,010 154,402 Beam Inc. 2,350,786 151,978 Coca-Cola Enterprises Inc. 3,772,310 151,685 Ralph Lauren Corp. Class A 883,917 145,608 PVH Corp. 1,178,524 139,879 Dr Pepper Snapple Group Inc. 2,956,039 132,490 * Green Mountain Coffee Roasters Inc. 1,751,087 131,909 * LKQ Corp. 4,139,515 131,885 * Constellation Brands Inc. Class A 2,275,804 130,631 Avon Products Inc. 6,293,280 129,642 Polaris Industries Inc. 951,227 122,880 * TRW Automotive Holdings Corp. 1,699,624 121,200 Church & Dwight Co. Inc. 2,014,773 120,987 Tyson Foods Inc. Class A 4,125,581 116,671 * Mohawk Industries Inc. 894,832 116,552 Newell Rubbermaid Inc. 4,175,330 114,822 * Monster Beverage Corp. 2,187,328 114,288 Campbell Soup Co. 2,727,745 111,046 *,^ Lululemon Athletica Inc. 1,502,247 109,799 Activision Blizzard Inc. 6,510,804 108,535 * Electronic Arts Inc. 4,229,360 108,060 McCormick & Co. Inc. 1,652,454 106,914 Molson Coors Brewing Co. Class B 2,076,877 104,114 Brown-Forman Corp. Class B 1,499,441 102,157 * Under Armour Inc. Class A 1,173,277 93,217 Hanesbrands Inc. 1,437,423 89,566 * Jarden Corp. 1,755,482 84,965 Snap-on Inc. 843,403 83,919 PulteGroup Inc. 5,079,765 83,816 Lear Corp. 1,171,047 83,812 ^ Herbalife Ltd. 1,193,295 83,256 Energizer Holdings Inc. 900,782 82,106 DR Horton Inc. 4,204,950 81,702 Hormel Foods Corp. 1,920,672 80,899 Hasbro Inc. 1,695,891 79,944 * Goodyear Tire & Rubber Co. 3,560,764 79,939 * WABCO Holdings Inc. 905,936 76,334 * Fossil Group Inc. 655,897 76,241 Ingredion Inc. 1,125,835 74,497 Lennar Corp. Class A 2,098,247 74,278 Nu Skin Enterprises Inc. Class A 766,830 73,416 * Toll Brothers Inc. 2,202,768 71,436 Harman International Industries Inc. 985,586 65,275 Leggett & Platt Inc. 2,067,065 62,322 Carter's Inc. 814,480 61,811 * NVR Inc. 64,953 59,704 Tupperware Brands Corp. 690,209 59,613 * Middleby Corp. 277,394 57,950 * Visteon Corp. 726,604 54,960 Hillshire Brands Co. 1,785,118 54,875 Flowers Foods Inc. 2,555,806 54,796 Brunswick Corp. 1,308,377 52,217 Gentex Corp. 1,989,342 50,907 * Hain Celestial Group Inc. 657,142 50,679 * WhiteWave Foods Co. Class A 2,512,672 50,178 Dana Holding Corp. 2,128,973 48,626 * Fifth & Pacific Cos. Inc. 1,781,475 44,768 * Tenneco Inc. 882,139 44,548 Wolverine World Wide Inc. 693,324 40,372 * Tempur Sealy International Inc. 877,715 38,584 Thor Industries Inc. 652,562 37,875 Pool Corp. 662,753 37,200 Scotts Miracle-Gro Co. Class A 673,996 37,090 * Darling International Inc. 1,702,792 36,031 * TreeHouse Foods Inc. 511,378 34,175 * Steven Madden Ltd. 600,628 32,332 * Zynga Inc. Class A 8,577,689 31,566 * Boston Beer Co. Inc. Class A 128,454 31,370 * Deckers Outdoor Corp. 473,906 31,240 Cooper Tire & Rubber Co. 897,925 27,656 Ryland Group Inc. 663,188 26,886 Schweitzer-Mauduit International Inc. 435,595 26,367 B&G Foods Inc. 756,271 26,129 * Iconix Brand Group Inc. 783,867 26,040 Dean Foods Co. 1,313,316 25,347 Herman Miller Inc. 824,988 24,073 HNI Corp. 653,300 23,636 Lancaster Colony Corp. 292,768 22,921 Dorman Products Inc. 450,182 22,307 * TiVo Inc. 1,747,388 21,738 ^ KB Home 1,203,621 21,689 Spectrum Brands Holdings Inc. 322,037 21,203 Snyders-Lance Inc. 731,635 21,108 * Meritage Homes Corp. 479,347 20,588 * Take-Two Interactive Software Inc. 1,085,065 19,705 Sanderson Farms Inc. 299,068 19,511 * American Axle & Manufacturing Holdings Inc. 988,839 19,500 * Helen of Troy Ltd. 432,967 19,137 * Select Comfort Corp. 766,368 18,661 Steelcase Inc. Class A 1,112,759 18,494 * Post Holdings Inc. 449,920 18,163 Andersons Inc. 254,416 17,784 Interface Inc. Class A 894,278 17,742 MDC Holdings Inc. 584,725 17,548 * Skechers U.S.A. Inc. Class A 563,694 17,537 * Crocs Inc. 1,286,904 17,515 * Standard Pacific Corp. 2,209,834 17,480 J&J Snack Foods Corp. 214,372 17,304 Jones Group Inc. 1,143,578 17,165 Fresh Del Monte Produce Inc. 574,686 17,057 Universal Corp. 332,594 16,939 La-Z-Boy Inc. 738,141 16,763 ^ Vector Group Ltd. 941,339 15,156 Drew Industries Inc. 307,495 14,003 * Elizabeth Arden Inc. 374,582 13,830 * Tumi Holdings Inc. 685,909 13,821 Briggs & Stratton Corp. 682,832 13,739 * iRobot Corp. 363,226 13,683 * Coty Inc. Class A 834,285 13,524 WD-40 Co. 207,791 13,486 Pinnacle Foods Inc. 508,289 13,454 Oxford Industries Inc. 197,022 13,394 * Boulder Brands Inc. 827,177 13,268 Seaboard Corp. 4,828 13,267 * Pilgrim's Pride Corp. 775,406 13,019 * G-III Apparel Group Ltd. 237,291 12,954 * Quiksilver Inc. 1,685,071 11,846 Columbia Sportswear Co. 196,213 11,818 Movado Group Inc. 259,702 11,362 Knoll Inc. 664,020 11,248 Arctic Cat Inc. 189,992 10,839 * ACCO Brands Corp. 1,614,908 10,723 Titan International Inc. 729,268 10,676 * Taylor Morrison Home Corp. Class A 466,569 10,568 * Dole Food Co. Inc. 769,594 10,482 * Winnebago Industries Inc. 400,064 10,386 Ethan Allen Interiors Inc. 366,472 10,214 * Modine Manufacturing Co. 665,695 9,739 * Annie's Inc. 196,615 9,654 Cal-Maine Foods Inc. 191,851 9,228 Standard Motor Products Inc. 278,994 8,972 * Gentherm Inc. 450,418 8,594 * Blount International Inc. 698,849 8,463 *,^ Hovnanian Enterprises Inc. Class A 1,601,891 8,378 * Federal-Mogul Corp. 498,226 8,365 * USANA Health Sciences Inc. 94,346 8,188 ^ Tootsie Roll Industries Inc. 263,414 8,118 * Chiquita Brands International Inc. 639,235 8,093 * Maidenform Brands Inc. 330,281 7,758 Lennar Corp. Class B 270,198 7,741 * LeapFrog Enterprises Inc. 811,412 7,643 * Universal Electronics Inc. 202,190 7,285 *,^ Diamond Foods Inc. 302,863 7,142 Inter Parfums Inc. 237,902 7,135 Callaway Golf Co. 992,033 7,063 * M/I Homes Inc. 329,632 6,797 * Libbey Inc. 275,922 6,561 ^ Beazer Homes USA Inc. 355,308 6,396 Superior Industries International Inc. 345,051 6,152 * Cavco Industries Inc. 107,522 6,123 *,^ Vera Bradley Inc. 292,370 6,011 Nutrisystem Inc. 393,555 5,659 * DTS Inc. 257,292 5,403 * Revlon Inc. Class A 190,018 5,277 * Unifi Inc. 224,811 5,252 ^ National Presto Industries Inc. 73,254 5,158 Calavo Growers Inc. 167,347 5,061 * Medifast Inc. 185,335 4,984 Remy International Inc. 246,038 4,980 Coca-Cola Bottling Co. Consolidated 79,368 4,970 *,^ RealD Inc. 593,421 4,154 * Fuel Systems Solutions Inc. 208,187 4,093 * Tower International Inc. 203,987 4,078 * Stoneridge Inc. 361,858 3,912 * Black Diamond Inc. 300,624 3,656 *,^ Star Scientific Inc. 1,913,743 3,655 Limoneira Co. 141,975 3,646 Nutraceutical International Corp. 147,820 3,509 John B Sanfilippo & Son Inc. 149,908 3,476 * Alliance One International Inc. 1,127,662 3,281 * TRI Pointe Homes Inc. 222,047 3,260 Perry Ellis International Inc. 172,145 3,243 Oil-Dri Corp. of America 93,252 3,146 *,^ Lifevantage Corp. 1,296,678 3,086 Nature's Sunshine Products Inc. 160,581 3,062 * Central Garden and Pet Co. Class A 437,183 2,995 * Seneca Foods Corp. Class A 99,386 2,991 * Nautilus Inc. 406,459 2,935 * Jamba Inc. 214,132 2,865 * Inventure Foods Inc. 272,619 2,862 * William Lyon Homes Class A 140,733 2,860 Female Health Co. 276,351 2,728 * Omega Protein Corp. 268,025 2,726 Weyco Group Inc. 95,177 2,695 National Beverage Corp. 150,278 2,684 Hooker Furniture Corp. 178,152 2,663 * Fox Factory Holding Corp. 132,006 2,544 *,^ Glu Mobile Inc. 893,124 2,492 Bassett Furniture Industries Inc. 148,869 2,410 * Costa Inc. 117,038 2,226 * Motorcar Parts of America Inc. 171,621 2,174 RG Barry Corp. 113,599 2,148 Orchids Paper Products Co. 73,285 2,028 ^ Blyth Inc. 141,026 1,950 Alico Inc. 46,638 1,920 Cherokee Inc. 145,928 1,899 Culp Inc. 100,120 1,873 * Johnson Outdoors Inc. Class A 69,364 1,860 Lifetime Brands Inc. 120,582 1,844 Strattec Security Corp. 45,185 1,733 Flexsteel Industries Inc. 67,356 1,682 Rocky Brands Inc. 95,177 1,657 Griffin Land & Nurseries Inc. 49,370 1,585 * Central Garden and Pet Co. 223,966 1,577 * Zagg Inc. 346,599 1,560 * Charles & Colvard Ltd. 221,308 1,551 Marine Products Corp. 166,467 1,512 Shiloh Industries Inc. 110,312 1,445 * Delta Apparel Inc. 84,602 1,401 * Farmer Bros Co. 92,919 1,399 * Craft Brew Alliance Inc. 104,109 1,399 ^ JAKKS Pacific Inc. 297,222 1,335 Lifeway Foods Inc. 95,840 1,295 * Skullcandy Inc. 191,257 1,182 * Dixie Group Inc. 105,574 1,176 * Joe's Jeans Inc. 832,167 890 * LoJack Corp. 276,852 886 Escalade Inc. 100,014 861 *,^ American Apparel Inc. 652,387 848 * Stanley Furniture Co. Inc. 227,672 845 * S&W Seed Co. 79,162 663 LS Starrett Co. Class A 58,996 649 Crown Crafts Inc. 87,654 631 MGP Ingredients Inc. 102,286 536 * Mannatech Inc. 21,837 525 Rocky Mountain Chocolate Factory Inc. 41,653 504 *,^ Primo Water Corp. 191,643 456 * Kid Brands Inc. 294,706 433 * Reed's Inc. 72,699 393 *,^ Quantum Fuel Systems Technologies Worldwide Inc. 112,715 358 * WCI Communities Inc. 20,530 354 Reliv International Inc. 132,578 349 * Skyline Corp. 69,891 347 * Core Molding Technologies Inc. 34,205 328 * Emerson Radio Corp. 169,085 318 * Virco Manufacturing Corp. 132,838 276 * US Auto Parts Network Inc. 128,589 170 *,^ Coffee Holding Co. Inc. 20,548 120 * Hovnanian Enterprises Inc. Class B 19,300 101 *,^ Comstock Holding Cos. Inc. Class A 53,775 97 *,^ Clean Diesel Technologies Inc. 64,160 90 * Majesco Entertainment Co. 160,705 88 * Truett-Hurst Inc. 11,700 64 * Universal Security Instruments Inc. 12,777 63 CCA Industries Inc. 17,873 62 * Summer Infant Inc. 21,773 60 * DS Healthcare Group Inc. 32,023 60 * Forward Industries Inc. 31,564 60 * Tofutti Brands Inc. 20,889 43 * CTI Industries Corp. 7,424 38 Compx International Inc. 2,430 32 * Crystal Rock Holdings Inc. 32,920 29 * Willamette Valley Vineyards Inc. 5,284 29 * P&F Industries Inc. Class A 3,745 28 * Lakeland Industries Inc. 4,701 25 Koss Corp. 3,972 20 Acme United Corp. 1,200 18 * Natural Alternatives International Inc. 2,400 14 * Ocean Bio-Chem Inc. 3,142 8 * Cyanotech Corp. 700 4 Kewaunee Scientific Corp. 100 2 Golden Enterprises Inc. 100 — Consumer Services (13.4%) Wal-Mart Stores Inc. 23,689,244 1,752,056 * Amazon.com Inc. 5,319,850 1,663,198 Home Depot Inc. 20,847,101 1,581,253 Walt Disney Co. 23,399,222 1,509,016 Comcast Corp. Class A 33,291,900 1,503,129 McDonald's Corp. 14,551,357 1,399,986 CVS Caremark Corp. 17,876,062 1,014,467 * eBay Inc. 16,956,330 945,994 Twenty-First Century Fox Inc. 27,852,355 933,054 Time Warner Inc. 12,718,170 836,983 Starbucks Corp. 10,388,221 799,581 * priceline.com Inc. 749,583 757,791 Costco Wholesale Corp. 6,354,965 731,584 Lowe's Cos. Inc. 15,304,036 728,625 Walgreen Co. 12,379,836 666,035 Target Corp. 9,187,324 587,805 TJX Cos. Inc. 9,919,693 559,372 Viacom Inc. Class B 6,350,229 530,752 Yum! Brands Inc. 6,525,229 465,836 Time Warner Cable Inc. 4,159,561 464,207 CBS Corp. Class B 8,345,679 460,348 * DIRECTV 7,591,009 453,563 McKesson Corp. 3,326,282 426,762 Las Vegas Sands Corp. 5,391,901 358,130 Whole Foods Market Inc. 5,419,694 317,052 Delta Air Lines Inc. 12,483,997 294,498 Kroger Co. 7,160,856 288,869 Sysco Corp. 8,629,427 274,675 * Dollar General Corp. 4,708,107 265,820 Cardinal Health Inc. 4,955,655 258,437 * Netflix Inc. 814,369 251,811 Omnicom Group Inc. 3,796,538 240,852 Macy's Inc. 5,562,554 240,692 * Bed Bath & Beyond Inc. 3,011,021 232,933 Carnival Corp. 6,885,201 224,733 Ross Stores Inc. 3,028,285 220,459 L Brands Inc. 3,579,947 218,735 * AutoZone Inc. 496,937 210,070 Comcast Corp. 4,783,251 207,450 AmerisourceBergen Corp. Class A 3,358,419 205,199 * O'Reilly Automotive Inc. 1,522,388 194,241 * Chipotle Mexican Grill Inc. Class A 448,266 192,172 * Liberty Media Corp. Class A 1,287,496 189,455 Starwood Hotels & Resorts Worldwide Inc. 2,831,991 188,186 Wynn Resorts Ltd. 1,176,172 185,847 * Discovery Communications Inc. Class A 2,137,532 180,450 * Dollar Tree Inc. 3,084,672 176,320 * Liberty Interactive Corp. Class A 7,262,990 170,462 Gap Inc. 4,075,077 164,144 * United Continental Holdings Inc. 5,166,779 158,672 * CarMax Inc. 3,257,533 157,893 Sirius XM Radio Inc. 40,569,320 157,003 Southwest Airlines Co. 10,466,661 152,395 Kohl's Corp. 2,892,184 149,671 Best Buy Co. Inc. 3,953,437 148,254 Staples Inc. 9,618,164 140,906 Tractor Supply Co. 2,026,884 136,146 DISH Network Corp. Class A 3,010,021 135,481 * Hertz Global Holdings Inc. 5,832,543 129,249 * Charter Communications Inc. Class A 957,817 129,075 * TripAdvisor Inc. 1,607,440 121,908 Marriott International Inc.Class A 2,893,843 121,715 Tiffany & Co. 1,580,831 121,123 Wyndham Worldwide Corp. 1,971,040 120,174 Nielsen Holdings NV 3,287,438 119,827 Nordstrom Inc. 2,125,264 119,440 PetSmart Inc. 1,508,798 115,061 Safeway Inc. 3,506,676 112,179 * News Corp. Class A 6,961,885 111,808 * MGM Resorts International 5,337,422 109,097 Interpublic Group of Cos. Inc. 6,201,935 106,549 H&R Block Inc. 3,976,499 106,013 * Ulta Salon Cosmetics & Fragrance Inc. 880,366 105,169 Family Dollar Stores Inc. 1,420,719 102,320 * Discovery Communications Inc. 1,267,511 99,018 * IHS Inc. Class A 810,234 92,513 Scripps Networks Interactive Inc. Class A 1,146,067 89,519 Gannett Co. Inc. 3,329,810 89,206 Darden Restaurants Inc. 1,894,532 87,698 Advance Auto Parts Inc. 1,055,786 87,292 Omnicare Inc. 1,519,430 84,328 Signet Jewelers Ltd. 1,170,556 83,870 GameStop Corp. Class A 1,635,951 81,225 Expedia Inc. 1,521,912 78,820 Dick's Sporting Goods Inc. 1,455,414 77,690 Foot Locker Inc. 2,190,442 74,344 Royal Caribbean Cruises Ltd. 1,908,739 73,067 International Game Technology 3,775,560 71,471 Dunkin' Brands Group Inc. 1,546,481 69,994 GNC Holdings Inc. Class A 1,280,788 69,969 Williams-Sonoma Inc. 1,202,491 67,580 FactSet Research Systems Inc. 604,536 65,955 * Groupon Inc. 5,775,211 64,740 * Panera Bread Co. Class A 406,910 64,507 * Sally Beauty Holdings Inc. 2,463,422 64,443 Alaska Air Group Inc. 1,017,424 63,711 * Rite Aid Corp. 13,202,653 62,845 Dun & Bradstreet Corp. 581,407 60,379 * Urban Outfitters Inc. 1,604,628 59,002 * AMC Networks Inc. Class A 837,977 57,385 * Pandora Media Inc. 2,201,067 55,313 Domino's Pizza Inc. 813,612 55,285 Service Corp. International 2,917,615 54,326 * Lamar Advertising Co. Class A 1,152,504 54,202 * Copart Inc. 1,636,570 52,027 * AutoNation Inc. 968,930 50,549 * Madison Square Garden Co. Class A 869,312 50,481 * US Airways Group Inc. 2,648,334 50,212 Cablevision Systems Corp. Class A 2,932,449 49,382 Sotheby's 987,396 48,511 Cinemark Holdings Inc. 1,503,955 47,736 * Penn National Gaming Inc. 853,301 47,239 * United Natural Foods Inc. 696,450 46,815 * Avis Budget Group Inc. 1,558,003 44,917 DSW Inc. Class A 506,328 43,200 KAR Auction Services Inc. 1,504,085 42,430 Brinker International Inc. 1,035,229 41,958 * Cabela's Inc. 662,067 41,730 * Starz 1,470,895 41,376 Casey's General Stores Inc. 553,184 40,659 Abercrombie & Fitch Co. 1,139,421 40,301 * Lumber Liquidators Holdings Inc. 376,201 40,122 Washington Post Co. Class B 63,455 38,793 Chico's FAS Inc. 2,310,267 38,489 * Bally Technologies Inc. 532,882 38,399 * Live Nation Entertainment Inc. 2,022,008 37,508 *,^ JC Penney Co. Inc. 4,205,229 37,090 *,^ Sears Holdings Corp. 616,588 36,773 * Ascena Retail Group Inc. 1,831,757 36,507 * Yelp Inc. 546,162 36,145 * Spirit Airlines Inc. 1,052,011 36,052 Vail Resorts Inc. 516,354 35,825 Sinclair Broadcast Group Inc. Class A 1,066,624 35,753 Cracker Barrel Old Country Store Inc. 344,517 35,568 Harris Teeter Supermarkets Inc. 718,078 35,322 * Lions Gate Entertainment Corp. 1,006,847 35,290 Wendy's Co. 4,066,996 34,488 American Eagle Outfitters Inc. 2,384,675 33,362 Cheesecake Factory Inc. 743,669 32,684 * VCA Antech Inc. 1,184,673 32,531 John Wiley & Sons Inc. Class A 678,877 32,376 Rent-A-Center Inc. 830,454 31,640 Dillard's Inc. Class A 396,599 31,054 * Big Lots Inc. 836,702 31,033 Six Flags Entertainment Corp. 899,864 30,406 * Life Time Fitness Inc. 587,201 30,223 * Buffalo Wild Wings Inc. 271,119 30,154 * Acxiom Corp. 1,051,638 29,856 ^ Burger King Worldwide Inc. 1,524,529 29,759 * Apollo Group Inc. Class A 1,423,300 29,619 * Shutterfly Inc. 522,912 29,220 * Hyatt Hotels Corp. Class A 663,964 28,524 Aaron's Inc. 1,014,572 28,104 * Express Inc. 1,176,546 27,755 * Five Below Inc. 627,936 27,472 * DreamWorks Animation SKG Inc. Class A 959,334 27,303 Pier 1 Imports Inc. 1,394,850 27,227 * Grand Canyon Education Inc. 667,340 26,880 * Murphy USA Inc. 655,012 26,456 PriceSmart Inc. 277,680 26,446 * Fresh Market Inc. 555,721 26,291 CST Brands Inc. 872,215 25,992 * Beacon Roofing Supply Inc. 703,506 25,938 Guess? Inc. 866,873 25,876 * Jack in the Box Inc. 640,909 25,636 Penske Automotive Group Inc. 588,893 25,163 Rollins Inc. 942,009 24,973 Group 1 Automotive Inc. 317,598 24,671 HSN Inc. 458,830 24,602 Morningstar Inc. 308,996 24,491 * SUPERVALU Inc. 2,970,141 24,444 Meredith Corp. 510,096 24,291 Hillenbrand Inc. 885,177 24,227 * ANN Inc. 665,342 24,099 * Asbury Automotive Group Inc. 451,567 24,023 Texas Roadhouse Inc. Class A 902,131 23,708 * New York Times Co. Class A 1,884,870 23,693 Men's Wearhouse Inc. 688,545 23,445 * Saks Inc. 1,470,073 23,433 * Restoration Hardware Holdings Inc. 367,193 23,262 Regal Entertainment Group Class A 1,220,485 23,165 * JetBlue Airways Corp. 3,473,383 23,133 ^ Dolby Laboratories Inc. Class A 669,730 23,112 Lithia Motors Inc. Class A 315,946 23,051 Allegiant Travel Co. Class A 218,611 23,033 * Norwegian Cruise Line Holdings Ltd. 739,588 22,816 Bob Evans Farms Inc. 397,733 22,778 ^ Buckle Inc. 419,916 22,696 * Genesco Inc. 344,221 22,574 * HomeAway Inc. 804,527 22,527 DeVry Inc. 736,416 22,505 * ValueClick Inc. 1,041,397 21,713 * Pinnacle Entertainment Inc. 851,685 21,335 * Hibbett Sports Inc. 374,604 21,034 Choice Hotels International Inc. 467,131 20,175 * Office Depot Inc. 4,168,574 20,134 * WMS Industries Inc. 770,837 20,003 ^ Chemed Corp. 276,162 19,746 Monro Muffler Brake Inc. 423,602 19,693 * OpenTable Inc. 277,651 19,430 * Children's Place Retail Stores Inc. 334,768 19,370 * SHFL Entertainment Inc. 815,650 18,760 Belo Corp. Class A 1,362,771 18,670 * Conn's Inc. 365,310 18,280 Nexstar Broadcasting Group Inc. Class A 410,407 18,265 * Vitamin Shoppe Inc. 417,405 18,261 * Krispy Kreme Doughnuts Inc. 940,593 18,191 Papa John's International Inc. 257,524 17,996 * Marriott Vacations Worldwide Corp. 408,174 17,960 * Orient-Express Hotels Ltd. Class A 1,382,850 17,949 Finish Line Inc. Class A 712,298 17,715 * Jos A Bank Clothiers Inc. 401,540 17,652 * WebMD Health Corp. 615,833 17,613 Twenty-First Century Fox Inc. 518,874 17,330 * Bloomin' Brands Inc. 709,057 16,741 Churchill Downs Inc. 190,956 16,522 DineEquity Inc. 234,271 16,165 Valassis Communications Inc. 552,094 15,944 AMERCO 85,392 15,723 * Boyd Gaming Corp. 1,085,437 15,359 OfficeMax Inc. 1,198,726 15,332 ^ Weight Watchers International Inc. 402,573 15,044 * AFC Enterprises Inc. 340,017 14,821 National CineMedia Inc. 784,711 14,800 * Ascent Capital Group Inc. Class A 181,424 14,626 Matthews International Corp. Class A 381,213 14,517 * Rush Enterprises Inc. Class A 537,562 14,251 Stewart Enterprises Inc. Class A 1,071,376 14,078 * Sprouts Farmers Market Inc. 316,448 14,047 Brown Shoe Co. Inc. 595,717 13,981 *,^ SolarCity Corp. 397,445 13,752 *,^ Caesars Entertainment Corp. 693,122 13,661 * K12 Inc. 441,504 13,634 * Multimedia Games Holding Co. Inc. 392,152 13,549 * Sonic Corp. 757,319 13,442 * Red Robin Gourmet Burgers Inc. 188,130 13,376 * comScore Inc. 456,233 13,217 Sonic Automotive Inc. Class A 553,072 13,163 *,^ Angie's List Inc. 583,768 13,135 Interval Leisure Group Inc. 555,323 13,122 * Susser Holdings Corp. 241,430 12,832 CEC Entertainment Inc. 269,445 12,357 *,^ Clean Energy Fuels Corp. 966,683 12,354 International Speedway Corp. Class A 373,566 12,066 *,^ Liquidity Services Inc. 359,472 12,064 * Bankrate Inc. 574,901 11,826 * Bright Horizons Family Solutions Inc. 329,264 11,798 SeaWorld Entertainment Inc. 396,570 11,750 * Fiesta Restaurant Group Inc. 308,805 11,630 * Scientific Games Corp. Class A 704,594 11,393 * Tile Shop Holdings Inc. 385,467 11,367 * Francesca's Holdings Corp. 599,929 11,183 * Steiner Leisure Ltd. 188,762 11,029 Regis Corp. 750,632 11,019 Scholastic Corp. 384,207 11,008 Cato Corp. Class A 390,790 10,934 * Aeropostale Inc. 1,157,689 10,882 *,^ ITT Educational Services Inc. 338,052 10,480 * Capella Education Co. 183,639 10,387 SkyWest Inc. 708,906 10,293 Core-Mark Holding Co. Inc. 152,594 10,138 * BJ's Restaurants Inc. 351,279 10,089 * Constant Contact Inc. 416,594 9,869 * Biglari Holdings Inc. 23,628 9,751 * American Public Education Inc. 251,612 9,511 MDC Partners Inc. Class A 339,404 9,497 * Pep Boys-Manny Moe & Jack 744,467 9,284 * Zumiez Inc. 328,654 9,050 * Stamps.com Inc. 196,606 9,030 * Tuesday Morning Corp. 576,742 8,807 * rue21 inc 216,596 8,737 Stage Stores Inc. 449,566 8,632 Weis Markets Inc. 172,984 8,466 * EW Scripps Co. Class A 447,857 8,218 * Denny's Corp. 1,324,597 8,107 * Republic Airways Holdings Inc. 661,805 7,875 Fred's Inc. Class A 487,734 7,633 * Chuy's Holdings Inc. 206,821 7,423 * Blue Nile Inc. 179,179 7,334 * Orbitz Worldwide Inc. 756,151 7,282 * Mattress Firm Holding Corp. 221,581 7,046 * Zale Corp. 455,864 6,929 Strayer Education Inc. 165,373 6,866 * Carmike Cinemas Inc. 303,450 6,700 * Overstock.com Inc. 222,850 6,612 Harte-Hanks Inc. 746,578 6,592 Spartan Stores Inc. 295,522 6,519 * Cumulus Media Inc. Class A 1,228,681 6,512 * Barnes & Noble Inc. 501,721 6,492 *,^ Noodles & Co. 151,184 6,451 Haverty Furniture Cos. Inc. 262,806 6,447 Carriage Services Inc. Class A 304,499 5,907 * Ruby Tuesday Inc. 776,090 5,821 Ruth's Hospitality Group Inc. 485,304 5,756 * Standard Parking Corp. 213,767 5,748 * RetailMeNot Inc. 161,500 5,745 * Fairway Group Holdings Corp. 220,835 5,645 * Chefs' Warehouse Inc. 243,670 5,629 Destination Maternity Corp. 174,026 5,534 * America's Car-Mart Inc. 122,497 5,526 * Wet Seal Inc. Class A 1,379,266 5,421 * Sears Hometown and Outlet Stores Inc. 168,644 5,354 Shoe Carnival Inc. 196,927 5,319 Stein Mart Inc. 385,820 5,293 * Gray Television Inc. 663,862 5,211 * Providence Service Corp. 178,512 5,122 * Journal Communications Inc. Class A 598,580 5,118 Ingles Markets Inc. Class A 175,643 5,046 *,^ Hawaiian Holdings Inc. 677,888 5,044 *,^ Natural Grocers by Vitamin Cottage Inc. 125,829 4,995 PetMed Express Inc. 306,044 4,985 * XO Group Inc. 382,264 4,939 *,^ Media General Inc. Class A 341,311 4,867 * Del Frisco's Restaurant Group Inc. 237,808 4,797 * Clear Channel Outdoor Holdings Inc. Class A 570,001 4,674 *,^ RadioShack Corp. 1,356,205 4,625 * Bridgepoint Education Inc. 254,902 4,598 Nash Finch Co. 171,901 4,540 Entravision Communications Corp. Class A 758,424 4,475 *,^ hhgregg Inc. 244,405 4,377 * Digital Generation Inc. 335,458 4,337 Big 5 Sporting Goods Corp. 267,074 4,295 Marcus Corp. 276,351 4,015 World Wrestling Entertainment Inc. Class A 391,045 3,977 *,^ Titan Machinery Inc. 243,976 3,921 * Bravo Brio Restaurant Group Inc. 255,515 3,858 * Kirkland's Inc. 209,164 3,857 * Destination XL Group Inc. 595,586 3,853 * QuinStreet Inc. 400,608 3,786 * MarineMax Inc. 308,302 3,761 Town Sports International Holdings Inc. 286,444 3,718 * Christopher & Banks Corp. 499,398 3,601 * Citi Trends Inc. 204,553 3,576 Speedway Motorsports Inc. 195,066 3,492 * Pantry Inc. 314,287 3,482 * Demand Media Inc. 544,444 3,441 Roundy's Inc. 392,507 3,376 Schawk Inc. Class A 209,335 3,107 bebe stores inc 494,890 3,014 * West Marine Inc. 243,685 2,973 * Travelzoo Inc. 111,504 2,959 * Monarch Casino & Resort Inc. 153,221 2,908 * Morgans Hotel Group Co. 372,086 2,861 CSS Industries Inc. 116,422 2,795 * Famous Dave's Of America Inc. 172,228 2,781 Saga Communications Inc. Class A 62,434 2,771 * Avid Technology Inc. 459,684 2,758 * RealNetworks Inc. 320,582 2,744 Village Super Market Inc. Class A 71,887 2,733 * Vitacost.com Inc. 313,533 2,665 * Entercom Communications Corp. Class A 288,724 2,535 * McClatchy Co. Class A 819,544 2,459 * Corinthian Colleges Inc. 1,104,920 2,420 Marchex Inc. Class B 322,393 2,347 * ValueVision Media Inc. Class A 531,410 2,312 Arden Group Inc. 17,307 2,250 Winmark Corp. 30,183 2,225 Mac-Gray Corp. 152,549 2,221 AH Belo Corp. Class A 282,580 2,218 * Isle of Capri Casinos Inc. 292,282 2,210 * New York & Co. Inc. 375,723 2,172 * Daily Journal Corp. 14,695 2,160 ^ Bon-Ton Stores Inc. 198,551 2,095 * Career Education Corp. 740,695 2,044 * News Corp. Class B 124,221 2,041 * Spark Networks Inc. 244,885 2,037 * Nathan's Famous Inc. 38,390 2,026 * Speed Commerce Inc. 615,967 2,020 * Tilly's Inc. Class A 138,635 2,012 * Education Management Corp. 220,265 2,009 Courier Corp. 123,393 1,952 * Luby's Inc. 269,231 1,933 *,^ Dex Media Inc. 223,905 1,820 * Pacific Sunwear of California Inc. 603,033 1,809 Einstein Noah Restaurant Group Inc. 97,807 1,694 * Geeknet Inc. 100,443 1,691 * Ignite Restaurant Group Inc. 108,138 1,678 * PCM Inc. 177,713 1,653 *,^ Lee Enterprises Inc. 612,230 1,616 * 1-800-Flowers.com Inc. Class A 322,024 1,588 * Carrols Restaurant Group Inc. 257,294 1,570 * Diamond Resorts International Inc. 79,171 1,489 * Cache Inc. 245,468 1,463 * Century Casinos Inc. 253,622 1,451 * Radio One Inc. 538,531 1,449 * ReachLocal Inc. 121,335 1,445 * Reading International Inc. Class A 217,593 1,430 Gordmans Stores Inc. 116,460 1,310 * MTR Gaming Group Inc. 277,772 1,308 * JTH Holding Inc. Class A 68,036 1,289 * Body Central Corp. 209,867 1,280 * Gaiam Inc. Class A 252,728 1,266 * Rick's Cabaret International Inc. 107,071 1,262 * Build-A-Bear Workshop Inc. 168,197 1,174 * Lakes Entertainment Inc. 262,077 1,085 Salem Communications Corp. Class A 128,014 1,060 * Emmis Communications Corp. Class A 389,056 1,047 * Red Lion Hotels Corp. 197,618 1,041 * TravelCenters of America LLC 132,225 1,038 ^ Collectors Universe Inc. 70,491 1,035 Frisch's Restaurants Inc. 41,790 1,008 * Diversified Restaurant Holdings Inc. 147,300 966 * Martha Stewart Living Omnimedia Inc. Class A 390,644 898 * TechTarget Inc. 179,552 896 * Autobytel Inc. 121,653 872 * PDI Inc. 177,317 855 * TheStreet Inc. 395,735 827 Trans World Entertainment Corp. 160,912 745 * YuMe Inc. 69,704 739 Ambassadors Group Inc. 195,913 676 * Kona Grill Inc. 56,451 656 * Mandalay Digital Group Inc. 238,655 635 National American University Holdings Inc. 175,287 601 Dover Motorsports Inc. 236,518 570 * Premier Exhibitions Inc. 363,244 556 * Learning Tree International Inc. 136,059 535 Beasley Broadcasting Group Inc. Class A 59,000 513 *,^ Empire Resorts Inc. 130,292 478 * ALCO Stores Inc. 33,827 472 Dover Downs Gaming & Entertainment Inc. 339,612 462 * Coldwater Creek Inc. 256,305 441 * Cosi Inc. 179,823 421 * Full House Resorts Inc. 147,684 411 * dELiA*s Inc. 307,642 372 *,^ Pizza Inn Holdings Inc. 46,505 360 * Envivio Inc. 111,939 352 Gaming Partners International Corp. 41,577 337 * CafePress Inc. 52,841 323 * Perfumania Holdings Inc. 64,655 312 * Hollywood Media Corp. 174,057 275 Hastings Entertainment Inc. 105,219 265 * Books-A-Million Inc. 105,377 253 * Cambium Learning Group Inc. 157,716 243 Wayside Technology Group Inc. 17,434 224 *,^ Local Corp. 105,247 204 * Spanish Broadcasting System Inc. 48,500 197 Canterbury Park Holding Corp. 16,908 192 * DGSE Cos. Inc. 61,321 182 * RLJ Entertainment Inc. 26,641 139 Ark Restaurants Corp. 5,620 120 * Liberty Global plc Class A 1,316 104 * Good Times Restaurants Inc. 42,965 101 * Liberty Global plc 994 75 * Sport Chalet Inc. Class A 65,485 73 *,^ Crumbs Bake Shop Inc. 64,830 73 * Insignia Systems Inc. 26,823 72 * Digital Cinema Destinations Corp. 9,100 56 * PokerTek Inc. 31,769 37 * Bacterin International Holdings Inc. 48,600 33 Educational Development Corp. 11,647 32 * SPAR Group Inc. 16,145 30 * Nevada Gold & Casinos Inc. 17,500 18 * You On Demand Holdings Inc. 7,000 12 * NTN Buzztime Inc. 21,881 8 * Universal Travel Group 42,843 7 * Sport Chalet Inc. Class B 2,690 4 * Dover Saddlery Inc. 730 3 Financials (18.4%) Wells Fargo & Co. 77,282,287 3,193,304 * Berkshire Hathaway Inc. Class B 25,292,418 2,870,942 JPMorgan Chase & Co. 54,786,887 2,831,934 Bank of America Corp. 156,391,065 2,158,197 Citigroup Inc. 42,048,226 2,039,759 Visa Inc. Class A 7,489,769 1,431,295 American Express Co. 15,705,417 1,186,073 American International Group Inc. 21,484,876 1,044,810 Mastercard Inc. Class A 1,519,718 1,022,436 US Bancorp 26,823,158 981,191 Goldman Sachs Group Inc. 5,882,834 930,723 Simon Property Group Inc. 4,515,560 669,341 MetLife Inc. 12,774,979 599,785 Capital One Financial Corp. 8,519,523 585,632 PNC Financial Services Group Inc. 7,736,015 560,474 Morgan Stanley 19,955,060 537,789 Prudential Financial Inc. 6,738,454 525,465 Bank of New York Mellon Corp. 16,834,403 508,231 Travelers Cos. Inc. 5,459,828 462,830 BlackRock Inc. 1,589,520 430,156 American Tower Corporation 5,749,128 426,183 Aflac Inc. 6,768,287 419,566 ACE Ltd. 4,454,525 416,765 State Street Corp. 6,163,835 405,272 Discover Financial Services 7,109,313 359,305 Marsh & McLennan Cos. Inc. 7,996,090 348,230 BB&T Corp. 10,240,579 345,620 Allstate Corp. 6,794,611 343,468 Public Storage 2,127,477 341,566 CME Group Inc. 4,621,107 341,407 Charles Schwab Corp. 15,889,977 335,914 Chubb Corp. 3,756,836 335,335 Aon plc 4,473,158 332,982 Franklin Resources Inc. 6,009,185 303,764 Equity Residential 5,242,389 280,835 Prologis Inc. 7,255,539 272,953 HCP Inc. 6,631,412 271,556 Ameriprise Financial Inc. 2,922,013 266,137 McGraw Hill Financial Inc. 4,003,877 262,614 Ventas Inc. 4,263,589 262,211 Health Care REIT Inc. 4,165,867 259,867 T. Rowe Price Group Inc. 3,595,465 258,622 SunTrust Banks Inc. 7,829,487 253,832 Weyerhaeuser Co. 8,471,388 242,536 Boston Properties Inc. 2,217,175 237,016 Moody's Corp. 3,231,045 227,239 AvalonBay Communities Inc. 1,787,460 227,168 Fifth Third Bancorp 12,387,929 223,478 Progressive Corp. 7,862,325 214,091 Loews Corp. 4,511,580 210,871 Vornado Realty Trust 2,447,015 205,696 Hartford Financial Services Group Inc. 6,607,846 205,636 Invesco Ltd. 6,445,002 205,596 Host Hotels & Resorts Inc. 10,912,219 192,819 * IntercontinentalExchange Inc. 1,059,252 192,169 M&T Bank Corp. 1,699,268 190,182 Regions Financial Corp. 20,500,251 189,832 Principal Financial Group Inc. 4,275,562 183,080 Northern Trust Corp. 3,139,074 170,734 Lincoln National Corp. 3,894,160 163,516 General Growth Properties Inc. 8,438,179 162,772 Annaly Capital Management Inc. 13,778,158 159,551 KeyCorp 13,350,623 152,197 Western Union Co. 8,073,625 150,654 NYSE Euronext 3,528,414 148,123 * Berkshire Hathaway Inc. Class A 863 147,064 * CIT Group Inc. 2,924,127 142,610 * Affiliated Managers Group Inc. 768,364 140,334 American Capital Agency Corp. 5,761,267 130,032 XL Group plc Class A 4,202,381 129,517 Leucadia National Corp. 4,503,279 122,669 SL Green Realty Corp. 1,337,397 118,814 Unum Group 3,868,148 117,746 Macerich Co. 2,040,491 115,165 Kimco Realty Corp. 5,658,396 114,186 Realty Income Corp. 2,851,812 113,360 Plum Creek Timber Co. Inc. 2,368,797 110,931 Cincinnati Financial Corp. 2,259,758 106,570 Comerica Inc. 2,706,423 106,389 Equifax Inc. 1,763,601 105,552 Rayonier Inc. 1,827,433 101,697 Huntington Bancshares Inc. 12,152,306 100,378 * Markel Corp. 193,077 99,969 Willis Group Holdings plc 2,302,769 99,779 * Arch Capital Group Ltd. 1,830,957 99,110 ^ Digital Realty Trust Inc. 1,861,137 98,826 Torchmark Corp. 1,338,675 96,853 Federal Realty Investment Trust 954,394 96,823 * CBRE Group Inc. Class A 4,095,296 94,724 * Alleghany Corp. 230,798 94,546 TD Ameritrade Holding Corp. 3,599,323 94,230 * Ocwen Financial Corp. 1,677,067 93,530 New York Community Bancorp Inc. 6,062,344 91,602 * Genworth Financial Inc. Class A 7,149,289 91,439 * Realogy Holdings Corp. 2,121,463 91,265 First Republic Bank 1,902,272 88,703 UDR Inc. 3,628,087 85,986 Everest Re Group Ltd. 579,979 84,335 Fidelity National Financial Inc. Class A 3,150,688 83,808 Essex Property Trust Inc. 550,814 81,355 Arthur J Gallagher & Co. 1,838,747 80,261 Cole Real Estate Investment Inc. 6,503,322 79,731 Camden Property Trust 1,239,798 76,173 Raymond James Financial Inc. 1,821,295 75,893 Liberty Property Trust 2,075,490 73,887 Zions Bancorporation 2,680,781 73,507 Duke Realty Corp. 4,721,423 72,899 PartnerRe Ltd. 787,281 72,068 * MSCI Inc. Class A 1,750,283 70,466 Reinsurance Group of America Inc. Class A 1,050,146 70,349 Extra Space Storage Inc. 1,529,730 69,985 SEI Investments Co. 2,250,892 69,575 People's United Financial Inc. 4,785,043 68,809 * E*TRADE Financial Corp. 4,152,547 68,517 WR Berkley Corp. 1,578,577 67,658 Axis Capital Holdings Ltd. 1,557,385 67,450 Starwood Property Trust Inc. 2,776,109 66,543 Alexandria Real Estate Equities Inc. 1,037,948 66,273 Regency Centers Corp. 1,339,782 64,778 Eaton Vance Corp. 1,663,150 64,580 HCC Insurance Holdings Inc. 1,456,865 63,840 Senior Housing Properties Trust 2,729,008 63,695 East West Bancorp Inc. 1,969,491 62,925 Hudson City Bancorp Inc. 6,897,933 62,426 Waddell & Reed Financial Inc. Class A 1,184,680 60,987 Lazard Ltd. Class A 1,685,943 60,728 Assurant Inc. 1,115,839 60,367 American Financial Group Inc. 1,108,447 59,923 Apartment Investment & Management Co. Class A 2,116,940 59,147 Taubman Centers Inc. 878,548 59,135 Kilroy Realty Corp. 1,182,220 59,052 Corrections Corp. of America 1,707,774 59,004 DDR Corp. 3,718,078 58,411 * Signature Bank 633,335 57,963 Legg Mason Inc. 1,731,847 57,913 CBOE Holdings Inc. 1,265,972 57,260 Hospitality Properties Trust 2,018,022 57,110 BRE Properties Inc. 1,117,812 56,740 * SVB Financial Group 652,017 56,315 Jones Lang LaSalle Inc. 644,970 56,306 National Retail Properties Inc. 1,760,635 56,023 RenaissanceRe Holdings Ltd. 613,483 55,539 Cullen/Frost Bankers Inc. 783,990 55,310 Old Republic International Corp. 3,566,855 54,930 * Howard Hughes Corp. 486,902 54,713 NASDAQ OMX Group Inc. 1,692,830 54,323 WP Carey Inc. 839,538 54,318 Brown & Brown Inc. 1,670,696 53,629 First Niagara Financial Group Inc. 5,133,753 53,237 FirstMerit Corp. 2,399,316 52,089 American Campus Communities Inc. 1,519,322 51,885 BioMed Realty Trust Inc. 2,789,293 51,853 Two Harbors Investment Corp. 5,280,101 51,270 Prosperity Bancshares Inc. 828,728 51,249 Omega Healthcare Investors Inc. 1,699,235 50,756 Validus Holdings Ltd. 1,372,100 50,740 Weingarten Realty Investors 1,673,874 49,095 Commerce Bancshares Inc. 1,118,201 48,988 Protective Life Corp. 1,135,348 48,309 Allied World Assurance Co. Holdings AG 476,478 47,357 Home Properties Inc. 813,518 46,981 LPL Financial Holdings Inc. 1,219,412 46,716 Assured Guaranty Ltd. 2,479,054 46,482 CNO Financial Group Inc. 3,227,793 46,480 * Forest City Enterprises Inc. Class A 2,451,499 46,431 Douglas Emmett Inc. 1,963,216 46,077 Highwoods Properties Inc. 1,294,646 45,714 Chimera Investment Corp. 14,883,677 45,246 CBL & Associates Properties Inc. 2,343,727 44,765 Tanger Factory Outlet Centers 1,365,355 44,579 Synovus Financial Corp. 13,490,094 44,517 Spirit Realty Capital Inc. 4,840,000 44,431 City National Corp. 665,779 44,381 * Portfolio Recovery Associates Inc. 731,347 43,837 * Liberty Ventures Class A 496,041 43,736 Financial Engines Inc. 710,804 42,250 Piedmont Office Realty Trust Inc. Class A 2,431,743 42,215 RLJ Lodging Trust 1,682,557 39,523 LaSalle Hotel Properties 1,385,373 39,511 Equity Lifestyle Properties Inc. 1,148,997 39,261 MFA Financial Inc. 5,211,823 38,828 ^ Mid-America Apartment Communities Inc. 619,417 38,714 First Horizon National Corp. 3,501,155 38,478 Hancock Holding Co. 1,223,284 38,387 ProAssurance Corp. 849,714 38,288 * Popular Inc. 1,455,706 38,183 Associated Banc-Corp 2,432,996 37,687 CommonWealth REIT 1,717,031 37,620 Retail Properties of America Inc. 2,724,563 37,463 ^ Federated Investors Inc. Class B 1,358,991 36,910 First American Financial Corp. 1,491,109 36,309 * Stifel Financial Corp. 871,607 35,928 * MGIC Investment Corp. 4,896,941 35,650 Post Properties Inc. 786,610 35,413 Hanover Insurance Group Inc. 639,240 35,363 StanCorp Financial Group Inc. 641,742 35,309 Bank of Hawaii Corp. 646,397 35,196 Aspen Insurance Holdings Ltd. 960,829 34,868 Radian Group Inc. 2,491,143 34,702 Sovran Self Storage Inc. 455,674 34,485 Geo Group Inc. 1,036,256 34,456 Susquehanna Bancshares Inc. 2,707,888 33,984 CapitalSource Inc. 2,842,309 33,767 Webster Financial Corp. 1,308,094 33,396 EPR Properties 681,007 33,192 ING US Inc. 1,135,865 33,179 Fulton Financial Corp. 2,830,328 33,058 Endurance Specialty Holdings Ltd. 611,767 32,864 Primerica Inc. 813,013 32,797 American Realty Capital Properties Inc. 2,683,865 32,743 * Altisource Portfolio Solutions SA 233,370 32,674 *,^ Zillow Inc. Class A 386,124 32,577 DCT Industrial Trust Inc. 4,523,515 32,524 Healthcare Realty Trust Inc. 1,384,653 31,999 MarketAxess Holdings Inc. 528,521 31,732 UMB Financial Corp. 581,920 31,622 TCF Financial Corp. 2,197,681 31,383 NorthStar Realty Finance Corp. 3,369,797 31,272 CubeSmart 1,740,505 31,051 Washington Federal Inc. 1,498,259 30,984 DiamondRock Hospitality Co. 2,835,808 30,258 White Mountains Insurance Group Ltd. 53,254 30,228 Sunstone Hotel Investors Inc. 2,356,350 30,020 Invesco Mortgage Capital Inc. 1,950,157 30,013 Brandywine Realty Trust 2,266,044 29,866 BankUnited Inc. 943,974 29,443 Corporate Office Properties Trust 1,244,191 28,741 American National Insurance Co. 288,991 28,333 Erie Indemnity Co. Class A 390,683 28,313 ^ Lexington Realty Trust 2,482,943 27,883 ^ Valley National Bancorp 2,746,693 27,330 Platinum Underwriters Holdings Ltd. 457,459 27,324 Hatteras Financial Corp. 1,431,971 26,792 Colonial Properties Trust 1,188,171 26,722 Medical Properties Trust Inc. 2,186,727 26,612 Healthcare Trust of America Inc. Class A 2,521,690 26,528 Umpqua Holdings Corp. 1,624,709 26,353 * Texas Capital Bancshares Inc. 570,082 26,207 Symetra Financial Corp. 1,448,915 25,820 Pebblebrook Hotel Trust 889,298 25,532 Cousins Properties Inc. 2,480,945 25,529 First Financial Bankshares Inc. 430,837 25,342 Capitol Federal Financial Inc. 2,026,941 25,195 Chambers Street Properties 2,869,566 25,195 FNB Corp. 2,076,930 25,193 Mack-Cali Realty Corp. 1,145,818 25,139 BancorpSouth Inc. 1,245,664 24,839 Glacier Bancorp Inc. 1,003,862 24,805 EastGroup Properties Inc. 418,251 24,765 Cathay General Bancorp 1,056,730 24,696 New Residential Investment Corp. 3,668,910 24,288 Washington REIT 953,050 24,084 First Industrial Realty Trust Inc. 1,478,506 24,055 DuPont Fabros Technology Inc. 932,149 24,021 RLI Corp. 274,567 24,003 Trustmark Corp. 926,675 23,723 Wintrust Financial Corp. 576,792 23,689 Newcastle Investment Corp. 4,177,021 23,475 ^ Redwood Trust Inc. 1,186,343 23,359 Potlatch Corp. 586,686 23,280 Kemper Corp. 689,369 23,163 Bank of the Ozarks Inc. 479,429 23,008 * First Cash Financial Services Inc. 395,945 22,945 ARMOUR Residential REIT Inc. 5,427,251 22,794 Home Loan Servicing Solutions Ltd. 1,012,351 22,282 * Alexander & Baldwin Inc. 614,727 22,142 * Strategic Hotels & Resorts Inc. 2,534,562 22,000 Ryman Hospitality Properties Inc. 636,079 21,951 PennyMac Mortgage Investment Trust 960,960 21,795 Iberiabank Corp. 415,705 21,563 * MBIA Inc. 2,098,579 21,468 MB Financial Inc. 745,721 21,059 * Virtus Investment Partners Inc. 128,060 20,828 Sun Communities Inc. 487,612 20,782 Equity One Inc. 949,293 20,752 PrivateBancorp Inc. 966,424 20,681 PS Business Parks Inc. 276,602 20,640 * Trulia Inc. 438,361 20,616 CYS Investments Inc. 2,532,119 20,586 Old National Bancorp 1,447,193 20,550 * Western Alliance Bancorp 1,081,770 20,478 ^ United Bankshares Inc. 705,255 20,438 Glimcher Realty Trust 2,094,108 20,418 * Walter Investment Management Corp. 507,893 20,082 Acadia Realty Trust 790,679 19,514 * St. Joe Co. 991,469 19,453 Home BancShares Inc. 639,039 19,408 Westamerica Bancorporation 387,473 19,273 Janus Capital Group Inc. 2,232,679 19,000 Evercore Partners Inc. Class A 385,824 18,994 Mercury General Corp. 392,828 18,978 Greenhill & Co. Inc. 380,371 18,973 Government Properties Income Trust 787,829 18,853 Selective Insurance Group Inc. 768,243 18,822 BOK Financial Corp. 296,004 18,752 EverBank Financial Corp. 1,248,775 18,707 Columbia Banking System Inc. 756,896 18,695 Community Bank System Inc. 545,509 18,613 Montpelier Re Holdings Ltd. 711,972 18,547 CVB Financial Corp. 1,371,063 18,537 LTC Properties Inc. 487,616 18,520 Colony Financial Inc. 926,757 18,517 American Equity Investment Life Holding Co. 871,570 18,495 Cash America International Inc. 408,400 18,492 National Health Investors Inc. 323,721 18,416 PacWest Bancorp 533,737 18,339 *,^ Nationstar Mortgage Holdings Inc. 324,463 18,245 National Penn Bancshares Inc. 1,793,678 18,026 First Financial Holdings Inc. 325,619 17,961 ^ Amtrust Financial Services Inc. 459,314 17,941 Pennsylvania REIT 907,522 16,971 Argo Group International Holdings Ltd. 393,367 16,868 American Capital Mortgage Investment Corp. 851,504 16,826 Northwest Bancshares Inc. 1,256,679 16,613 International Bancshares Corp. 765,947 16,567 Capstead Mortgage Corp. 1,403,266 16,516 * Hilltop Holdings Inc. 891,886 16,500 Chesapeake Lodging Trust 686,412 16,158 Horace Mann Educators Corp. 565,224 16,041 Franklin Street Properties Corp. 1,250,722 15,934 * WisdomTree Investments Inc. 1,366,486 15,865 First Midwest Bancorp Inc. 1,045,643 15,800 Investors Bancorp Inc. 713,483 15,611 Astoria Financial Corp. 1,253,562 15,594 *,^ Encore Capital Group Inc. 338,760 15,536 Hersha Hospitality Trust Class A 2,738,779 15,310 First Citizens BancShares Inc.Class A 73,416 15,094 Kennedy-Wilson Holdings Inc. 809,837 15,031 * TFS Financial Corp. 1,249,863 14,961 Sterling Financial Corp. 520,738 14,919 Education Realty Trust Inc. 1,628,628 14,821 BBCN Bancorp Inc. 1,068,981 14,709 American Assets Trust Inc. 477,966 14,583 * Pinnacle Financial Partners Inc. 471,259 14,048 Retail Opportunity Investments Corp. 990,279 13,686 Park National Corp. 172,265 13,623 NBT Bancorp Inc. 590,928 13,580 * Enstar Group Ltd. 98,452 13,449 Ashford Hospitality Trust Inc. 1,066,419 13,160 * iStar Financial Inc. 1,090,717 13,132 Ramco-Gershenson Properties Trust 849,658 13,093 Employers Holdings Inc. 436,046 12,968 National Bank Holdings Corp. Class A 623,685 12,810 Inland Real Estate Corp. 1,246,271 12,749 * First BanCorp 2,238,105 12,712 Provident Financial Services Inc. 775,200 12,566 First Financial Bancorp 816,812 12,391 Interactive Brokers Group Inc. 654,743 12,290 STAG Industrial Inc. 603,140 12,135 * Greenlight Capital Re Ltd. Class A 424,791 12,081 Hudson Pacific Properties Inc. 616,603 11,993 Boston Private Financial Holdings Inc. 1,077,873 11,964 HFF Inc. Class A 477,197 11,954 Chemical Financial Corp. 426,406 11,905 Sabra Health Care REIT Inc. 514,724 11,844 * World Acceptance Corp. 131,023 11,782 Investors Real Estate Trust 1,417,988 11,698 * Ezcorp Inc. Class A 692,281 11,686 WesBanco Inc. 390,201 11,601 Renasant Corp. 426,650 11,592 * Ambac Financial Group Inc. 637,845 11,571 Nelnet Inc. Class A 297,617 11,443 Independent Bank Corp. 313,610 11,196 Altisource Residential Corp. 480,153 11,034 First Commonwealth Financial Corp. 1,439,740 10,928 * American Homes 4 Rent Class A 672,030 10,853 Associated Estates Realty Corp. 725,658 10,820 Banner Corp. 283,108 10,803 * BofI Holding Inc. 166,091 10,773 Parkway Properties Inc. 605,928 10,767 ViewPoint Financial Group Inc. 512,046 10,584 CoreSite Realty Corp. 308,264 10,462 OFG Bancorp 645,685 10,454 Central Pacific Financial Corp. 590,164 10,446 Infinity Property & Casualty Corp. 161,298 10,420 SLM Corp. 418,281 10,415 CapLease Inc. 1,222,855 10,382 Resource Capital Corp. 1,740,412 10,338 * Forestar Group Inc. 480,038 10,335 Safety Insurance Group Inc. 194,018 10,277 Summit Hotel Properties Inc. 1,117,794 10,273 * FelCor Lodging Trust Inc. 1,642,758 10,119 S&T Bancorp Inc. 416,063 10,077 Select Income REIT 389,037 10,037 Anworth Mortgage Asset Corp. 2,060,168 9,951 Campus Crest Communities Inc. 918,726 9,922 * NRG Yield Inc. Class A 327,307 9,914 * United Community Banks Inc. 647,757 9,716 First Potomac Realty Trust 771,857 9,702 Cohen & Steers Inc. 274,225 9,683 BGC Partners Inc. Class A 1,703,205 9,623 Artisan Partners Asset Management Inc. 180,492 9,451 City Holding Co. 218,295 9,439 * Move Inc. 548,086 9,290 AMERISAFE Inc. 261,192 9,275 * Credit Acceptance Corp. 83,701 9,275 Brookline Bancorp Inc. 984,463 9,264 Oritani Financial Corp. 561,186 9,237 Stewart Information Services Corp. 288,389 9,226 United Fire Group Inc. 302,281 9,211 Blackstone Mortgage Trust Inc. Class A 363,360 9,153 * Xoom Corp. 286,771 9,122 * Navigators Group Inc. 157,597 9,104 * TESARO Inc. 233,094 9,030 Maiden Holdings Ltd. 761,423 8,992 * eHealth Inc. 268,424 8,659 * Eagle Bancorp Inc. 305,366 8,639 Berkshire Hills Bancorp Inc. 342,997 8,613 * Bancorp Inc. 483,026 8,559 * Capital Bank Financial Corp. 386,698 8,488 * Investment Technology Group Inc. 539,018 8,473 * Green Dot Corp. Class A 320,301 8,434 * KCG Holdings Inc. Class A 966,790 8,382 Alexander's Inc. 28,756 8,228 Silver Bay Realty Trust Corp. 518,710 8,123 Community Trust Bancorp Inc. 198,588 8,061 * American Residential Properties Inc. 456,587 8,040 Sandy Spring Bancorp Inc. 345,470 8,036 * Piper Jaffray Cos. 231,740 7,946 FXCM Inc. Class A 396,547 7,832 Kite Realty Group Trust 1,314,672 7,796 Saul Centers Inc. 166,986 7,723 TrustCo Bank Corp. NY 1,285,070 7,659 Apollo Commercial Real Estate Finance Inc. 499,627 7,629 Flushing Financial Corp. 408,331 7,534 Excel Trust Inc. 621,404 7,457 Union First Market Bankshares Corp. 318,254 7,438 * Synergy Resources Corp. 749,218 7,305 Hanmi Financial Corp. 437,979 7,257 Wilshire Bancorp Inc. 886,057 7,248 Tompkins Financial Corp. 156,634 7,240 FBL Financial Group Inc. Class A 159,008 7,139 Lakeland Financial Corp. 218,594 7,137 Getty Realty Corp. 366,481 7,121 RAIT Financial Trust 991,821 7,022 StellarOne Corp. 311,636 7,012 * Tejon Ranch Co. 225,704 6,961 Universal Health Realty Income Trust 165,997 6,950 First Merchants Corp. 399,139 6,917 Dime Community Bancshares Inc. 414,654 6,904 WSFS Financial Corp. 111,821 6,737 Cardinal Financial Corp. 405,720 6,707 State Bank Financial Corp. 420,457 6,673 Apollo Residential Mortgage Inc. 453,685 6,619 AG Mortgage Investment Trust Inc. 395,129 6,567 National Western Life Insurance Co. Class A 32,515 6,561 Simmons First National Corp. Class A 210,170 6,534 * PICO Holdings Inc. 297,669 6,448 Chatham Lodging Trust 357,060 6,377 Dynex Capital Inc. 721,324 6,326 Southside Bancshares Inc. 235,284 6,310 * Ameris Bancorp 337,450 6,202 * DFC Global Corp. 562,292 6,180 Washington Trust Bancorp Inc. 195,043 6,130 * NewStar Financial Inc. 332,115 6,068 Urstadt Biddle Properties Inc. Class A 304,147 6,046 * Virginia Commerce Bancorp Inc. 386,408 6,001 Provident New York Bancorp 536,416 5,842 Terreno Realty Corp. 327,977 5,825 First Interstate Bancsystem Inc. 240,129 5,799 First Busey Corp. 1,109,669 5,781 Sterling Bancorp 417,099 5,727 Rouse Properties Inc. 273,530 5,629 * Beneficial Mutual Bancorp Inc. 563,656 5,620 Tower Group International Ltd. 793,165 5,552 ^ New York Mortgage Trust Inc. 886,255 5,539 * MoneyGram International Inc. 281,473 5,511 Heartland Financial USA Inc. 197,609 5,505 ^ Western Asset Mortgage Capital Corp. 336,450 5,380 Winthrop Realty Trust 477,013 5,319 Agree Realty Corp. 176,173 5,317 1st Source Corp. 196,223 5,282 Arlington Asset Investment Corp. Class A 221,451 5,266 HCI Group Inc. 127,289 5,198 * PennyMac Financial Services Inc. Class A 274,706 5,162 Lakeland Bancorp Inc. 453,840 5,106 CyrusOne Inc. 268,233 5,091 Rockville Financial Inc. 387,970 5,044 TowneBank 349,052 5,033 SY Bancorp Inc. 177,497 5,028 CoBiz Financial Inc. 502,683 4,856 Aviv REIT Inc. 212,085 4,836 * Citizens Inc.Class A 559,416 4,833 Ares Commercial Real Estate Corp. 386,800 4,808 Monmouth Real Estate Investment Corp. Class A 524,422 4,757 * Cowen Group Inc. Class A 1,375,297 4,745 AmREIT Inc. 273,446 4,744 * Safeguard Scientifics Inc. 300,501 4,715 * FBR & Co. 174,247 4,672 First Financial Corp. 147,638 4,661 * Taylor Capital Group Inc. 209,812 4,647 Cedar Realty Trust Inc. 891,352 4,617 Arrow Financial Corp. 180,575 4,606 GAMCO Investors Inc. 60,553 4,598 State Auto Financial Corp. 218,275 4,571 Flagstar Bancorp Inc. 308,365 4,551 * Walker & Dunlop Inc. 284,399 4,525 Bryn Mawr Bank Corp. 167,488 4,517 OneBeacon Insurance Group Ltd. Class A 301,549 4,451 Bancfirst Corp. 82,038 4,436 * INTL. FCStone Inc. 215,594 4,409 Meadowbrook Insurance Group Inc. 655,813 4,263 Federal Agricultural Mortgage Corp. 127,490 4,256 * Southwest Bancorp Inc. 284,445 4,213 Univest Corp. of Pennsylvania 223,135 4,206 Trico Bancshares 183,486 4,180 United Financial Bancorp Inc. 257,769 4,168 Camden National Corp. 101,468 4,150 Great Southern Bancorp Inc. 146,647 4,140 Westwood Holdings Group Inc. 85,305 4,099 * HomeTrust Bancshares Inc. 245,966 4,058 Tree.com Inc. 153,670 4,035 Hudson Valley Holding Corp. 214,031 4,020 GFI Group Inc. 1,016,891 4,017 Diamond Hill Investment Group Inc. 37,242 3,983 First Community Bancshares Inc. 242,916 3,972 First of Long Island Corp. 101,535 3,945 * Blackhawk Network Holdings Inc. 163,300 3,924 * Performant Financial Corp. 359,124 3,922 Arbor Realty Trust Inc. 572,423 3,881 * Metro Bancorp Inc. 183,047 3,846 Republic Bancorp Inc.Class A 138,450 3,814 German American Bancorp Inc. 150,881 3,805 MainSource Financial Group Inc. 250,129 3,799 Enterprise Financial Services Corp. 226,348 3,798 Park Sterling Corp. 591,513 3,792 Medallion Financial Corp. 254,103 3,781 Centerstate Banks Inc. 390,348 3,779 Bank Mutual Corp. 592,520 3,715 First Bancorp 254,662 3,680 Thomas Properties Group Inc. 534,053 3,589 West Bancorporation Inc. 259,826 3,586 Financial Institutions Inc. 174,121 3,563 * Rexford Industrial Realty Inc. 261,581 3,534 First Connecticut Bancorp Inc. 240,249 3,532 Northfield Bancorp Inc. 289,672 3,517 * OmniAmerican Bancorp Inc. 141,005 3,449 Charter Financial Corp. 318,192 3,436 Whitestone REIT 229,740 3,384 OceanFirst Financial Corp. 198,894 3,363 * American Safety Insurance Holdings Ltd. 109,347 3,302 One Liberty Properties Inc. 162,375 3,293 National Bankshares Inc. 91,093 3,269 Fidelity Southern Corp. 211,913 3,251 Yadkin Financial Corp. 187,811 3,236 Marlin Business Services Corp. 129,416 3,230 Citizens & Northern Corp. 161,906 3,228 Gladstone Commercial Corp. 176,010 3,161 * Phoenix Cos. Inc. 80,305 3,105 * Seacoast Banking Corp. of Florida 1,427,904 3,099 1st United Bancorp Inc. 421,376 3,089 * Global Indemnity plc 121,107 3,083 * Preferred Bank 173,163 3,081 * MPG Office Trust Inc. 976,434 3,056 Manning & Napier Inc. 181,240 3,023 Consolidated-Tomoka Land Co. 78,165 3,009 * Tristate Capital Holdings Inc. 233,394 3,008 Universal Insurance Holdings Inc. 424,448 2,992 Center Bancorp Inc. 210,050 2,991 Pacific Continental Corp. 224,924 2,949 Heritage Financial Corp. 189,291 2,938 Franklin Financial Corp. 154,702 2,933 National Interstate Corp. 104,658 2,911 First Defiance Financial Corp. 124,005 2,900 Washington Banking Co. 205,987 2,896 Bank of Marin Bancorp 69,640 2,894 * Independent Bank Corp. 287,102 2,871 * Suffolk Bancorp 160,926 2,852 Territorial Bancorp Inc. 128,669 2,827 HomeStreet Inc. 146,123 2,820 Calamos Asset Management Inc. Class A 281,874 2,816 Peoples Bancorp Inc. 133,001 2,777 CNB Financial Corp. 162,586 2,772 Guaranty Bancorp 200,842 2,750 * BBX Capital Corp. 186,856 2,685 Donegal Group Inc. Class A 191,748 2,683 Kansas City Life Insurance Co. 59,723 2,641 MetroCorp Bancshares Inc. 191,744 2,638 * Ladenburg Thalmann Financial Services Inc. 1,434,112 2,596 Oppenheimer Holdings Inc. Class A 145,542 2,586 Baldwin & Lyons Inc. 106,082 2,586 EMC Insurance Group Inc. 85,344 2,576 Penns Woods Bancorp Inc. 51,698 2,576 * Pacific Premier Bancorp Inc. 190,974 2,567 * Macatawa Bank Corp. 476,968 2,566 Horizon Bancorp 108,982 2,545 Hannon Armstrong Sustainable Infrastructure Capital Inc. 211,261 2,408 * Regional Management Corp. 74,867 2,381 Mercantile Bank Corp. 108,070 2,354 * Gramercy Property Trust Inc. 566,411 2,351 Armada Hoffler Properties Inc. 236,043 2,339 Ames National Corp. 101,240 2,305 Heritage Commerce Corp. 298,028 2,280 MidWestOne Financial Group Inc. 87,849 2,259 JAVELIN Mortgage Investment Corp. 190,681 2,256 ESSA Bancorp Inc. 216,456 2,255 Home Federal Bancorp Inc. 179,058 2,253 American National Bankshares Inc. 96,900 2,248 Westfield Financial Inc. 317,429 2,241 Sierra Bancorp 142,194 2,237 * Sun Bancorp Inc. 583,015 2,233 * NewBridge Bancorp 306,244 2,233 BankFinancial Corp. 249,542 2,226 First Bancorp Inc. 131,912 2,213 * CU Bancorp 121,028 2,209 Bridge Bancorp Inc. 102,073 2,195 * Meridian Interstate Bancorp Inc. 100,253 2,185 * SWS Group Inc. 389,620 2,174 * CommunityOne Bancorp 219,784 2,171 * ConnectOne Bancorp Inc. 61,847 2,171 Firstbank Corp. 110,168 2,145 * Bridge Capital Holdings 126,159 2,142 Eastern Insurance Holdings Inc. 86,759 2,118 Fox Chase Bancorp Inc. 121,245 2,110 * Intervest Bancshares Corp. Class A 265,354 2,104 ESB Financial Corp. 164,341 2,095 Banc of California Inc. 150,774 2,085 *,^ Arrowhead Research Corp. 362,790 2,064 C&F Financial Corp. 41,452 2,006 Meta Financial Group Inc. 51,795 1,968 First Financial Northwest Inc. 187,439 1,955 Northrim BanCorp Inc. 80,917 1,950 Gain Capital Holdings Inc. 154,415 1,944 * Orrstown Financial Services Inc. 110,799 1,933 * AV Homes Inc. 110,214 1,924 * Reis Inc. 116,004 1,876 Merchants Bancshares Inc. 64,591 1,870 * Farmers Capital Bank Corp. 85,080 1,860 Independent Bank Group Inc. 51,533 1,855 Resource America Inc. Class A 230,302 1,849 * Heritage Oaks Bancorp 288,131 1,844 UMH Properties Inc. 182,364 1,811 *,^ Hemisphere Media Group Inc. 153,914 1,808 * Kearny Financial Corp. 174,240 1,781 Bank of Kentucky Financial Corp. 65,105 1,778 Peapack Gladstone Financial Corp. 95,484 1,771 Provident Financial Holdings Inc. 106,579 1,770 * North Valley Bancorp 92,806 1,754 * Waterstone Financial Inc. 171,738 1,743 Simplicity Bancorp Inc. 111,966 1,741 * UCP Inc. 112,780 1,674 Heritage Financial Group Inc. 95,993 1,672 * BSB Bancorp Inc. 119,133 1,669 Doral Financial Corp. 87,182 1,663 Bar Harbor Bankshares 44,299 1,630 * Hallmark Financial Services Inc. 181,402 1,609 * First Security Group Inc. 754,772 1,570 * United Community Financial Corp. 398,597 1,551 * Capital City Bank Group Inc. 131,043 1,544 * Pacific Mercantile Bancorp 242,517 1,506 * First NBC Bank Holding Co. 61,619 1,502 SI Financial Group Inc. 126,018 1,430 MidSouth Bancorp Inc. 90,118 1,397 Century Bancorp Inc.Class A 41,868 1,395 * Hampton Roads Bankshares Inc. 966,450 1,372 * Home Bancorp Inc. 75,867 1,370 Independence Holding Co. 94,281 1,346 Enterprise Bancorp Inc. 70,087 1,325 Clifton Savings Bancorp Inc. 106,012 1,313 * Fifth Street Senior Floating Rate Corp. 96,944 1,313 Middleburg Financial Corp. 67,282 1,297 Investors Title Co. 17,209 1,292 * Imperial Holdings Inc. 202,195 1,280 * Roma Financial Corp. 68,458 1,273 Ellington Residential Mortgage REIT 82,550 1,269 CFS Bancorp Inc. 113,215 1,254 JMP Group Inc. 198,055 1,226 First Business Financial Services Inc. 36,620 1,195 Intersections Inc. 135,760 1,191 Federal Agricultural Mortgage Corp. Class A 38,986 1,182 Chemung Financial Corp. 33,903 1,174 Asta Funding Inc. 129,928 1,155 * Consumer Portfolio Services Inc. 193,450 1,147 Cape Bancorp Inc. 120,787 1,106 MutualFirst Financial Inc. 72,106 1,106 Urstadt Biddle Properties Inc. 63,312 1,089 Hingham Institution for Savings 15,243 1,066 * NASB Financial Inc. 38,367 1,052 Codorus Valley Bancorp Inc. 57,516 1,052 Gyrodyne Co. of America Inc. 13,764 1,031 Monarch Financial Holdings Inc. 87,542 1,029 PMC Commercial Trust 115,492 1,024 Pulaski Financial Corp. 98,363 1,014 Northeast Bancorp 98,971 995 * Republic First Bancorp Inc. 308,077 983 * Westbury Bancorp Inc. 68,678 979 ZAIS Financial Corp. 56,015 972 First Internet Bancorp 35,999 963 * Old Second Bancorp Inc. 166,779 949 Pzena Investment Management Inc. Class A 135,146 916 Old Line Bancshares Inc. 68,605 914 * ZipRealty Inc. 164,060 897 Access National Corp. 62,750 895 Ameriana Bancorp 67,980 879 * First Marblehead Corp. 1,063,616 872 Alliance Bancorp Inc. of Pennsylvania 58,843 866 HopFed Bancorp Inc. 76,783 859 Cheviot Financial Corp. 78,989 859 Gleacher & Co. Inc. 60,772 836 TF Financial Corp. 30,143 832 * Atlas Financial Holdings Inc. 77,351 792 * Fortegra Financial Corp. 91,069 775 Peoples Federal Bancshares Inc. 44,251 771 * Maui Land & Pineapple Co. Inc. 183,834 743 United Insurance Holdings Corp. 83,585 738 * Shore Bancshares Inc. 83,571 735 * Customers Bancorp Inc. 45,290 729 Gladstone Land Corp. 46,867 710 HF Financial Corp. 54,049 694 Farmers National Banc Corp. 107,520 678 * Health Insurance Innovations Inc. Class A 56,654 677 * Community Bankers Trust Corp. 181,717 669 MicroFinancial Inc. 84,793 668 QCR Holdings Inc. 41,385 658 * Riverview Bancorp Inc. 249,239 655 US Global Investors Inc. Class A 227,235 650 * First Acceptance Corp. 371,196 650 Premier Financial Bancorp Inc. 55,057 641 Teche Holding Co. 13,723 627 Tower Financial Corp. 25,602 595 * Eastern Virginia Bankshares Inc. 95,404 582 Federated National Holding Co. 59,858 570 Bank of Commerce Holdings 98,399 565 Ocean Shore Holding Co. 35,794 524 Hawthorn Bancshares Inc. 36,818 513 Life Partners Holdings Inc. 230,077 506 California First National Bancorp 27,285 466 * Security National Financial Corp. Class A 73,635 446 * American Independence Corp. 40,827 406 Unity Bancorp Inc. 52,799 394 Wheeler REIT Inc. 87,100 373 CIFC Corp. 45,872 362 ^ Five Oaks Investment Corp. 31,470 358 Chicopee Bancorp Inc. 19,657 346 * Jefferson Bancshares Inc. 55,872 325 * World Energy Solutions Inc. 98,000 323 * Atlanticus Holdings Corp. 81,773 303 * Hamilton Bancorp Inc. 19,704 293 Orchid Island Capital Inc. 25,845 290 * OBA Financial Services Inc. 15,091 287 Salisbury Bancorp Inc. 10,606 276 * Camco Financial Corp. 68,206 275 Institutional Financial Markets Inc. 122,156 274 Malvern Bancorp Inc. 19,290 246 * WashingtonFirst Bankshare Inc. 18,864 245 SB Financial Group Inc. 31,020 244 FS Bancorp Inc. 13,902 236 Berkshire Bancorp Inc. 29,304 235 Preferred Apartment Communities Inc. Class A 28,266 230 United Bancorp Inc. 33,210 222 Central Valley Community Bancorp 21,498 218 * Silvercrest Asset Management Group Inc. Class A 15,396 210 Hampden Bancorp Inc. 12,635 202 * Physicians Realty Trust 16,042 194 Trade Street Residential Inc. 26,610 185 QC Holdings Inc. 77,554 183 * Naugatuck Valley Financial Corp. 24,375 181 Bank of South Carolina Corp. 11,034 159 * First Federal Bancshares of Arkansas Inc. 14,044 131 * Vestin Realty Mortgage II Inc. 74,073 124 Mayflower Bancorp Inc. 6,200 119 BCB Bancorp Inc. 10,683 115 WVS Financial Corp. 9,511 111 Donegal Group Inc. Class B 5,255 108 RCS Capital Corp. 6,420 107 FedFirst Financial Corp. 5,052 99 * Transcontinental Realty Investors Inc. 10,999 98 * Ohr Pharmaceutical Inc. 11,900 97 * Southern First Bancshares Inc. 7,189 96 NB&T Financial Group Inc. 4,202 92 * Tejon Ranch Co. Warrants Exp. 08/31/2016 33,338 92 * Guaranty Federal Bancshares Inc. 7,623 90 * Severn Bancorp Inc. 17,641 90 * Royal Bancshares of Pennsylvania Inc. 64,104 85 Supertel Hospitality Inc. 13,192 84 * ASB Bancorp Inc. 4,745 81 * Owens Realty Mortgage Inc. 6,300 78 Sotherly Hotels Inc. 15,862 75 Wolverine Bancorp Inc. 3,619 72 * Carolina Bank Holdings Inc. 6,201 66 Summit State Bank 6,900 65 Madison County Financial Inc. 3,641 63 * Xenith Bankshares Inc. 9,999 61 * Atlantic Coast Financial Corp. 8,553 33 * Colonial Financial Services Inc. 2,236 32 * SP Bancorp Inc. 1,500 30 First Bancshares Inc. 2,106 29 * Internet Patents Corp. 8,400 27 * Power REIT 3,136 27 * Cordia Bancorp Inc. 5,680 25 * Southcoast Financial Corp. 3,695 21 * Porter Bancorp Inc. 16,831 20 Athens Bancshares Corp. 1,100 20 * Patriot National Bancorp Inc. 14,215 19 * Jacksonville Bancorp Inc. 38,291 19 Eagle Bancorp Montana Inc. 1,570 17 First Clover Leaf Financial Corp. 1,857 16 * Vestin Realty Mortgage I Inc. 8,700 16 IF Bancorp Inc. 952 15 *,^ Prospect Global Resources Inc. 4,511 14 Elmira Savings Bank 567 14 Glen Burnie Bancorp 1,098 13 Citizens Community Bancorp Inc. 1,810 13 * Polonia Bancorp Inc. 1,200 12 * HMG Courtland Properties 600 12 First Savings Financial Group Inc. 488 11 * Sound Financial Bancorp Inc. 700 11 * Home Federal Bancorp Inc. 580 10 * State Investors Bancorp Inc. 500 8 Oconee Federal Financial Corp. 300 5 * InterGroup Corp. 200 4 * American Realty Investors Inc. 800 4 * OptimumBank Holdings Inc. 1,900 3 River Valley Bancorp 100 2 * First Capital Bancorp Inc. 600 2 * Wellesley Bank 134 2 * Valley National Bancorp Warrants Exp. 6/30/2015 6,511 2 * Parke Bancorp Inc. 200 2 Peoples Bancorp of North Carolina Inc. 95 1 Kingstone Cos. Inc. 200 1 Laporte Bancorp Inc. 100 1 * Citizens First Corp. 99 1 * Income Opportunity Realty Investors Inc. 150 1 * Central Federal Corp. 100 — Health Care (11.9%) Johnson & Johnson 41,016,245 3,555,698 Pfizer Inc. 96,356,537 2,766,396 Merck & Co. Inc. 42,592,587 2,027,833 * Gilead Sciences Inc. 22,277,834 1,399,939 Amgen Inc. 10,963,349 1,227,237 Bristol-Myers Squibb Co. 23,958,508 1,108,800 UnitedHealth Group Inc. 14,801,036 1,059,902 AbbVie Inc. 23,072,259 1,032,022 * Celgene Corp. 5,985,790 921,393 * Biogen Idec Inc. 3,458,761 832,731 Medtronic Inc. 14,515,806 772,967 Abbott Laboratories 22,622,132 750,829 Eli Lilly & Co. 14,758,363 742,788 * Express Scripts Holding Co. 11,889,687 734,545 Baxter International Inc. 7,900,165 518,962 Thermo Fisher Scientific Inc. 5,247,250 483,534 Covidien plc 6,692,354 407,832 Allergan Inc. 4,318,873 390,642 WellPoint Inc. 4,354,614 364,089 * Regeneron Pharmaceuticals Inc. 1,125,620 352,173 Aetna Inc. 5,413,564 346,576 * Alexion Pharmaceuticals Inc. 2,845,135 330,491 Cigna Corp. 4,135,955 317,890 Becton Dickinson and Co. 2,823,973 282,454 Stryker Corp. 4,123,643 278,717 * Actavis Inc. 1,840,958 265,098 * Vertex Pharmaceuticals Inc. 3,387,083 256,809 * Boston Scientific Corp. 19,558,320 229,615 Zoetis Inc. 7,270,034 226,243 St. Jude Medical Inc. 4,178,417 224,130 * Intuitive Surgical Inc. 582,156 219,048 Humana Inc. 2,283,715 213,139 * Mylan Inc. 5,549,462 211,823 Zimmer Holdings Inc. 2,466,803 202,623 * Life Technologies Corp. 2,508,257 187,693 * DaVita HealthCare Partners Inc. 2,932,298 166,848 HCA Holdings Inc. 3,897,112 166,602 Perrigo Co. 1,301,743 160,609 * Forest Laboratories Inc. 3,509,869 150,187 * BioMarin Pharmaceutical Inc. 2,034,105 146,903 * Illumina Inc. 1,816,580 146,834 Quest Diagnostics Inc. 2,289,414 141,463 CR Bard Inc. 1,166,112 134,336 * Laboratory Corp. of America Holdings 1,347,272 133,569 * Onyx Pharmaceuticals Inc. 1,066,104 132,911 * Henry Schein Inc. 1,261,643 130,832 * Waters Corp. 1,179,590 125,284 * Pharmacyclics Inc. 849,590 117,600 * CareFusion Corp. 3,182,214 117,424 * Varian Medical Systems Inc. 1,569,900 117,319 * Edwards Lifesciences Corp. 1,636,649 113,960 ^ ResMed Inc. 2,061,562 108,892 Universal Health Services Inc. Class B 1,320,666 99,037 * Hospira Inc. 2,407,450 94,420 Cooper Cos. Inc. 706,835 91,669 DENTSPLY International Inc. 2,073,540 90,012 * Hologic Inc. 3,932,307 81,202 Warner Chilcott plc Class A 3,476,893 79,447 * IDEXX Laboratories Inc. 784,239 78,149 * Incyte Corp. Ltd. 1,999,605 76,285 * Endo Health Solutions Inc. 1,658,228 75,350 * MEDNAX Inc. 732,009 73,494 * Covance Inc. 810,927 70,113 * Jazz Pharmaceuticals plc 717,850 66,021 * Seattle Genetics Inc. 1,503,824 65,913 * Alkermes plc 1,949,869 65,555 * Isis Pharmaceuticals Inc. 1,674,500 62,861 * Medivation Inc. 1,032,584 61,893 Tenet Healthcare Corp. 1,502,093 61,871 * Cubist Pharmaceuticals Inc. 959,968 61,006 * Salix Pharmaceuticals Ltd. 850,601 56,888 Community Health Systems Inc. 1,306,435 54,217 * Sirona Dental Systems Inc. 795,543 53,246 * United Therapeutics Corp. 647,905 51,087 * Alnylam Pharmaceuticals Inc. 778,203 49,813 Teleflex Inc. 596,801 49,105 * Centene Corp. 750,562 48,006 * Ariad Pharmaceuticals Inc. 2,575,425 47,388 Patterson Cos. Inc. 1,156,295 46,483 * Health Management Associates Inc. Class A 3,586,284 45,904 * Align Technology Inc. 947,079 45,573 Questcor Pharmaceuticals Inc. 782,901 45,408 *,^ Theravance Inc. 1,090,134 44,576 * WellCare Health Plans Inc. 626,593 43,699 * NPS Pharmaceuticals Inc. 1,324,186 42,122 * Celldex Therapeutics Inc. 1,174,685 41,619 HealthSouth Corp. 1,197,549 41,292 * PAREXEL International Corp. 821,292 41,254 Techne Corp. 507,779 40,653 West Pharmaceutical Services Inc. 962,587 39,610 * Cepheid Inc. 973,570 38,008 * Team Health Holdings Inc. 994,727 37,740 * Brookdale Senior Living Inc. Class A 1,427,070 37,532 * Mallinckrodt plc 850,579 37,502 * ViroPharma Inc. 942,336 37,034 STERIS Corp. 858,003 36,860 * Health Net Inc. 1,092,003 34,617 * Alere Inc. 1,117,059 34,149 * Bio-Rad Laboratories Inc. Class A 286,061 33,629 * Charles River Laboratories International Inc. 709,766 32,834 * Aegerion Pharmaceuticals Inc. 378,568 32,447 Owens & Minor Inc. 918,418 31,768 Hill-Rom Holdings Inc. 870,792 31,200 * Thoratec Corp. 828,565 30,897 * LifePoint Hospitals Inc. 653,875 30,490 * Medicines Co. 906,035 30,370 * Bruker Corp. 1,445,349 29,846 * Haemonetics Corp. 736,691 29,379 * DexCom Inc. 970,030 27,384 *,^ Myriad Genetics Inc. 1,157,217 27,195 * HMS Holdings Corp. 1,263,648 27,181 * Insulet Corp. 736,861 26,704 * ACADIA Pharmaceuticals Inc. 960,830 26,394 *,^ Opko Health Inc. 2,904,018 25,584 Healthcare Services Group Inc. 941,531 24,254 * Magellan Health Services Inc. 393,413 23,589 * Prestige Brands Holdings Inc. 735,584 22,156 Air Methods Corp. 503,678 21,457 * ImmunoGen Inc. 1,221,149 20,784 *,^ Sarepta Therapeutics Inc. 438,099 20,691 * Pacira Pharmaceuticals Inc. 429,456 20,653 Masimo Corp. 772,837 20,588 * Akorn Inc. 1,041,301 20,493 * Acadia Healthcare Co. Inc. 510,385 20,124 * Acorda Therapeutics Inc. 585,611 20,075 * Neogen Corp. 326,497 19,825 * Cyberonics Inc. 389,514 19,764 * Impax Laboratories Inc. 927,555 19,024 * Volcano Corp. 784,087 18,755 * Puma Biotechnology Inc. 346,756 18,607 * Santarus Inc. 813,192 18,354 * InterMune Inc. 1,180,121 18,138 * Amsurg Corp. Class A 440,386 17,483 * Wright Medical Group Inc. 665,584 17,358 * Clovis Oncology Inc. 284,570 17,296 * Nektar Therapeutics 1,651,867 17,262 * MAKO Surgical Corp. 576,324 17,007 * Quintiles Transnational Holdings Inc. 367,271 16,483 *,^ Arena Pharmaceuticals Inc. 3,119,255 16,438 ^ PDL BioPharma Inc. 2,005,946 15,987 * Hanger Inc. 472,474 15,951 * Ironwood Pharmaceuticals Inc. Class A 1,334,869 15,818 * NuVasive Inc. 635,375 15,560 * HeartWare International Inc. 209,435 15,333 * Synageva BioPharma Corp. 240,577 15,231 Cantel Medical Corp. 475,970 15,160 * Molina Healthcare Inc. 420,985 14,987 *,^ MannKind Corp. 2,626,927 14,974 *,^ Exelixis Inc. 2,561,285 14,907 * Halozyme Therapeutics Inc. 1,335,856 14,748 Analogic Corp. 174,626 14,431 * ArthroCare Corp. 399,007 14,197 Meridian Bioscience Inc. 580,186 13,721 * Endologix Inc. 847,575 13,671 * Globus Medical Inc. 777,557 13,576 *,^ Vivus Inc. 1,455,662 13,567 CONMED Corp. 397,728 13,519 Abaxis Inc. 305,369 12,856 * Auxilium Pharmaceuticals Inc. 704,188 12,837 * ICU Medical Inc. 187,617 12,745 * IPC The Hospitalist Co. Inc. 240,913 12,289 * Integra LifeSciences Holdings Corp. 302,418 12,172 * Exact Sciences Corp. 1,006,690 11,889 * Quidel Corp. 416,224 11,821 * Infinity Pharmaceuticals Inc. 674,824 11,776 *,^ Keryx Biopharmaceuticals Inc. 1,165,388 11,770 * Ligand Pharmaceuticals Inc. Class B 268,763 11,632 *,^ Raptor Pharmaceutical Corp. 753,306 11,254 * Omnicell Inc. 464,974 11,011 * Astex Pharmaceuticals Inc. 1,275,134 10,813 * HealthStream Inc. 283,932 10,755 Ensign Group Inc. 260,648 10,715 * Emeritus Corp. 574,418 10,644 * Luminex Corp. 531,939 10,639 * NxStage Medical Inc. 805,739 10,604 *,^ Bio-Reference Labs Inc. 351,614 10,506 * Neurocrine Biosciences Inc. 923,971 10,459 * Dyax Corp. 1,449,539 9,944 * Array BioPharma Inc. 1,583,726 9,851 Kindred Healthcare Inc. 731,373 9,822 * Momenta Pharmaceuticals Inc. 665,358 9,575 * ABIOMED Inc. 492,958 9,401 * Spectranetics Corp. 559,054 9,381 * Vanguard Health Systems Inc. 446,333 9,377 *,^ Sangamo Biosciences Inc. 832,270 8,722 * Healthways Inc. 462,635 8,563 * Optimer Pharmaceuticals Inc. 663,188 8,356 * Capital Senior Living Corp. 392,688 8,305 * Intercept Pharmaceuticals Inc. 118,630 8,189 *,^ Repros Therapeutics Inc. 301,631 8,084 * BioScrip Inc. 875,736 7,689 * Corvel Corp. 207,000 7,653 * Lexicon Pharmaceuticals Inc. 3,226,194 7,646 * Emergent Biosolutions Inc. 400,763 7,635 Select Medical Holdings Corp. 944,066 7,619 * AVANIR Pharmaceuticals Inc. 1,759,782 7,461 * Amedisys Inc. 429,619 7,398 * Idenix Pharmaceuticals Inc. 1,409,039 7,341 * Orexigen Therapeutics Inc. 1,179,862 7,244 * Merit Medical Systems Inc. 583,968 7,084 Invacare Corp. 409,031 7,064 * Novavax Inc. 2,233,065 7,057 *,^ Immunomedics Inc. 1,136,337 7,034 * Tornier NV 363,688 7,030 * Fluidigm Corp. 316,869 6,952 ^ Spectrum Pharmaceuticals Inc. 821,481 6,892 *,^ Accuray Inc. 925,965 6,843 * Insmed Inc. 433,632 6,769 * Cerus Corp. 1,003,774 6,735 * Staar Surgical Co. 495,381 6,707 * AMAG Pharmaceuticals Inc. 311,713 6,696 * Cynosure Inc. Class A 291,905 6,658 Hi-Tech Pharmacal Co. Inc. 154,117 6,650 * Triple-S Management Corp. Class B 350,041 6,437 *,^ Antares Pharma Inc. 1,575,315 6,396 * GenMark Diagnostics Inc. 521,448 6,336 *,^ Dendreon Corp. 2,150,065 6,300 * Accretive Health Inc. 686,437 6,260 * Affymetrix Inc. 1,001,017 6,206 * Cardiovascular Systems Inc. 307,223 6,160 * Genomic Health Inc. 200,566 6,133 * Natus Medical Inc. 426,272 6,045 * Geron Corp. 1,787,383 5,988 National Healthcare Corp. 124,968 5,907 * Depomed Inc. 779,443 5,830 Atrion Corp. 22,444 5,808 * Orthofix International NV 270,116 5,635 * Sagent Pharmaceuticals Inc. 275,900 5,628 US Physical Therapy Inc. 174,627 5,427 *,^ Rockwell Medical Inc. 474,777 5,417 * Vanda Pharmaceuticals Inc. 485,689 5,328 * PharMerica Corp. 399,547 5,302 * KYTHERA Biopharmaceuticals Inc. 115,961 5,299 * Anika Therapeutics Inc. 218,291 5,230 * Stemline Therapeutics Inc. 115,309 5,222 * Synergy Pharmaceuticals Inc. 1,137,242 5,197 * Cadence Pharmaceuticals Inc. 815,584 5,146 * Furiex Pharmaceuticals Inc. 116,191 5,111 *,^ Curis Inc. 1,142,730 5,097 * Lannett Co. Inc. 232,832 5,080 * BioCryst Pharmaceuticals Inc. 682,359 4,968 * SurModics Inc. 207,734 4,940 * Gentiva Health Services Inc. 409,819 4,934 * LHC Group Inc. 210,025 4,927 *,^ Merrimack Pharmaceuticals Inc. 1,295,305 4,922 * XOMA Corp. 1,093,432 4,899 *,^ Inovio Pharmaceuticals Inc. 2,365,337 4,896 * Endocyte Inc. 364,766 4,862 *,^ Navidea Biopharmaceuticals Inc. 1,826,618 4,841 * AngioDynamics Inc. 350,952 4,633 *,^ NewLink Genetics Corp. 242,285 4,550 *,^ MiMedx Group Inc. 1,089,875 4,545 * Repligen Corp. 409,388 4,540 * OraSure Technologies Inc. 747,474 4,492 *,^ Organovo Holdings Inc. 772,760 4,459 * Albany Molecular Research Inc. 341,357 4,400 * BioTelemetry Inc. 442,809 4,388 * Rigel Pharmaceuticals Inc. 1,221,119 4,372 *,^ Sequenom Inc. 1,597,483 4,265 * Symmetry Medical Inc. 504,224 4,114 * Portola Pharmaceuticals Inc. 153,443 4,105 Universal American Corp. 532,826 4,060 * Anacor Pharmaceuticals Inc. 380,795 4,044 * Progenics Pharmaceuticals Inc. 801,809 4,033 *,^ TearLab Corp. 362,368 4,008 * Alliance HealthCare Services Inc. 140,174 3,881 * Hyperion Therapeutics Inc. 147,238 3,847 *,^ Osiris Therapeutics Inc. 221,766 3,690 *,^ ZIOPHARM Oncology Inc. 929,113 3,670 * Achillion Pharmaceuticals Inc. 1,185,291 3,580 * Chindex International Inc. 208,861 3,561 *,^ Synta Pharmaceuticals Corp. 552,383 3,486 *,^ Unilife Corp. 1,046,870 3,476 *,^ AcelRx Pharmaceuticals Inc. 321,820 3,466 * Pacific Biosciences of California Inc. 615,771 3,405 *,^ Galena Biopharma Inc. 1,476,969 3,353 * XenoPort Inc. 590,146 3,352 * Rochester Medical Corp. 167,295 3,339 * Vascular Solutions Inc. 198,657 3,337 * Sciclone Pharmaceuticals Inc. 636,372 3,226 *,^ Ampio Pharmaceuticals Inc. 428,784 3,216 *,^ Omeros Corp. 329,389 3,212 * Five Star Quality Care Inc. 609,543 3,151 *,^ Accelerate Diagnostics Inc. 234,086 3,139 * Cempra Inc. 271,959 3,128 CryoLife Inc. 443,435 3,104 * Threshold Pharmaceuticals Inc. 652,492 3,034 * RTI Surgical Inc. 787,887 2,947 * Chimerix Inc. 132,862 2,920 * Dynavax Technologies Corp. 2,375,556 2,851 * AtriCure Inc. 252,233 2,770 *,^ PhotoMedex Inc. 172,998 2,751 * Insys Therapeutics Inc. 75,933 2,657 * Sunesis Pharmaceuticals Inc. 528,784 2,623 * Agios Pharmaceuticals Inc. 90,433 2,529 Utah Medical Products Inc. 41,894 2,490 * Epizyme Inc. 61,969 2,487 *,^ Peregrine Pharmaceuticals Inc. 1,735,994 2,448 * Exactech Inc. 121,174 2,442 * Addus HomeCare Corp. 83,898 2,431 * Chelsea Therapeutics International Ltd. 788,668 2,374 * Sunshine Heart Inc. 200,376 2,320 Almost Family Inc. 118,193 2,297 * Coronado Biosciences Inc. 326,147 2,290 * Derma Sciences Inc. 180,701 2,237 * Cytokinetics Inc. 294,139 2,233 * Verastem Inc. 178,105 2,216 * Targacept Inc. 411,576 2,185 * Pozen Inc. 380,548 2,181 *,^ BioDelivery Sciences International Inc. 394,977 2,145 * SIGA Technologies Inc. 525,800 2,019 * Arqule Inc. 849,160 1,979 *,^ Cell Therapeutics Inc. 1,193,953 1,958 * Alphatec Holdings Inc. 989,644 1,950 * Regulus Therapeutics Inc. 202,260 1,907 * Harvard Bioscience Inc. 360,542 1,896 *,^ Bluebird Bio Inc. 68,977 1,860 *,^ ImmunoCellular Therapeutics Ltd. 716,299 1,841 *,^ Neuralstem Inc. 665,302 1,803 * ChemoCentryx Inc. 323,942 1,801 * Solta Medical Inc. 840,335 1,748 * Durect Corp. 1,286,140 1,723 *,^ Horizon Pharma Inc. 506,797 1,713 * Cytori Therapeutics Inc. 727,489 1,695 * Nanosphere Inc. 846,721 1,693 * Zogenix Inc. 897,238 1,669 * Onconova Therapeutics Inc. 62,230 1,647 * OncoGenex Pharmaceutical Inc. 176,975 1,641 * Receptos Inc. 62,500 1,623 * Cutera Inc. 178,919 1,592 * Fibrocell Science Inc. 362,698 1,589 *,^ Catalyst Pharmaceutical Partners Inc. 518,903 1,583 * MEI Pharma Inc. 139,467 1,582 *,^ NeoGenomics Inc. 521,601 1,565 Pain Therapeutics Inc. 572,446 1,557 *,^ TrovaGene Inc. 215,768 1,549 *,^ NeoStem Inc. 177,036 1,514 *,^ Oncothyreon Inc. 726,614 1,497 * Zalicus Inc. 1,243,650 1,492 Psychemedics Corp. 111,607 1,479 * Corcept Therapeutics Inc. 907,898 1,444 *,^ Biotime Inc. 376,299 1,430 *,^ Galectin Therapeutics Inc. 140,772 1,404 * Vical Inc. 1,101,106 1,376 * Tetraphase Pharmaceuticals Inc. 117,400 1,336 * AVEO Pharmaceuticals Inc. 640,556 1,326 * Synergetics USA Inc. 289,440 1,317 *,^ Supernus Pharmaceuticals Inc. 177,474 1,301 * Durata Therapeutics Inc. 140,000 1,266 * Esperion Therapeutics Inc. 66,985 1,263 * Skilled Healthcare Group Inc. 289,646 1,263 * OncoMed Pharmaceuticals Inc. 80,929 1,239 *,^ PharmAthene Inc. 577,742 1,213 * Enzo Biochem Inc. 471,186 1,187 * Zeltiq Aesthetics Inc. 128,907 1,169 * Discovery Laboratories Inc. 594,440 1,165 * Medical Action Industries Inc. 174,024 1,156 * Amicus Therapeutics Inc. 495,781 1,150 * Northwest Biotherapeutics Inc. 340,693 1,141 * Cornerstone Therapeutics Inc. 119,809 1,127 *,^ CytRx Corp. 348,404 1,125 *,^ Hansen Medical Inc. 627,239 1,123 * Theragenics Corp. 499,023 1,088 * KaloBios Pharmaceuticals Inc. 236,952 1,071 * Cyclacel Pharmaceuticals Inc. 247,785 1,058 * Cellular Dynamics International Inc. 57,200 1,053 * BioSpecifics Technologies Corp. 53,486 1,041 * Sucampo Pharmaceuticals Inc. Class A 158,504 989 * Agenus Inc. 355,443 985 * pSivida Corp. 236,665 973 *,^ Alexza Pharmaceuticals Inc. 189,212 969 *,^ Apricus Biosciences Inc. 462,817 967 * Aratana Therapeutics Inc. 56,940 930 * Uroplasty Inc. 280,598 929 * Digirad Corp. 362,321 913 *,^ Biolase Inc. 473,281 904 * OvaScience Inc. 91,200 904 * RadNet Inc. 367,613 886 * Ocera Therapeutics Inc. 102,915 872 Enzon Pharmaceuticals Inc. 517,601 870 * Foundation Medicine Inc. 21,643 858 * Medgenics Inc. 109,763 856 * Cleveland Biolabs Inc. 535,493 835 *,^ GTx Inc. 412,329 829 *,^ Athersys Inc. 487,655 800 * LCA-Vision Inc. 221,694 798 *,^ Biodel Inc. 238,888 753 * Columbia Laboratories Inc. 102,533 745 * Cardica Inc. 567,438 738 *,^ EnteroMedics Inc. 584,526 731 * Response Genetics Inc. 327,466 727 *,^ StemCells Inc. 417,683 702 * NanoString Technologies Inc. 63,743 701 * Cumberland Pharmaceuticals Inc. 152,070 689 *,^ Celsion Corp. 594,452 684 * PTC Therapeutics Inc. 31,164 669 * Pernix Therapeutics Holdings 234,810 641 *,^ Savient Pharmaceuticals Inc. 1,006,733 629 * Ambit Biosciences Corp. 38,981 604 * Enanta Pharmaceuticals Inc. 25,380 582 *,^ Venaxis Inc. 296,400 575 *,^ Cel-Sci Corp. 336,302 572 * Iridex Corp. 94,200 559 *,^ Acura Pharmaceuticals Inc. 290,232 551 * BIND Therapeutics Inc. 38,556 544 *,^ Rexahn Pharmaceuticals Inc. 1,197,220 539 * Conatus Pharmaceuticals Inc. 51,969 522 * Fonar Corp. 85,991 496 *,^ NuPathe Inc. 196,651 474 * Vermillion Inc. 181,825 467 * Ophthotech Corp. 15,648 465 * Bovie Medical Corp. 162,513 458 LeMaitre Vascular Inc. 68,268 457 * Chembio Diagnostics Inc. 120,789 440 * Lpath Inc. Class A 78,210 436 * MediciNova Inc. 170,820 430 * Mast Therapeutics Inc. 971,733 427 * AdCare Health Systems Inc. 105,118 426 *,^ ANI Pharmaceuticals Inc. 42,303 413 *,^ Alimera Sciences Inc. 109,535 412 *,^ Anthera Pharmaceuticals Inc. Class A 101,964 410 * Hemispherx Biopharma Inc. 1,666,987 392 * Transcept Pharmaceuticals Inc. 123,149 392 *,^ MELA Sciences Inc. 517,162 374 * Echo Therapeutics Inc. 135,621 374 * LipoScience Inc. 71,549 358 * Ventrus Biosciences Inc. 121,968 353 * BSD Medical Corp. 257,082 352 *,^ Novabay Pharmaceuticals Inc. 199,862 342 * Palatin Technologies Inc. 504,697 341 *,^ Delcath Systems Inc. 1,025,257 336 * Entremed Inc. 191,112 334 * Mirati Therapeutics Inc. 21,732 329 * Imprimis Pharmaceuticals Inc. 63,100 298 * Aastrom Biosciences Inc. 1,071,308 297 * Oragenics Inc. 101,675 296 * Hooper Holmes Inc. 591,641 278 * Baxano Surgical Inc. 200,063 278 * Vision Sciences Inc. 273,044 267 Daxor Corp. 37,740 262 * ARCA Biopharma Inc. 151,257 241 Span-America Medical Systems Inc. 11,126 239 * Heska Corp. 38,628 231 * Synthetic Biologics Inc. 107,826 181 * Stereotaxis Inc. 54,377 181 *,^ CombiMatrix Corp. 45,819 131 * ThermoGenesis Corp. 123,286 131 * Misonix Inc. 26,484 124 * Wright Medical Group Inc. Rights Exp. 12/31/2049 288,011 102 MGC Diagnostics Corp. 8,980 98 * Heat Biologics Inc. 7,900 98 * Oculus Innovative Sciences Inc. 35,150 97 * TG Therapeutics Inc. 18,318 93 * USMD Holdings Inc. 3,500 93 * Kips Bay Medical Inc. 107,300 90 * ERBA Diagnostics Inc. 61,375 88 * BG Medicine Inc. 65,950 61 * CAS Medical Systems Inc. 43,040 58 * Escalon Medical Corp. 39,147 58 * ProPhase Labs Inc. 31,802 57 * AxoGen Inc. 12,400 55 * Bioanalytical Systems Inc. 34,869 47 * IGI Laboratories Inc. 24,330 44 * iBio Inc. 100,750 44 * Tonix Pharmaceuticals Holding Corp. 8,840 31 * IsoRay Inc. 46,200 30 * American Caresource Holdings Inc. 16,457 29 * DARA Biosciences Inc. 14,200 7 * InfuSystems Holdings Inc. 4,345 6 Diversicare Healthcare Services Inc. 1,000 5 * Cormedix Inc. 4,900 4 Myrexis Inc. 34,818 3 * ImmuCell Corp. 300 1 * VirtualScopics Inc. 250 1 Industrials (13.4%) General Electric Co. 148,221,875 3,541,021 United Technologies Corp. 13,354,116 1,439,841 Boeing Co. 10,980,780 1,290,242 3M Co. 9,946,307 1,187,689 Union Pacific Corp. 6,752,344 1,048,909 United Parcel Service Inc. Class B 10,508,773 960,187 Honeywell International Inc. 11,422,312 948,509 Caterpillar Inc. 9,426,589 785,895 Accenture plc Class A 9,426,365 694,157 Emerson Electric Co. 10,427,464 674,657 Danaher Corp. 8,605,296 596,519 Lockheed Martin Corp. 4,671,744 595,881 Automatic Data Processing Inc. 7,038,326 509,434 FedEx Corp. 4,370,873 498,760 Precision Castparts Corp. 2,122,553 482,329 Eaton Corp. plc 6,897,493 474,823 Illinois Tool Works Inc. 6,206,834 473,395 Deere & Co. 5,572,254 453,526 General Dynamics Corp. 4,863,451 425,649 CSX Corp. 14,815,630 381,354 Cummins Inc. 2,750,360 365,440 Raytheon Co. 4,706,457 362,727 * LinkedIn Corp. Class A 1,444,730 355,490 Norfolk Southern Corp. 4,567,154 353,269 Northrop Grumman Corp. 3,348,622 318,990 TE Connectivity Ltd. 6,022,958 311,869 PACCAR Inc. 5,150,913 286,700 Waste Management Inc. 6,479,214 267,203 Ingersoll-Rand plc 4,022,496 261,221 Agilent Technologies Inc. 4,812,638 246,648 WW Grainger Inc. 909,976 238,150 Parker Hannifin Corp. 2,169,925 235,914 Tyco International Ltd. 6,725,568 235,260 Sherwin-Williams Co. 1,271,421 231,627 Dover Corp. 2,480,398 222,814 Rockwell Automation Inc. 2,024,970 216,550 Fastenal Co. 3,885,523 195,248 * Fiserv Inc. 1,931,507 195,179 Paychex Inc. 4,778,834 194,212 Pentair Ltd. 2,963,455 192,447 Roper Industries Inc. 1,442,152 191,619 Amphenol Corp. Class A 2,318,284 179,389 Fidelity National Information Services Inc. 3,825,404 177,652 Kansas City Southern 1,603,005 175,305 Xerox Corp. 17,009,866 175,032 Fluor Corp. 2,370,549 168,214 AMETEK Inc. 3,547,093 163,237 * Stericycle Inc. 1,250,001 144,250 * Alliance Data Systems Corp. 677,004 143,166 * Verisk Analytics Inc. Class A 2,195,352 142,610 CH Robinson Worldwide Inc. 2,325,993 138,536 Rockwell Collins Inc. 1,965,085 133,351 Expeditors International of Washington Inc. 2,996,936 132,045 Republic Services Inc. Class A 3,948,119 131,709 Flowserve Corp. 2,074,083 129,402 Pall Corp. 1,622,080 124,965 ADT Corp. 3,015,911 122,627 L-3 Communications Holdings Inc. 1,237,787 116,971 Textron Inc. 4,072,499 112,442 * B/E Aerospace Inc. 1,518,329 112,083 * Trimble Navigation Ltd. 3,727,745 110,751 Masco Corp. 5,188,130 110,403 Rock Tenn Co. Class A 1,043,456 105,671 * Jacobs Engineering Group Inc. 1,814,254 105,553 * Mettler-Toledo International Inc. 436,882 104,891 * FleetCor Technologies Inc. 950,494 104,706 Towers Watson & Co. Class A 950,287 101,643 Fortune Brands Home & Security Inc. 2,411,669 100,398 MeadWestvaco Corp. 2,581,377 99,073 Vulcan Materials Co. 1,889,105 97,875 Ball Corp. 2,154,014 96,672 TransDigm Group Inc. 686,959 95,281 JB Hunt Transport Services Inc. 1,276,356 93,085 * Crown Holdings Inc. 2,081,601 88,010 * Quanta Services Inc. 3,056,991 84,098 Wabtec Corp. 1,329,215 83,568 Avnet Inc. 1,987,438 82,896 Manpowergroup Inc. 1,136,782 82,690 * Flextronics International Ltd. 9,061,813 82,372 Packaging Corp. of America 1,426,158 81,419 Donaldson Co. Inc. 2,128,955 81,177 AGCO Corp. 1,338,652 80,881 Lincoln Electric Holdings Inc. 1,201,928 80,072 * United Rentals Inc. 1,365,667 79,605 Joy Global Inc. 1,540,291 78,616 Hubbell Inc. Class B 747,736 78,318 IDEX Corp. 1,192,348 77,801 Cintas Corp. 1,508,517 77,236 Sealed Air Corp. 2,838,099 77,168 Waste Connections Inc. 1,697,196 77,070 Timken Co. 1,255,064 75,806 Robert Half International Inc. 1,923,592 75,078 Xylem Inc. 2,688,036 75,077 * Arrow Electronics Inc. 1,519,617 73,747 Total System Services Inc. 2,478,603 72,920 Valspar Corp. 1,149,230 72,896 MDU Resources Group Inc. 2,602,983 72,805 * Owens-Illinois Inc. 2,381,367 71,489 * Colfax Corp. 1,259,753 71,163 KBR Inc. 2,143,810 69,974 * Sensata Technologies Holding NV 1,778,215 68,052 Iron Mountain Inc. 2,487,677 67,217 * CoStar Group Inc. 393,743 66,109 Martin Marietta Materials Inc. 671,333 65,905 Graco Inc. 886,945 65,687 FLIR Systems Inc. 2,087,136 65,536 Carlisle Cos. Inc. 920,709 64,717 * Kirby Corp. 739,278 63,984 * Oshkosh Corp. 1,275,459 62,472 * Owens Corning 1,637,830 62,205 PerkinElmer Inc. 1,630,140 61,538 Jack Henry & Associates Inc. 1,184,984 61,157 URS Corp. 1,101,308 59,195 * Genesee & Wyoming Inc. Class A 635,699 59,101 Nordson Corp. 792,037 58,318 MSC Industrial Direct Co. Inc. Class A 715,182 58,180 Bemis Co. Inc. 1,490,836 58,157 Aptargroup Inc. 962,517 57,876 Jabil Circuit Inc. 2,646,062 57,367 Acuity Brands Inc. 621,534 57,194 Sonoco Products Co. 1,466,356 57,100 * Hexcel Corp. 1,454,320 56,428 Global Payments Inc. 1,102,013 56,291 Broadridge Financial Solutions Inc. 1,758,086 55,819 Babcock & Wilcox Co. 1,622,920 54,725 SPX Corp. 642,837 54,410 FEI Co. 606,059 53,212 Triumph Group Inc. 756,325 53,109 Trinity Industries Inc. 1,143,600 51,862 Kennametal Inc. 1,136,947 51,845 AO Smith Corp. 1,146,956 51,842 * Terex Corp. 1,530,393 51,421 Valmont Industries Inc. 369,318 51,302 Lennox International Inc. 655,886 49,362 * WEX Inc. 561,755 49,294 Huntington Ingalls Industries Inc. 728,144 49,077 * WESCO International Inc. 637,966 48,824 ITT Corp. 1,304,421 46,894 * Clean Harbors Inc. 796,674 46,733 Molex Inc. Class A 1,218,036 46,626 EnerSys Inc. 767,293 46,521 Alliant Techsystems Inc. 467,035 45,564 Toro Co. 834,284 45,343 Ryder System Inc. 759,175 45,323 * NeuStar Inc. Class A 909,150 44,985 * AECOM Technology Corp. 1,419,150 44,377 National Instruments Corp. 1,434,282 44,362 Eagle Materials Inc. 609,553 44,223 * Vantiv Inc. Class A 1,580,543 44,160 * Genpact Ltd. 2,333,731 44,061 * Teledyne Technologies Inc. 514,536 43,700 MAXIMUS Inc. 961,564 43,309 * Old Dominion Freight Line Inc. 937,878 43,133 Exelis Inc. 2,728,128 42,859 Crane Co. 688,154 42,438 * Spirit Aerosystems Holdings Inc. Class A 1,748,350 42,380 Generac Holdings Inc. 988,907 42,167 Regal-Beloit Corp. 618,369 42,006 RR Donnelley & Sons Co. 2,624,663 41,470 Belden Inc. 635,721 40,718 * Foster Wheeler AG 1,510,802 39,795 CLARCOR Inc. 713,927 39,644 Actuant Corp. Class A 1,010,450 39,246 Lender Processing Services Inc. 1,177,894 39,189 * USG Corp. 1,336,682 38,202 World Fuel Services Corp. 1,020,939 38,091 Manitowoc Co. Inc. 1,934,110 37,870 Landstar System Inc. 672,138 37,626 Cognex Corp. 1,198,224 37,576 EMCOR Group Inc. 939,869 36,777 Woodward Inc. 895,652 36,569 Covanta Holding Corp. 1,673,647 35,783 Watsco Inc. 379,046 35,733 * CoreLogic Inc. 1,316,725 35,617 * Louisiana-Pacific Corp. 2,020,604 35,542 * Anixter International Inc. 401,761 35,218 Corporate Executive Board Co. 483,237 35,093 * Moog Inc. Class A 597,580 35,060 Con-way Inc. 813,120 35,037 * Zebra Technologies Corp. 732,803 33,365 * DigitalGlobe Inc. 1,032,945 32,662 * Esterline Technologies Corp. 406,465 32,472 GATX Corp. 678,631 32,249 * Armstrong World Industries Inc. 558,468 30,693 Deluxe Corp. 736,131 30,667 * Advisory Board Co. 509,210 30,288 Silgan Holdings Inc. 640,712 30,113 Air Lease Corp. Class A 1,082,464 29,941 Molex Inc. 757,334 29,172 Harsco Corp. 1,169,691 29,125 Curtiss-Wright Corp. 604,754 28,399 * Graphic Packaging Holding Co. 3,289,083 28,155 *,^ Navistar International Corp. 770,701 28,115 Applied Industrial Technologies Inc. 544,443 28,039 * Euronet Worldwide Inc. 682,467 27,162 IPG Photonics Corp. 481,293 27,102 * MasTec Inc. 890,159 26,972 HEICO Corp. Class A 532,007 26,675 Littelfuse Inc. 334,615 26,174 * MWI Veterinary Supply Inc. 174,532 26,068 Convergys Corp. 1,360,554 25,510 * Vishay Intertechnology Inc. 1,916,770 24,707 *,^ VistaPrint NV 432,707 24,457 * Swift Transportation Co. 1,209,339 24,417 * Tetra Tech Inc. 941,794 24,383 United Stationers Inc. 556,431 24,205 * Cardtronics Inc. 647,271 24,014 * Itron Inc. 552,713 23,673 Mine Safety Appliances Co. 455,103 23,488 TAL International Group Inc. 498,164 23,279 Barnes Group Inc. 663,427 23,167 * On Assignment Inc. 699,848 23,095 General Cable Corp. 710,461 22,557 UTi Worldwide Inc. 1,484,153 22,426 Watts Water Technologies Inc. Class A 397,334 22,398 Mueller Industries Inc. 402,296 22,396 Franklin Electric Co. Inc. 564,778 22,252 * FTI Consulting Inc. 588,207 22,234 * WageWorks Inc. 436,041 21,998 * RBC Bearings Inc. 333,809 21,995 UniFirst Corp. 209,368 21,862 Greif Inc. Class A 443,228 21,731 * Berry Plastics Group Inc. 1,088,071 21,729 * Trimas Corp. 575,741 21,475 * Sanmina Corp. 1,213,332 21,221 * Proto Labs Inc. 275,678 21,059 Brady Corp. Class A 683,945 20,860 Coherent Inc. 339,090 20,837 *,^ Outerwall Inc. 416,098 20,801 * Veeco Instruments Inc. 557,272 20,747 * Hub Group Inc. Class A 523,394 20,533 * OSI Systems Inc. 272,976 20,329 * Texas Industries Inc. 305,131 20,233 * Mobile Mini Inc. 590,125 20,100 Allison Transmission Holdings Inc. 798,137 19,993 Heartland Payment Systems Inc. 501,022 19,901 * PHH Corp. 821,408 19,500 Brink's Co. 682,912 19,326 Simpson Manufacturing Co. Inc. 588,597 19,171 * Universal Display Corp. 592,255 18,970 ABM Industries Inc. 710,087 18,902 * Orbital Sciences Corp. 855,389 18,117 * Plexus Corp. 486,747 18,107 * Benchmark Electronics Inc. 790,504 18,095 Mueller Water Products Inc. Class A 2,262,051 18,074 * EnPro Industries Inc. 298,007 17,943 * HD Supply Holdings Inc. 799,778 17,571 Forward Air Corp. 429,968 17,349 ^ Sturm Ruger & Co. Inc. 276,903 17,342 * Atlas Air Worldwide Holdings Inc. 375,712 17,324 Raven Industries Inc. 528,354 17,282 Aircastle Ltd. 973,647 16,951 * Huron Consulting Group Inc. 320,416 16,857 Kaydon Corp. 466,348 16,565 Tennant Co. 262,045 16,247 Acacia Research Corp. 703,249 16,217 G&K Services Inc. Class A 266,947 16,121 Matson Inc. 610,129 16,004 Granite Construction Inc. 517,838 15,846 EVERTEC Inc. 710,547 15,781 CIRCOR International Inc. 251,944 15,666 Cubic Corp. 290,697 15,605 * Wesco Aircraft Holdings Inc. 739,813 15,484 AAR Corp. 551,825 15,081 * II-VI Inc. 796,952 14,999 AZZ Inc. 351,908 14,731 * Korn/Ferry International 687,952 14,722 Werner Enterprises Inc. 628,880 14,672 Albany International Corp. 406,723 14,589 * Rogers Corp. 243,188 14,465 Kaman Corp. 380,496 14,406 MTS Systems Corp. 223,586 14,388 Knight Transportation Inc. 870,619 14,383 Lindsay Corp. 175,873 14,355 Methode Electronics Inc. 507,186 14,201 Otter Tail Corp. 510,545 14,091 * GrafTech International Ltd. 1,652,433 13,963 * TrueBlue Inc. 568,826 13,657 Exponent Inc. 181,205 13,018 * Aegion Corp. Class A 548,396 13,013 Primoris Services Corp. 509,827 12,985 * ExlService Holdings Inc. 439,082 12,505 ESCO Technologies Inc. 373,299 12,405 ^ Textainer Group Holdings Ltd. 325,200 12,315 Insperity Inc. 325,372 12,234 McGrath RentCorp 341,114 12,178 * LifeLock Inc. 800,356 11,869 *,^ GenCorp Inc. 734,205 11,769 Apogee Enterprises Inc. 393,764 11,687 * Greatbatch Inc. 340,198 11,577 * Trex Co. Inc. 232,295 11,506 * Wabash National Corp. 985,781 11,494 * Rexnord Corp. 550,492 11,450 * Tutor Perini Corp. 532,724 11,358 Universal Forest Products Inc. 268,186 11,291 * Measurement Specialties Inc. 208,111 11,288 Booz Allen Hamilton Holding Corp. 579,359 11,193 * ExamWorks Group Inc. 428,367 11,133 * H&E Equipment Services Inc. 416,298 11,057 * Meritor Inc. 1,399,820 11,003 * Navigant Consulting Inc. 711,648 11,002 * Federal Signal Corp. 849,068 10,927 * Team Inc. 273,861 10,886 Standex International Corp. 183,143 10,879 Quad/Graphics Inc. 356,877 10,835 * DXP Enterprises Inc. 136,621 10,789 * Saia Inc. 345,761 10,781 * Taser International Inc. 715,376 10,666 * Roadrunner Transportation Systems Inc. 375,897 10,615 Sun Hydraulics Corp. 291,604 10,571 AAON Inc. 388,439 10,317 Encore Wire Corp. 261,338 10,307 Heartland Express Inc. 725,748 10,298 * Imperva Inc. 244,279 10,265 Hyster-Yale Materials Handling Inc. 114,188 10,239 Altra Holdings Inc. 376,872 10,142 * FARO Technologies Inc. 240,117 10,126 * Sykes Enterprises Inc. 560,269 10,034 *,^ Smith & Wesson Holding Corp. 911,560 10,018 Quanex Building Products Corp. 527,483 9,932 * ServiceSource International Inc. 821,407 9,923 John Bean Technologies Corp. 397,540 9,891 ManTech International Corp.Class A 336,272 9,671 AVX Corp. 733,692 9,633 Astec Industries Inc. 266,024 9,566 * Thermon Group Holdings Inc. 413,501 9,556 * Rofin-Sinar Technologies Inc. 393,611 9,529 * ICF International Inc. 266,900 9,451 * RPX Corp. 530,919 9,307 Schnitzer Steel Industries Inc. 335,471 9,239 Materion Corp. 288,072 9,236 Gorman-Rupp Co. 228,557 9,170 * Boise Cascade Co. 339,212 9,142 * Checkpoint Systems Inc. 545,294 9,106 Myers Industries Inc. 451,563 9,081 * Greenbrier Cos. Inc. 362,384 8,962 * AMN Healthcare Services Inc. 648,542 8,924 Griffon Corp. 710,552 8,910 * Headwaters Inc. 990,724 8,907 Arkansas Best Corp. 346,932 8,906 * TeleTech Holdings Inc. 352,864 8,853 Badger Meter Inc. 189,770 8,824 Kelly Services Inc. Class A 452,910 8,818 Comfort Systems USA Inc. 508,506 8,548 *,^ XPO Logistics Inc. 379,558 8,225 Resources Connection Inc. 605,330 8,214 * Newport Corp. 524,733 8,202 * Nortek Inc. 118,064 8,112 * Fabrinet 476,082 8,017 * Powell Industries Inc. 129,653 7,946 US Ecology Inc. 263,569 7,941 Park Electrochemical Corp. 273,194 7,827 * Engility Holdings Inc. 243,313 7,720 * TTM Technologies Inc. 773,217 7,539 HEICO Corp. 109,013 7,385 * Era Group Inc. 271,241 7,372 * Global Cash Access Holdings Inc. 942,772 7,363 Kforce Inc. 414,472 7,332 Cass Information Systems Inc. 136,587 7,290 * Monster Worldwide Inc. 1,612,266 7,126 Black Box Corp. 230,841 7,073 CTS Corp. 447,742 7,061 * MYR Group Inc. 290,396 7,057 Barrett Business Services Inc. 104,726 7,049 American Science & Engineering Inc. 115,773 6,982 Viad Corp. 276,693 6,903 * Consolidated Graphics Inc. 121,503 6,811 Landauer Inc. 132,712 6,801 * GP Strategies Corp. 259,362 6,800 Ennis Inc. 354,089 6,388 * Bazaarvoice Inc. 685,882 6,228 *,^ ExOne Co. 146,050 6,222 * Astronics Corp. 124,574 6,193 LB Foster Co. Class A 134,910 6,171 * Columbus McKinnon Corp. 253,781 6,098 Daktronics Inc. 534,121 5,977 * Gibraltar Industries Inc. 414,721 5,914 Multi-Color Corp. 172,155 5,841 Celadon Group Inc. 312,840 5,841 * CAI International Inc. 250,436 5,828 Marten Transport Ltd. 337,337 5,785 Great Lakes Dredge & Dock Corp. 775,209 5,752 * Aerovironment Inc. 244,905 5,657 * Kratos Defense & Security Solutions Inc. 680,260 5,633 * Advanced Emissions Solutions Inc. 131,820 5,631 * Rentrak Corp. 170,345 5,557 * Air Transport Services Group Inc. 736,584 5,517 * InnerWorkings Inc. 558,761 5,487 Kadant Inc. 163,255 5,484 ^ American Railcar Industries Inc. 139,084 5,456 * American Woodmark Corp. 156,123 5,410 * Dice Holdings Inc. 633,039 5,387 * Layne Christensen Co. 269,178 5,373 Alamo Group Inc. 109,655 5,363 *,^ Capstone Turbine Corp. 4,365,271 5,151 * Builders FirstSource Inc. 862,284 5,070 * Furmanite Corp. 510,945 5,058 * EnerNOC Inc. 332,598 4,986 Graham Corp. 134,795 4,870 * AEP Industries Inc. 65,019 4,832 *,^ Nuverra Environmental Solutions Inc. 2,104,518 4,819 * Park-Ohio Holdings Corp. 123,789 4,756 * PowerSecure International Inc. 295,318 4,740 * Taminco Corp. 231,611 4,702 * AM Castle & Co. 291,065 4,686 NN Inc. 300,722 4,679 Global Power Equipment Group Inc. 232,101 4,668 Electro Scientific Industries Inc. 395,598 4,632 Michael Baker Corp. 113,746 4,603 Electro Rent Corp. 243,969 4,426 Heidrick & Struggles International Inc. 231,994 4,422 * Anaren Inc. 172,654 4,403 Douglas Dynamics Inc. 298,848 4,402 Kimball International Inc. Class B 395,942 4,391 * Echo Global Logistics Inc. 207,911 4,354 * Landec Corp. 353,169 4,309 * CBIZ Inc. 576,994 4,293 Dynamic Materials Corp. 184,043 4,266 Pike Electric Corp. 373,942 4,233 * Lydall Inc. 244,829 4,204 * Northwest Pipe Co. 126,869 4,171 * Ducommun Inc. 143,962 4,129 Insteel Industries Inc. 251,874 4,055 * PGT Inc. 403,639 4,000 * Mistras Group Inc. 228,940 3,892 NACCO Industries Inc. Class A 69,499 3,852 * Energy Recovery Inc. 530,664 3,847 * Orion Marine Group Inc. 368,320 3,834 * GSI Group Inc. 398,033 3,797 * Flow International Corp. 933,714 3,726 Universal Technical Institute Inc. 303,492 3,681 Ceco Environmental Corp. 256,652 3,614 * Power Solutions International Inc. 60,631 3,584 * Zygo Corp. 221,856 3,545 Twin Disc Inc. 135,502 3,541 * Maxwell Technologies Inc. 388,058 3,524 * NVE Corp. 68,053 3,473 * US Concrete Inc. 172,900 3,468 FreightCar America Inc. 167,030 3,454 * Ply Gem Holdings Inc. 244,000 3,411 * Quality Distribution Inc. 362,770 3,352 * Franklin Covey Co. 185,385 3,328 * NCI Building Systems Inc. 259,604 3,307 Houston Wire & Cable Co. 245,121 3,302 * Global Brass & Copper Holdings Inc. 184,500 3,236 * Higher One Holdings Inc. 402,777 3,089 * Lionbridge Technologies Inc. 827,322 3,053 * Accuride Corp. 581,553 2,989 *,^ Odyssey Marine Exploration Inc. 988,349 2,975 *,^ Rubicon Technology Inc. 244,953 2,966 * Patriot Transportation Holding Inc. 87,619 2,964 * Pacer International Inc. 471,903 2,921 CDI Corp. 185,511 2,840 * Casella Waste Systems Inc. Class A 484,517 2,786 * Commercial Vehicle Group Inc. 346,972 2,762 Argan Inc. 119,495 2,625 * CRA International Inc. 139,348 2,595 * Heritage-Crystal Clean Inc. 142,796 2,573 * Sparton Corp. 100,712 2,568 Spartan Motors Inc. 422,257 2,563 * ARC Document Solutions Inc. 556,358 2,554 Miller Industries Inc. 149,815 2,544 * M/A-COM Technology Solutions Holdings Inc. 149,359 2,542 * Kemet Corp. 605,993 2,533 Bel Fuse Inc. Class B 139,941 2,441 * Multi-Fineline Electronix Inc. 147,819 2,398 * Vishay Precision Group Inc. 162,191 2,360 * Ameresco Inc. Class A 235,147 2,356 Hardinge Inc. 152,003 2,348 Coleman Cable Inc. 110,680 2,336 * PRGX Global Inc. 370,887 2,322 VSE Corp. 49,361 2,317 * Cenveo Inc. 768,670 2,268 Mesa Laboratories Inc. 33,393 2,258 * Astronics Corp. Class B 45,070 2,248 LSI Industries Inc. 265,798 2,243 International Shipholding Corp. 81,256 2,230 * Cross Country Healthcare Inc. 364,289 2,208 Richardson Electronics Ltd. 193,571 2,201 Universal Truckload Services Inc. 82,332 2,195 * Patrick Industries Inc. 72,723 2,185 Crawford & Co. Class B 219,434 2,128 * YRC Worldwide Inc. 121,838 2,057 Hurco Cos. Inc. 78,616 2,033 * Vicor Corp. 243,584 1,992 * Xerium Technologies Inc. 171,754 1,991 * LMI Aerospace Inc. 146,716 1,960 * Sterling Construction Co. Inc. 211,232 1,954 * National Technical Systems Inc. 85,362 1,951 Innovative Solutions & Support Inc. 238,921 1,902 * National Research Corp. Class A 100,246 1,888 * Intevac Inc. 318,610 1,867 * Aeroflex Holding Corp. 254,629 1,793 * United States Lime & Minerals Inc. 30,170 1,768 * UFP Technologies Inc. 75,839 1,727 * ModusLink Global Solutions Inc. 610,788 1,674 * PMFG Inc. 225,410 1,668 * Willis Lease Finance Corp. 105,689 1,662 *,^ Genco Shipping & Trading Ltd. 415,389 1,632 * TRC Cos. Inc. 217,977 1,613 * Tecumseh Products Co. Class A 176,201 1,577 * Official Payments Holdings Inc. Class B 187,685 1,562 Crawford & Co. Class A 200,339 1,470 * Hudson Global Inc. 453,090 1,468 * Manitex International Inc. 131,167 1,434 * American Superconductor Corp. 602,395 1,410 *,^ Eagle Bulk Shipping Inc. 193,463 1,389 * Orion Energy Systems Inc. 355,225 1,336 Lincoln Educational Services Corp. 278,106 1,282 * CUI Global Inc. 217,835 1,257 Perceptron Inc. 113,982 1,217 * Hill International Inc. 363,287 1,199 * Covenant Transportation Group Inc. Class A 183,964 1,166 * BlueLinx Holdings Inc. 597,002 1,164 * USA Truck Inc. 128,180 1,148 * StarTek Inc. 174,800 1,126 Eastern Co. 67,410 1,090 * API Technologies Corp. 370,751 1,086 PAM Transportation Services Inc. 61,693 1,079 * Echelon Corp. 445,959 1,066 * Fuel Tech Inc. 236,561 1,031 *,^ Research Frontiers Inc. 238,498 1,011 * Harris Interactive Inc. 497,732 995 * Broadwind Energy Inc. 123,807 969 *,^ Swisher Hygiene Inc. 1,539,917 934 * Information Services Group Inc. 224,710 930 * Essex Rental Corp. 267,152 919 * Metalico Inc. 651,835 913 Frequency Electronics Inc. 77,899 910 *,^ Revolution Lighting Technologies Inc. 350,648 898 * Key Technology Inc. 64,325 893 * Dolan Co. 390,244 882 * CPI Aerostructures Inc. 75,671 877 * Magnetek Inc. 49,099 870 * SL Industries Inc. 34,628 847 *,^ Erickson Air-Crane Inc. 54,024 846 Omega Flex Inc. 44,518 841 * Newtek Business Services Inc. 282,873 837 * Mfri Inc. 72,759 831 * Planet Payment Inc. 305,869 777 * NAPCO Security Technologies Inc. 143,958 764 * Lawson Products Inc. 71,807 740 * UQM Technologies Inc. 401,083 730 Hubbell Inc. Class A 7,600 716 * Supreme Industries Inc. Class A 111,952 714 Espey Manufacturing & Electronics Corp. 24,066 689 * Pfsweb Inc. 110,737 661 * Stock Building Supply Holdings Inc. 49,572 651 * Adept Technology Inc. 87,679 631 * CyberOptics Corp. 100,886 627 *,^ Parametric Sound Corp. 49,286 618 * Control4 Corp. 35,440 614 * Viasystems Group Inc. 40,770 589 * Active Power Inc. 200,570 584 * Iteris Inc. 303,119 555 *,^ Microvision Inc. 314,342 547 ^ Standard Register Co. 52,428 543 * Goldfield Corp. 304,041 526 * Ultralife Corp. 126,101 504 * Rand Logistics Inc. 99,865 487 * Perma-Fix Environmental Services 666,988 480 * Sharps Compliance Corp. 156,325 480 ^ National Research Corp. Class B 15,832 473 * Ballantyne Strong Inc. 107,432 458 * Hudson Technologies Inc. 219,888 446 * Mattersight Corp. 115,122 436 Sypris Solutions Inc. 124,211 388 eMagin Corp. 127,879 385 * Innotrac Corp. 73,831 385 *,^ ClearSign Combustion Corp. 52,710 366 * Transcat Inc. 46,694 366 * Planar Systems Inc. 202,835 365 * AMREP Corp. 41,386 360 * Synthesis Energy Systems Inc. 441,809 328 * Arotech Corp. 171,526 300 * Wireless Telecom Group Inc. 141,368 286 * GSE Holding Inc. 124,264 258 *,^ American DG Energy Inc. 153,252 241 *,^ Document Security Systems Inc. 191,992 219 RF Industries Ltd. 26,001 188 Bel Fuse Inc. Class A 10,580 183 * Video Display Corp. 48,546 171 Pulse Electronics Corp. 43,272 169 * Vertex Energy Inc. 54,625 165 *,^ Altair Nanotechnologies Inc. 45,918 119 * Liquid Holdings Group Inc. 16,007 113 Allied Motion Technologies Inc. 13,665 111 * Professional Diversity Network 23,996 110 * Micronet Enertec Technologies Inc. 19,850 107 * Versar Inc. 24,125 100 * IEC Electronics Corp. 26,938 99 * Spherix Inc. 12,243 97 * Lightpath Technologies Inc. Class A 75,800 92 * Coast Distribution System Inc. 22,532 88 * Breeze-Eastern Corp. 8,716 86 * BTU International Inc. 26,703 83 * Management Network Group Inc. 29,028 82 * Gencor Industries Inc. 8,000 69 * Lime Energy Co. 117,752 58 * Radiant Logistics Inc. 25,206 57 Amcon Distributing Co. 534 43 Ecology and Environment Inc. 3,100 36 * ZBB Energy Corp. 181,995 34 SIFCO Industries Inc. 1,742 32 Chicago Rivet & Machine Co. 1,000 29 * Nortech Systems Inc. 6,105 29 * WSI Industries Inc. 3,899 26 * Asure Software Inc. 5,201 22 Macquarie Infrastructure Co. LLC 406 22 * Food Technology Service Inc. 4,100 21 * Taylor Devices Inc. 1,780 15 * Wells-Gardner Electronics Corp. 8,100 14 Air T Inc. 1,200 14 * Advanced Photonix Inc. Class A 23,500 13 * Industrial Services of America Inc. 5,905 11 * Continental Materials Corp. 644 11 * ENGlobal Corp. 8,357 8 * Sutron Corp. 1,402 7 * Elecsys Corp. 900 7 * Sevcon Inc. 1,400 7 * Willdan Group Inc. 1,700 6 * AeroCentury Corp. 272 6 * Electro-Sensors Inc. 1,100 4 * Art's-Way Manufacturing Co. Inc. 600 4 * Lightbridge Corp. 2,245 4 * Sigmatron International Inc. 700 4 * LGL Group Inc. 600 4 * American Electric Technologies Inc. 400 3 * Mod-Pac Corp. 300 3 * Astrotech Corp. 2,900 2 Servotronics Inc. 200 2 * CTPartners Executive Search Inc. 200 1 * Vicon Industries Inc. 300 1 * Luna Innovations Inc. 500 1 * Orbit International Corp. 200 1 * Command Security Corp. 400 1 * Onvia Inc. 100 1 * EnviroStar Inc. 200 — * LGL Group Inc Warrants Exp. 6/8/18 3,000 — Oil & Gas (9.4%) Exxon Mobil Corp. 64,064,454 5,512,106 Chevron Corp. 28,120,079 3,416,590 Schlumberger Ltd. 19,257,159 1,701,563 ConocoPhillips 17,798,101 1,237,146 Occidental Petroleum Corp. 11,726,099 1,096,859 Anadarko Petroleum Corp. 7,316,819 680,391 EOG Resources Inc. 3,965,018 671,198 Halliburton Co. 12,632,066 608,234 Phillips 66 8,893,443 514,219 National Oilwell Varco Inc. 6,220,858 485,911 Apache Corp. 5,683,906 483,928 Pioneer Natural Resources Co. 2,015,682 380,561 Williams Cos. Inc. 9,941,151 361,460 Marathon Oil Corp. 10,326,400 360,185 Noble Energy Inc. 5,223,442 350,023 Kinder Morgan Inc. 9,797,811 348,508 Hess Corp. 4,247,582 328,508 Devon Energy Corp. 5,612,355 324,170 Baker Hughes Inc. 6,445,745 316,486 Marathon Petroleum Corp. 4,554,879 292,970 Valero Energy Corp. 7,906,319 270,001 Cabot Oil & Gas Corp. 6,129,095 228,738 Chesapeake Energy Corp. 8,714,634 225,535 * Cameron International Corp. 3,596,069 209,903 * FMC Technologies Inc. 3,440,145 190,653 * Southwestern Energy Co. 5,112,511 185,993 Ensco plc Class A 3,392,267 182,334 EQT Corp. 1,971,059 174,872 Range Resources Corp. 2,257,037 171,287 * Concho Resources Inc. 1,524,854 165,919 Murphy Oil Corp. 2,582,473 155,775 * Weatherford International Ltd. 10,046,537 154,013 Noble Corp. 3,683,735 139,135 Oceaneering International Inc. 1,569,473 127,504 HollyFrontier Corp. 2,941,531 123,868 Cimarex Energy Co. 1,194,415 115,142 Core Laboratories NV 664,570 112,452 * Cheniere Energy Inc. 3,143,321 107,313 OGE Energy Corp. 2,882,772 104,039 * Cobalt International Energy Inc. 4,179,073 103,892 * Whiting Petroleum Corp. 1,727,736 103,405 Helmerich & Payne Inc. 1,470,316 101,378 * Denbury Resources Inc. 5,411,364 99,623 Tesoro Corp. 1,965,291 86,433 * Oil States International Inc. 801,623 82,936 Energen Corp. 1,047,575 80,024 SM Energy Co. 971,439 74,985 * Continental Resources Inc. 673,096 72,196 * Gulfport Energy Corp. 1,121,408 72,151 QEP Resources Inc. 2,599,777 71,988 * Dresser-Rand Group Inc. 1,105,135 68,960 * Rowan Cos. plc Class A 1,801,674 66,157 Nabors Industries Ltd. 4,059,102 65,189 Diamond Offshore Drilling Inc. 1,008,222 62,832 * Dril-Quip Inc. 529,750 60,789 * Superior Energy Services Inc. 2,314,906 57,965 * Oasis Petroleum Inc. 1,151,024 56,550 * WPX Energy Inc. 2,902,242 55,897 * Chart Industries Inc. 440,046 54,143 * Newfield Exploration Co. 1,959,348 53,627 * Atwood Oceanics Inc. 882,206 48,557 * Rosetta Resources Inc. 886,656 48,287 * Kodiak Oil & Gas Corp. 3,841,088 46,324 *,^ Ultra Petroleum Corp. 2,104,550 43,291 Patterson-UTI Energy Inc. 2,024,527 43,284 Tidewater Inc. 713,946 42,330 Targa Resources Corp. 551,336 40,225 * First Solar Inc. 993,869 39,963 *,^ SandRidge Energy Inc. 6,768,843 39,665 Bristow Group Inc. 521,565 37,949 * Helix Energy Solutions Group Inc. 1,452,606 36,853 * MRC Global Inc. 1,349,836 36,176 SemGroup Corp. Class A 608,466 34,695 * Unit Corp. 711,419 33,074 Energy XXI Bermuda Ltd. 1,085,377 32,778 * PDC Energy Inc. 505,898 30,121 Berry Petroleum Co. Class A 686,848 29,624 ^ CARBO Ceramics Inc. 293,380 29,077 * Hornbeck Offshore Services Inc. 476,994 27,399 * McDermott International Inc. 3,427,434 25,466 SEACOR Holdings Inc. 277,179 25,068 * Laredo Petroleum Holdings Inc. 816,010 24,219 Western Refining Inc. 802,766 24,115 * Exterran Holdings Inc. 856,779 23,621 * Stone Energy Corp. 681,502 22,101 * Bonanza Creek Energy Inc. 438,369 21,156 * EPL Oil & Gas Inc. 538,179 19,972 * Carrizo Oil & Gas Inc. 526,231 19,634 * Forum Energy Technologies Inc. 662,511 17,894 Gulfmark Offshore Inc. 341,847 17,397 *,^ Bill Barrett Corp. 669,797 16,819 *,^ SunPower Corp. Class A 610,611 15,974 * Newpark Resources Inc. 1,226,990 15,534 * Diamondback Energy Inc. 363,614 15,504 * Geospace Technologies Corp. 183,605 15,478 * Flotek Industries Inc. 653,333 15,027 *,^ Sanchez Energy Corp. 551,965 14,577 RPC Inc. 941,223 14,561 * GT Advanced Technologies Inc. 1,707,713 14,533 * Rex Energy Corp. 650,557 14,507 * Key Energy Services Inc. 1,984,706 14,468 *,^ Halcon Resources Corp. 3,204,622 14,196 * Hercules Offshore Inc. 1,874,437 13,815 *,^ Magnum Hunter Resources Corp. 2,237,445 13,805 * TETRA Technologies Inc. 1,085,789 13,605 * C&J Energy Services Inc. 666,337 13,380 * Approach Resources Inc. 499,873 13,137 ^ PBF Energy Inc. Class A 571,245 12,824 ^ EXCO Resources Inc. 1,841,536 12,412 * Matador Resources Co. 742,754 12,129 * Northern Oil and Gas Inc. 837,975 12,092 Delek US Holdings Inc. 566,655 11,951 Crosstex Energy Inc. 570,814 11,924 * Forest Oil Corp. 1,709,219 10,426 Comstock Resources Inc. 637,142 10,137 CVR Energy Inc. 258,667 9,964 * Goodrich Petroleum Corp. 402,311 9,772 * Parker Drilling Co. 1,616,757 9,216 W&T Offshore Inc. 519,687 9,209 * ION Geophysical Corp. 1,737,024 9,033 * Triangle Petroleum Corp. 874,544 8,588 * Resolute Energy Corp. 977,133 8,169 * Athlon Energy Inc. 238,840 7,810 * Tesco Corp. 447,970 7,423 * Basic Energy Services Inc. 572,106 7,231 Contango Oil & Gas Co. 190,396 6,997 * Matrix Service Co. 354,007 6,946 * Swift Energy Co. 588,332 6,719 * PHI Inc. 171,116 6,453 * Pioneer Energy Services Corp. 845,541 6,350 * Solazyme Inc. 543,947 5,858 * Renewable Energy Group Inc. 363,757 5,511 Green Plains Renewable Energy Inc. 342,754 5,501 * Emerald Oil Inc. 717,331 5,158 * Willbros Group Inc. 561,312 5,153 * Penn Virginia Corp. 761,850 5,066 * Clayton Williams Energy Inc. 83,896 4,402 * Natural Gas Services Group Inc. 163,449 4,384 Gulf Island Fabrication Inc. 175,081 4,291 * Vaalco Energy Inc. 768,970 4,291 * Vantage Drilling Co. 2,469,038 4,271 * Dawson Geophysical Co. 109,392 3,552 * REX American Resources Corp. 107,907 3,317 * Callon Petroleum Co. 586,084 3,206 * Quicksilver Resources Inc. 1,625,690 3,203 Alon USA Energy Inc. 312,870 3,194 * PetroQuest Energy Inc. 786,176 3,153 * Gastar Exploration Ltd. 787,274 3,110 * Endeavour International Corp. 561,914 3,006 * TherapeuticsMD Inc. 1,007,826 2,953 *,^ Miller Energy Resources Inc. 404,680 2,938 Panhandle Oil and Gas Inc. Class A 103,237 2,920 *,^ Harvest Natural Resources Inc. 542,099 2,900 Bolt Technology Corp. 159,407 2,877 * Warren Resources Inc. 978,379 2,867 * Abraxas Petroleum Corp. 1,099,156 2,825 *,^ FuelCell Energy Inc. 2,084,167 2,689 * Jones Energy Inc. 163,612 2,685 *,^ Cal Dive International Inc. 1,289,316 2,643 * Mitcham Industries Inc. 165,036 2,523 * BPZ Resources Inc. 1,292,236 2,520 *,^ FX Energy Inc. 698,652 2,403 * Arabian American Development Co. 253,398 2,306 * Midstates Petroleum Co. Inc. 446,852 2,292 *,^ Evolution Petroleum Corp. 199,069 2,242 TGC Industries Inc. 208,507 1,645 * Edgen Group Inc. 214,587 1,631 * Isramco Inc. 12,720 1,577 Adams Resources & Energy Inc. 25,890 1,437 * Crimson Exploration Inc. 463,286 1,394 *,^ Hyperdynamics Corp. 290,902 1,286 *,^ Enphase Energy Inc. 156,802 1,276 *,^ Amyris Inc. 523,198 1,209 *,^ KiOR Inc. 404,308 1,140 * STR Holdings Inc. 375,064 836 * CAMAC Energy Inc. 1,014,640 812 * Global Geophysical Services Inc. 292,618 793 * Forbes Energy Services Ltd. 167,990 783 * Verenium Corp. 176,670 701 * US Energy Corp. Wyoming 321,367 678 *,^ Real Goods Solar Inc. Class A 241,723 677 * Double Eagle Petroleum Co. 215,701 647 * Syntroleum Corp. 125,828 580 *,^ ZaZa Energy Corp. 496,916 571 *,^ Gevo Inc. 273,926 526 * Saratoga Resources Inc. 197,163 469 *,^ Zion Oil & Gas Inc. 234,799 399 *,^ Ascent Solar Technologies Inc. 320,367 282 * Barnwell Industries Inc. 69,987 241 *,^ Pacific Ethanol Inc. 63,383 222 * PrimeEnergy Corp. 3,540 173 * Ocean Power Technologies Inc. 79,149 135 * PostRock Energy Corp. 96,588 125 * GreenHunter Resources Inc. 89,492 101 * Magellan Petroleum Corp. 96,933 100 *,^ Lucas Energy Inc. 72,575 90 * Royale Energy Inc. 29,013 79 * Houston American Energy Corp. 221,330 64 * Kinder Morgan Management LLC 728 55 * PHI Inc. 900 33 * FieldPoint Petroleum Corp. 6,280 28 * MagneGas Corp. 18,100 12 *,^ BioFuel Energy Corp. 3,000 11 * Mexco Energy Corp. 600 4 * Recovery Energy Inc. 1,500 3 * Pyramid Oil Co. 600 2 * Earthstone Energy Inc. 100 2 * Magnum Hunter Resources Corp. Warrants Exp. 10/14/2013 133,664 1 * Tengasco Inc. 300 — Other (0.0%) * Forest Laboratories Inc. Contingent Value Rights Exp. 04/14/2018 216,285 206 * Adolor Corp. Rights Exp. 07/01/2019 592,629 308 * Southern Community Financial Corp 197,337 43 * Omthera Pharmaceuticals Inc. CVR 121,311 73 ^,* Cubist Pharmaceuticals, Inc. CVR 511,822 67 Technology (14.7%) Apple Inc. 13,222,902 6,304,019 Microsoft Corp. 109,116,097 3,634,657 * Google Inc. Class A 3,987,088 3,492,330 International Business Machines Corp. 15,943,662 2,952,447 Cisco Systems Inc. 77,785,234 1,821,730 QUALCOMM Inc. 24,965,079 1,681,648 Oracle Corp. 50,545,826 1,676,605 Intel Corp. 72,511,578 1,661,965 * Facebook Inc. Class A 25,124,586 1,262,259 EMC Corp. 30,278,536 773,919 Texas Instruments Inc. 16,088,891 647,900 Hewlett-Packard Co. 28,064,853 588,801 * Yahoo! Inc. 13,359,815 443,011 * Salesforce.com Inc. 7,804,072 405,109 * Adobe Systems Inc. 6,943,369 360,639 * Cognizant Technology Solutions Corp. Class A 4,381,984 359,849 Corning Inc. 21,381,566 311,957 Applied Materials Inc. 17,502,953 307,002 Dell Inc. 21,747,988 299,470 Intuit Inc. 4,101,539 271,973 * Micron Technology Inc. 15,108,869 263,952 Symantec Corp. 10,175,467 251,843 * Cerner Corp. 4,492,988 236,107 Analog Devices Inc. 4,520,261 212,678 NetApp Inc. 4,948,033 210,885 Motorola Solutions Inc. 3,544,543 210,475 SanDisk Corp. 3,526,606 209,868 Broadcom Corp. Class A 7,696,389 200,183 Western Digital Corp. 3,098,462 196,442 Seagate Technology plc 4,420,655 193,359 * Citrix Systems Inc. 2,724,578 192,382 Xilinx Inc. 3,866,353 181,177 Altera Corp. 4,642,416 172,512 KLA-Tencor Corp. 2,410,544 146,682 * Juniper Networks Inc. 7,001,118 139,042 * Catamaran Corp. 2,997,200 137,721 CA Inc. 4,633,135 137,465 * Autodesk Inc. 3,260,765 134,246 Linear Technology Corp. 3,384,017 134,210 * Equinix Inc. 718,566 131,965 Avago Technologies Ltd. Class A 3,047,120 131,392 * Teradata Corp. 2,367,052 131,229 * Akamai Technologies Inc. 2,460,222 127,193 * Red Hat Inc. 2,746,232 126,711 Maxim Integrated Products Inc. 4,222,414 125,828 NVIDIA Corp. 7,989,349 124,314 * Lam Research Corp. 2,372,267 121,436 * ANSYS Inc. 1,352,043 116,979 Computer Sciences Corp. 2,175,118 112,541 * VeriSign Inc. 2,186,492 111,271 Microchip Technology Inc. 2,715,721 109,416 * Cree Inc. 1,743,997 104,971 * VMware Inc. Class A 1,222,317 98,885 * F5 Networks Inc. 1,140,580 97,816 * NCR Corp. 2,410,278 95,471 Harris Corp. 1,594,803 94,572 * ServiceNow Inc. 1,687,777 87,680 * Rackspace Hosting Inc. 1,613,571 85,132 * Synopsys Inc. 2,244,984 84,636 * Nuance Communications Inc. 4,280,091 80,016 * Workday Inc. Class A 959,316 77,637 * Gartner Inc. 1,289,352 77,361 ^ Garmin Ltd. 1,700,985 76,868 *,^ 3D Systems Corp. 1,369,565 73,943 * Concur Technologies Inc. 651,135 71,950 * Skyworks Solutions Inc. 2,772,116 68,859 IAC/InterActiveCorp 1,199,149 65,557 Marvell Technology Group Ltd. 5,698,944 65,538 * Splunk Inc. 1,055,148 63,351 LSI Corp. 7,966,227 62,296 * Informatica Corp. 1,568,005 61,105 * TIBCO Software Inc. 2,258,274 57,789 * MICROS Systems Inc. 1,137,581 56,811 * CommVault Systems Inc. 644,022 56,564 Leidos Holdings Inc. 1,241,956 56,534 * Ultimate Software Group Inc. 379,531 55,943 * Cadence Design Systems Inc. 4,122,742 55,657 * athenahealth Inc. 506,368 54,971 ^ Pitney Bowes Inc. 2,913,904 53,004 Solera Holdings Inc. 998,691 52,801 * Brocade Communications Systems Inc. 6,423,772 51,711 * Ingram Micro Inc. 2,206,605 50,862 * JDS Uniphase Corp. 3,426,714 50,407 * PTC Inc. 1,735,337 49,336 * ON Semiconductor Corp. 6,518,899 47,588 * Aspen Technology Inc. 1,358,813 46,947 * NetSuite Inc. 428,074 46,206 * Teradyne Inc. 2,758,863 45,576 * Atmel Corp. 5,916,514 44,019 * SS&C Technologies Holdings Inc. 1,006,337 38,341 Mentor Graphics Corp. 1,634,278 38,193 * Fortinet Inc. 1,870,125 37,889 * ViaSat Inc. 594,008 37,868 * Tyler Technologies Inc. 431,219 37,719 * Qlik Technologies Inc. 1,096,845 37,556 * Ciena Corp. 1,497,167 37,399 AOL Inc. 1,062,467 36,740 * Allscripts Healthcare Solutions Inc. 2,436,068 36,224 * VeriFone Systems Inc. 1,583,665 36,203 * Medidata Solutions Inc. 364,406 36,051 * Guidewire Software Inc. 750,058 35,335 DST Systems Inc. 462,769 34,897 Compuware Corp. 3,025,387 33,884 *,^ Advanced Micro Devices Inc. 8,867,662 33,697 * Sourcefire Inc. 434,367 32,977 * Riverbed Technology Inc. 2,244,369 32,745 * Microsemi Corp. 1,339,373 32,480 * SolarWinds Inc. 924,699 32,420 Diebold Inc. 1,080,555 31,725 Lexmark International Inc. Class A 952,135 31,420 * ACI Worldwide Inc. 576,593 31,171 j2 Global Inc. 628,714 31,134 * Finisar Corp. 1,313,355 29,721 * Semtech Corp. 985,495 29,555 * Cavium Inc. 710,963 29,292 * Rovi Corp. 1,522,699 29,190 Plantronics Inc. 628,083 28,923 * Cornerstone OnDemand Inc. 554,914 28,545 Fair Isaac Corp. 513,575 28,390 * Verint Systems Inc. 763,189 28,284 * ARRIS Group Inc. 1,605,478 27,389 * SunEdison Inc. 3,417,036 27,234 * Tech Data Corp. 544,956 27,199 * Polycom Inc. 2,479,343 27,074 * Dealertrack Technologies Inc. 630,336 27,004 * Manhattan Associates Inc. 281,889 26,906 * Aruba Networks Inc. 1,609,742 26,786 * Hittite Microwave Corp. 402,696 26,316 * EchoStar Corp. Class A 596,377 26,205 * Palo Alto Networks Inc. 567,675 26,011 Blackbaud Inc. 659,070 25,730 * Fairchild Semiconductor International Inc. Class A 1,845,870 25,639 * Sapient Corp. 1,608,640 25,047 * International Rectifier Corp. 1,006,317 24,926 * Silicon Laboratories Inc. 559,732 23,906 * Science Applications International Corp. 708,081 23,898 * CACI International Inc. Class A 333,246 23,031 * SYNNEX Corp. 373,715 22,965 InterDigital Inc. 602,744 22,500 ADTRAN Inc. 842,053 22,432 * RF Micro Devices Inc. 3,953,973 22,300 Power Integrations Inc. 401,389 21,735 Advent Software Inc. 674,094 21,402 * Web.com Group Inc. 655,820 21,209 * Cirrus Logic Inc. 932,517 21,149 * Infoblox Inc. 504,499 21,098 * MedAssets Inc. 829,713 21,091 * Electronics For Imaging Inc. 662,109 20,976 * Synaptics Inc. 473,151 20,951 Intersil Corp. Class A 1,828,159 20,530 * Entegris Inc. 1,992,859 20,228 MKS Instruments Inc. 755,875 20,099 Cogent Communications Group Inc. 622,810 20,086 NIC Inc. 856,447 19,792 * Progress Software Corp. 752,661 19,479 * PMC - Sierra Inc. 2,934,825 19,429 * Integrated Device Technology Inc. 2,038,778 19,205 Syntel Inc. 239,660 19,197 * TriQuint Semiconductor Inc. 2,336,325 18,994 * FleetMatics Group plc 491,567 18,458 Cypress Semiconductor Corp. 1,974,255 18,440 * Infinera Corp. 1,619,776 18,320 * NETGEAR Inc. 558,392 17,232 * RealPage Inc. 726,478 16,825 *,^ Fusion-io Inc. 1,226,723 16,426 * Synchronoss Technologies Inc. 424,048 16,139 * Unisys Corp. 628,511 15,832 * Freescale Semiconductor Ltd. 933,366 15,541 *,^ InvenSense Inc. 876,779 15,449 * Demandware Inc. 327,590 15,177 * Bottomline Technologies de Inc. 538,589 15,016 Monotype Imaging Holdings Inc. 513,540 14,718 Tessera Technologies Inc. 750,120 14,515 * Interactive Intelligence Group Inc. 226,219 14,363 Monolithic Power Systems Inc. 473,834 14,348 * SPS Commerce Inc. 213,410 14,281 * QLogic Corp. 1,292,241 14,137 * Rambus Inc. 1,492,816 14,032 Quality Systems Inc. 641,003 13,929 * Ixia 870,107 13,635 * ScanSource Inc. 392,553 13,582 * Sonus Networks Inc. 3,991,295 13,491 * MicroStrategy Inc. Class A 129,017 13,387 * BroadSoft Inc. 359,750 12,962 * Cray Inc. 534,150 12,857 * Applied Micro Circuits Corp. 994,586 12,830 * Dycom Industries Inc. 457,488 12,805 * Netscout Systems Inc. 498,899 12,757 * EPAM Systems Inc. 367,872 12,692 * iGATE Corp. 451,476 12,533 * Diodes Inc. 511,031 12,520 * Insight Enterprises Inc. 655,408 12,400 * Blucora Inc. 538,332 12,371 * Cabot Microelectronics Corp. 319,626 12,312 * Harmonic Inc. 1,599,675 12,302 * Ruckus Wireless Inc. 729,687 12,281 * OmniVision Technologies Inc. 798,599 12,227 * Kulicke & Soffa Industries Inc. 1,057,379 12,213 Loral Space & Communications Inc. 179,537 12,160 * Tangoe Inc. 503,708 12,018 *,^ VirnetX Holding Corp. 580,792 11,848 * ATMI Inc. 441,649 11,713 CSG Systems International Inc. 463,742 11,617 * Ellie Mae Inc. 361,467 11,571 * PROS Holdings Inc. 332,829 11,379 * Ultratech Inc. 375,505 11,378 Tellabs Inc. 4,859,311 11,031 * LogMeIn Inc. 331,502 10,293 * Shutterstock Inc. 140,591 10,224 * Proofpoint Inc. 315,584 10,137 United Online Inc. 1,266,402 10,106 * Comverse Inc. 310,848 9,932 * Tableau Software Inc. Class A 137,163 9,771 Pegasystems Inc. 243,267 9,684 * Virtusa Corp. 331,390 9,630 * Emulex Corp. 1,237,530 9,603 * Envestnet Inc. 305,506 9,471 * Advanced Energy Industries Inc. 522,675 9,157 * Responsys Inc. 538,048 8,878 * Active Network Inc. 617,980 8,843 * Digital River Inc. 486,572 8,695 * Exar Corp. 643,656 8,631 * CDW Corp. 375,109 8,564 Computer Programs & Systems Inc. 144,976 8,481 Brooks Automation Inc. 910,155 8,474 * Spansion Inc. Class A 835,759 8,433 * Volterra Semiconductor Corp. 358,703 8,250 * Amkor Technology Inc. 1,900,731 8,154 * Perficient Inc. 442,822 8,130 * Accelrys Inc. 798,034 7,869 * Silicon Graphics International Corp. 483,659 7,859 Ubiquiti Networks Inc. 231,173 7,765 * CalAmp Corp. 436,641 7,698 Forrester Research Inc. 203,731 7,489 * ICG Group Inc. 518,869 7,363 * Lattice Semiconductor Corp. 1,623,937 7,243 * PDF Solutions Inc. 336,256 7,145 * IntraLinks Holdings Inc. 773,757 6,809 * LivePerson Inc. 705,825 6,663 * Photronics Inc. 840,282 6,579 West Corp. 296,433 6,572 * Calix Inc. 514,631 6,551 * Extreme Networks Inc. 1,229,104 6,416 * Premiere Global Services Inc. 642,567 6,400 *,^ Jive Software Inc. 500,217 6,253 Micrel Inc. 682,886 6,221 Comtech Telecommunications Corp. 255,720 6,219 * Silicon Image Inc. 1,130,651 6,038 * Super Micro Computer Inc. 442,321 5,989 * Cvent Inc. 168,689 5,933 * SciQuest Inc. 261,463 5,872 Epiq Systems Inc. 441,597 5,838 ^ Ebix Inc. 528,548 5,254 * Ceva Inc. 304,396 5,251 * Marketo Inc. 164,521 5,245 * Rally Software Development Corp. 173,400 5,195 * Entropic Communications Inc. 1,174,958 5,146 * FormFactor Inc. 748,668 5,136 * Vocera Communications Inc. 275,504 5,124 * Rudolph Technologies Inc. 443,908 5,061 * Immersion Corp. 381,266 5,029 * Textura Corp. 116,218 5,007 * Internap Network Services Corp. 705,333 4,902 * Nanometrics Inc. 301,276 4,857 * Actuate Corp. 657,654 4,834 * support.com Inc. 881,047 4,802 * RigNet Inc. 131,645 4,768 * KEYW Holding Corp. 354,422 4,767 * Oplink Communications Inc. 250,622 4,717 * E2open Inc. 206,185 4,619 * ShoreTel Inc. 759,871 4,590 * Seachange International Inc. 399,006 4,577 * Quantum Corp. 3,277,332 4,523 * LTX-Credence Corp. 679,163 4,469 * Qualys Inc. 205,244 4,390 * Callidus Software Inc. 477,023 4,374 * Greenway Medical Technologies 207,662 4,288 * Mercury Systems Inc. 428,351 4,279 Inteliquent Inc. 433,320 4,186 * Integrated Silicon Solution Inc. 379,512 4,133 *,^ Procera Networks Inc. 264,044 4,090 * Brightcove Inc. 360,502 4,056 * Globecomm Systems Inc. 287,458 4,033 * Zix Corp. 822,192 4,021 * Datalink Corp. 286,145 3,869 * Pendrell Corp. 1,978,140 3,838 *,^ Parkervision Inc. 1,131,787 3,791 * PLX Technology Inc. 605,811 3,647 * Kopin Corp. 901,309 3,632 ePlus Inc. 69,755 3,605 * VOXX International Corp. Class A 261,645 3,585 Cohu Inc. 327,756 3,576 * Rosetta Stone Inc. 216,027 3,506 * Digi International Inc. 349,568 3,499 Supertex Inc. 137,053 3,473 * Agilysys Inc. 287,756 3,430 * Inphi Corp. 252,749 3,394 * VASCO Data Security International Inc. 425,707 3,359 IXYS Corp. 345,502 3,334 PC Connection Inc. 220,647 3,330 * KVH Industries Inc. 238,592 3,293 ^ Alliance Fiber Optic Products Inc. 160,672 3,289 Computer Task Group Inc. 202,289 3,269 * Axcelis Technologies Inc. 1,541,173 3,252 *,^ Millennial Media Inc. 445,875 3,152 * ChannelAdvisor Corp. 85,230 3,122 * CIBER Inc. 945,460 3,120 American Software Inc.Class A 349,984 2,989 *,^ Vringo Inc. 998,614 2,876 * MaxLinear Inc. 338,695 2,808 * Symmetricom Inc. 570,931 2,752 * Peregrine Semiconductor Corp. 295,740 2,653 Hackett Group Inc. 371,640 2,650 Preformed Line Products Co. 36,699 2,640 * Ultra Clean Holdings Inc. 371,529 2,567 * Vocus Inc. 273,272 2,544 * Sigma Designs Inc. 448,113 2,505 Transact Technologies Inc. 187,361 2,453 Tessco Technologies Inc. 72,385 2,439 * Merge Healthcare Inc. 927,832 2,422 * Pericom Semiconductor Corp. 303,719 2,369 * Exa Corp. 145,798 2,258 * ANADIGICS Inc. 1,131,469 2,229 * Vitesse Semiconductor Corp. 726,720 2,209 * Westell Technologies Inc. Class A 654,403 2,192 *,^ Gogo Inc. 122,265 2,173 * Aviat Networks Inc. 834,379 2,153 * MoSys Inc. 564,406 2,100 * Alpha & Omega Semiconductor Ltd. 248,035 2,086 * eGain Corp. 136,238 2,056 *,^ Oclaro Inc. 1,154,350 2,043 PC-Tel Inc. 229,547 2,031 * Boingo Wireless Inc. 289,509 2,027 * Carbonite Inc. 134,776 2,022 * Unwired Planet Inc. 1,164,145 2,014 * DSP Group Inc. 272,620 1,922 * Qumu Corp. 152,829 1,897 Digimarc Corp. 92,587 1,870 *,^ Mitek Systems Inc. 360,504 1,867 * Numerex Corp. Class A 169,515 1,856 * Imation Corp. 441,933 1,812 * Guidance Software Inc. 199,393 1,809 * NeoPhotonics Corp. 239,829 1,772 * GSI Technology Inc. 248,745 1,749 Systemax Inc. 188,321 1,746 * Mattson Technology Inc. 725,691 1,734 * Limelight Networks Inc. 869,610 1,678 * TeleCommunication Systems Inc. Class A 675,338 1,661 * iPass Inc. 799,631 1,599 * Telenav Inc. 272,942 1,594 * Clearfield Inc. 116,285 1,562 * Mitel Networks Corp. 260,151 1,553 * Mindspeed Technologies Inc. 506,757 1,541 *,^ FAB Universal Corp. 208,032 1,533 * Dot Hill Systems Corp. 709,801 1,519 *,^ QuickLogic Corp. 562,035 1,478 * Emcore Corp. 327,704 1,471 * Gigamon Inc. 37,595 1,453 * Premier Inc. Class A 45,541 1,444 * Marin Software Inc. 110,500 1,387 Acorn Energy Inc. 219,252 1,294 *,^ Model N Inc. 129,647 1,284 Concurrent Computer Corp. 175,155 1,265 * Key Tronic Corp. 121,410 1,249 * ID Systems Inc. 199,990 1,232 Aware Inc. 224,568 1,226 Evolving Systems Inc. 127,521 1,225 * Intermolecular Inc. 220,689 1,216 *,^ OCZ Technology Group Inc. 846,557 1,101 * Hutchinson Technology Inc. 312,192 1,086 * Datawatch Corp. 38,639 1,078 * FireEye Inc. 25,890 1,075 * Novatel Wireless Inc. 410,532 1,071 * Dynamics Research Corp. 138,332 1,051 * Audience Inc. 92,686 1,042 * Benefitfocus Inc. 20,611 1,013 * AXT Inc. 429,847 1,006 * Radisys Corp. 310,738 997 * Tremor Video Inc. 108,045 997 QAD Inc. Class A 72,664 991 *,^ Cyan Inc. 94,885 954 * Pixelworks Inc. 216,041 868 * NetSol Technologies Inc. 86,477 867 * Cascade Microtech Inc. 95,431 856 * Icad Inc. 161,155 849 * PAR Technology Corp. 170,216 841 * Park City Group Inc. 96,112 839 * Edgewater Technology Inc. 156,976 827 * Innodata Inc. 294,376 762 * Ikanos Communications Inc. 600,949 745 * Zhone Technologies Inc. 230,316 726 * Amtech Systems Inc. 92,310 674 Communications Systems Inc. 58,054 657 * Bsquare Corp. 230,553 634 * Meru Networks Inc. 184,602 604 * FalconStor Software Inc. 454,255 600 *,^ CVD Equipment Corp. 60,365 584 * NCI Inc. Class A 101,589 572 * Streamline Health Solutions Inc. 67,754 515 * LRAD Corp. 319,915 464 * Crexendo Inc. 151,996 464 * Identive Group Inc. 626,086 438 * GSE Systems Inc. 274,629 431 * RingCentral Inc. Class A 22,596 407 * Smith Micro Software Inc. 441,823 398 *,^ Wave Systems Corp. Class A 307,162 396 * ClearOne Inc. 46,335 376 * Synacor Inc. 142,428 367 * Violin Memory Inc. 48,584 357 * USA Technologies Inc. 207,014 333 *,^ Superconductor Technologies Inc. 162,129 263 * Rocket Fuel Inc. 4,631 249 * Relm Wireless Corp. 74,495 197 * Analysts International Corp. 30,480 196 * Lantronix Inc. 138,633 193 QAD Inc. Class B 16,312 184 RCM Technologies Inc. 28,020 169 * Ambient Corp. 72,991 166 * WidePoint Corp. 165,455 147 * Authentidate Holding Corp. 165,325 147 *,^ MeetMe Inc. 79,366 144 * Interphase Corp. 31,524 143 * inTEST Corp. 33,500 133 * xG Technology Inc. 21,945 108 * Voltari Corp. 17,579 94 * Selectica Inc. 16,769 93 * Sonic Foundry Inc. 7,940 73 * GigOptix Inc. 48,400 63 * Intellicheck Mobilisa Inc. 98,702 56 * Netlist Inc. 58,760 48 Optical Cable Corp. 11,226 46 Mastech Holdings Inc. 3,265 37 * Cobra Electronics Corp. 13,809 37 * Qualstar Corp. 21,008 29 * Bridgeline Digital Inc. 25,101 28 * Trio Tech International 7,920 25 * SED International Holdings Inc. 10,094 21 * Inuvo Inc. 16,055 19 * BroadVision Inc. 1,900 18 * Daegis Inc. 13,994 14 Simulations Plus Inc. 2,100 10 * Xplore Technologies Corp. 2,300 10 * Overland Storage Inc. 9,257 9 * ADDvantage Technologies Group Inc. 3,015 7 * ChyronHego Corp. 4,400 7 CSP Inc. 900 6 * Peerless Systems Corp. 1,200 4 Globalscape Inc. 2,600 4 * UniTek Global Services Inc. 3,400 4 * Data I/O Corp. 1,127 3 * Crossroads Systems Inc. 3,700 3 * Looksmart Ltd. 1,977 1 * Cover-All Technologies Inc. 400 1 Telecommunications (2.1%) AT&T Inc. 77,300,173 2,614,292 Verizon Communications Inc. 41,651,707 1,943,469 * Crown Castle International Corp. 4,258,411 310,992 CenturyLink Inc. 8,829,713 277,076 * SBA Communications Corp. Class A 1,858,080 149,501 * Sprint Corp. 11,402,830 70,812 Windstream Holdings Inc. 8,577,752 68,622 * T-Mobile US Inc. 2,625,949 68,196 * tw telecom inc Class A 2,179,854 65,101 * Level 3 Communications Inc. 2,424,487 64,710 Frontier Communications Corp. 14,437,774 60,205 Telephone & Data Systems Inc. 1,316,685 38,908 *,^ NII Holdings Inc. 2,415,476 14,662 * Leap Wireless International Inc. 791,485 12,497 * 8x8 Inc. 1,003,189 10,102 Consolidated Communications Holdings Inc. 533,279 9,194 United States Cellular Corp. 177,636 8,088 * Cincinnati Bell Inc. 2,890,565 7,862 Shenandoah Telecommunications Co. 324,561 7,822 * Vonage Holdings Corp. 2,374,586 7,456 * Intelsat SA 306,590 7,358 EarthLink Inc. 1,484,167 7,347 Atlantic Tele-Network Inc. 129,690 6,761 Lumos Networks Corp. 290,264 6,290 * inContact Inc. 704,195 5,824 * Iridium Communications Inc. 799,043 5,497 USA Mobility Inc. 297,765 4,216 NTELOS Holdings Corp. 216,276 4,066 IDT Corp. Class B 218,266 3,874 * General Communication Inc. Class A 385,747 3,672 *,^ Fairpoint Communications Inc. 348,903 3,332 HickoryTech Corp. 285,822 3,253 * Hawaiian Telcom Holdco Inc. 102,830 2,735 * Cbeyond Inc. 417,103 2,674 * ORBCOMM Inc. 462,622 2,438 *,^ Towerstream Corp. 791,312 2,263 * Alaska Communications Systems Group Inc. 641,232 1,648 Alteva 91,123 708 * Straight Path Communications Inc. Class B 105,773 556 *,^ Elephant Talk Communications Corp. 771,629 517 Primus Telecommunications Group Inc. 135,569 460 * NTS Inc. 154,050 245 * Otelco Inc. Class A 1,621 12 * Global Telecom & Technology Inc. 1,800 10 Utilities (3.2%) Duke Energy Corp. 10,271,712 685,945 Dominion Resources Inc. 8,427,545 526,553 Southern Co. 12,719,489 523,789 NextEra Energy Inc. 6,179,853 495,377 Exelon Corp. 12,463,938 369,431 Spectra Energy Corp. 9,740,138 333,405 American Electric Power Co. Inc. 7,083,065 307,051 Sempra Energy 3,375,886 288,976 PPL Corp. 9,190,217 279,199 PG&E Corp. 6,476,504 265,019 Public Service Enterprise Group Inc. 7,357,250 242,274 Consolidated Edison Inc. 4,258,439 234,810 FirstEnergy Corp. 6,080,945 221,650 Edison International 4,737,347 218,202 Xcel Energy Inc. 7,234,778 199,752 Northeast Utilities 4,577,215 188,810 DTE Energy Co. 2,540,144 167,599 Entergy Corp. 2,592,686 163,832 ONEOK Inc. 2,998,732 159,892 CenterPoint Energy Inc. 6,231,874 149,378 NiSource Inc. 4,544,997 140,395 Wisconsin Energy Corp. 3,313,016 133,780 NRG Energy Inc. 4,695,321 128,323 Ameren Corp. 3,527,317 122,892 AES Corp. 9,204,863 122,333 * Calpine Corp. 5,928,577 115,192 American Water Works Co. Inc. 2,586,047 106,752 CMS Energy Corp. 3,868,915 101,830 Pinnacle West Capital Corp. 1,593,760 87,242 SCANA Corp. 1,831,908 84,341 NV Energy Inc. 3,407,363 80,448 Alliant Energy Corp. 1,605,011 79,528 National Fuel Gas Co. 1,154,431 79,379 AGL Resources Inc. 1,722,367 79,281 ITC Holdings Corp. 758,835 71,224 Pepco Holdings Inc. 3,603,953 66,529 Integrys Energy Group Inc. 1,155,953 64,606 UGI Corp. 1,650,644 64,590 Aqua America Inc. 2,563,075 63,385 Questar Corp. 2,532,012 56,945 Westar Energy Inc. Class A 1,833,161 56,186 Atmos Energy Corp. 1,307,107 55,670 TECO Energy Inc. 3,155,121 52,186 Great Plains Energy Inc. 2,224,488 49,384 Vectren Corp. 1,192,050 39,755 Cleco Corp. 868,458 38,942 Piedmont Natural Gas Co. Inc. 1,087,758 35,765 Hawaiian Electric Industries Inc. 1,423,912 35,740 IDACORP Inc. 725,132 35,096 Southwest Gas Corp. 664,521 33,226 Black Hills Corp. 639,630 31,892 WGL Holdings Inc. 746,296 31,874 Portland General Electric Co. 1,118,743 31,582 UIL Holdings Corp. 809,845 30,110 ALLETE Inc. 571,106 27,584 UNS Energy Corp. 587,272 27,379 South Jersey Industries Inc. 458,195 26,841 New Jersey Resources Corp. 605,384 26,667 *,^ Dynegy Inc. 1,376,267 26,589 PNM Resources Inc. 1,153,635 26,107 NorthWestern Corp. 546,909 24,567 Avista Corp. 858,308 22,659 Laclede Group Inc. 433,197 19,494 El Paso Electric Co. 579,925 19,370 MGE Energy Inc. 326,884 17,832 Northwest Natural Gas Co. 384,796 16,154 American States Water Co. 546,275 15,055 California Water Service Group 666,707 13,547 Empire District Electric Co. 599,850 12,993 ^ Atlantic Power Corp. 1,671,806 7,205 Chesapeake Utilities Corp. 131,638 6,910 SJW Corp. 240,009 6,725 Ormat Technologies Inc. 250,035 6,693 Unitil Corp. 178,877 5,236 Connecticut Water Service Inc. 158,049 5,083 Middlesex Water Co. 236,947 5,068 York Water Co. 169,828 3,408 Artesian Resources Corp. Class A 102,984 2,291 * Genie Energy Ltd. Class B 218,180 2,138 Delta Natural Gas Co. Inc. 75,677 1,672 Gas Natural Inc. 122,692 1,251 * Cadiz Inc. 179,752 919 * Pure Cycle Corp. 151,519 700 * US Geothermal Inc. 485,538 214 *,^ EuroSite Power Inc. 15,009 7 Total Common Stocks (Cost $196,633,856) Coupon Temporary Cash Investments (0.8%) 1 Money Market Fund (0.8%) 2,3 Vanguard Market Liquidity Fund 0.112% 2,041,857,031 2,041,857 Maturity Date U.S. Government and Agency Obligations (0.0%) 4,5 Fannie Mae Discount Notes 0.060% 3/19/14 2,000 1,998 6 Federal Home Loan Bank Discount Notes 0.095% 10/4/13 3,000 3,000 6 Federal Home Loan Bank Discount Notes 0.110% 11/8/13 500 500 5,6 Federal Home Loan Bank Discount Notes 0.100% 11/13/13 25,000 24,997 5,6 Federal Home Loan Bank Discount Notes 0.070% 3/12/14 14,800 14,789 4,5 Freddie Mac Discount Notes 0.095% 11/18/13 10,000 9,999 4,5 Freddie Mac Discount Notes 0.085% 3/3/14 2,000 1,998 5 United States Treasury Note/Bond 1.750% 3/31/14 2,000 2,017 Total Temporary Cash Investments (Cost $2,101,164) Total Investments (100.5%) (Cost $198,735,020) Other Assets and Liabilities-Net (-0.5%) 3 Net Assets (100%) Securities with a market value of less than $500 are displayed with a dash. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $730,321,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.5%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $779,325,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $38,402,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. REIT—Real Estate Investment Trust. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B . Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of September 30, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 272,162,505 108 697 Temporary Cash Investments 2,041,857 59,298 — Future Contracts—Assets 1 1,912 — — Future Contracts—Liabilities 1 (7,343) — — Swap Contracts— Liabilities — (3,092) — Total 274,198,931 56,314 697 1 Represents variation margin on the last day of the reporting period. C . Futures Contracts: The fund may use index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, Total Stock Market Index Fund and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index December 2013 1,075 449,968 (5,583) E-mini Russell 2000 Index December 2013 957 102,534 1,229 E-mini S&P 500 Index December 2013 465 38,927 (281) E-mini S&P Midcap 400 Index December 2013 240 29,774 (1) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D . Swap Contracts: The fund has entered into an equity swap contract to earn the total return on a selected reference stock in the fund’s target index. Under the terms of the swap, the fund receives the total return on the referenced stock (i.e., receiving the increase or paying the decrease in value of the selected reference stock and receiving the equivalent of any dividends in respect of the selected referenced stock) over a specified period of time, applied to a notional amount that represents the value of a designated number of shares of the selected reference stock at the beginning of the equity swap contract. The fund also pays a floating rate that is based on short-term interest rates, applied to the notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until termination of the swap, at which time realized gain (loss) is recorded. The primary risks associated with the swaps are that a counterparty will default on its obligation to pay net amounts due to the fund, or that Total Stock Market Index Fund the fund will incur fees in the event it terminates a swap prior to the scheduled termination date. The fund’s maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of pre-qualified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Unrealized Notional Floating Interest Appreciation Termination Amount Rate Received (Depreciation) Reference Entity Date Counterparty 1 ($000) (Paid) ($000) SLM Corp 1/25/14 GSI 157,381 (0.531%) (3,092) 1 GSI—Goldman Sachs International. At September 30, 2012, the counterparty had deposited in segregated accounts securities with a value sufficient to cover substantially all amounts due to the fund in connection with open swap contracts. E. At September 30, 2013, the cost of investment securities for tax purposes was $198,736,123,000. Net unrealized appreciation of investment securities for tax purposes was $75,528,342,000, consisting of unrealized gains of $84,012,083,000 on securities that had risen in value since their purchase and $8,483,741,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Value Index Fund Schedule of Investments As of September 30, 2013 Market Value Shares ($000) Common Stocks (99.9%) 1 Basic Materials (3.9%) EI du Pont de Nemours & Co. 2,740,889 160,506 Dow Chemical Co. 3,592,015 137,933 Freeport-McMoRan Copper & Gold Inc. 3,080,547 101,904 LyondellBasell Industries NV Class A 1,346,646 98,615 PPG Industries Inc. 402,991 67,324 Air Products & Chemicals Inc. 622,311 66,320 International Paper Co. 1,323,722 59,303 Nucor Corp. 944,497 46,299 Newmont Mining Corp. 1,462,838 41,106 Mosaic Co. 838,144 36,057 CF Industries Holdings Inc. 170,038 35,849 Alcoa Inc. 3,174,853 25,780 Celanese Corp. Class A 473,710 25,007 Ashland Inc. 229,674 21,240 International Flavors & Fragrances Inc. 242,230 19,936 Reliance Steel & Aluminum Co. 217,258 15,918 Peabody Energy Corp. 800,174 13,803 Avery Dennison Corp. 290,615 12,648 Huntsman Corp. 572,479 11,799 Consumer Goods (10.7%) Procter & Gamble Co. 8,127,016 614,321 PepsiCo Inc. 4,577,384 363,902 Altria Group Inc. 5,949,254 204,357 Ford Motor Co. 11,482,857 193,716 Mondelez International Inc. Class A 5,285,205 166,061 Kimberly-Clark Corp. 1,136,978 107,126 Kraft Foods Group Inc. 1,767,727 92,700 General Mills Inc. 1,904,941 91,285 * General Motors Co. 2,465,026 88,667 Johnson Controls Inc. 2,030,667 84,273 Archer-Daniels-Midland Co. 1,956,621 72,082 Delphi Automotive plc 920,807 53,793 Kellogg Co. 860,646 50,546 Reynolds American Inc. 968,943 47,265 ConAgra Foods Inc. 1,252,819 38,010 Genuine Parts Co. 436,709 35,325 Whirlpool Corp. 235,337 34,463 Clorox Co. 387,201 31,642 Bunge Ltd. 415,228 31,520 Beam Inc. 480,694 31,077 Coca-Cola Enterprises Inc. 753,948 30,316 Dr Pepper Snapple Group Inc. 604,323 27,086 Avon Products Inc. 1,287,276 26,518 * TRW Automotive Holdings Corp. 347,566 24,785 Tyson Foods Inc. Class A 837,667 23,689 Newell Rubbermaid Inc. 854,030 23,486 Campbell Soup Co. 557,544 22,698 Activision Blizzard Inc. 1,327,194 22,124 Molson Coors Brewing Co. Class B 423,673 21,239 Lear Corp. 239,136 17,115 Lennar Corp. Class A 482,973 17,097 Energizer Holdings Inc. 184,709 16,836 Hasbro Inc. 346,835 16,350 * Constellation Brands Inc. Class A 232,393 13,339 DR Horton Inc. 431,397 8,382 Lennar Corp. Class B 1,231 35 Consumer Services (7.6%) Wal-Mart Stores Inc. 4,831,158 357,312 CVS Caremark Corp. 3,645,920 206,906 Time Warner Inc. 2,594,104 170,718 Lowe's Cos. Inc. 3,121,797 148,629 Walgreen Co. 2,524,424 135,814 Target Corp. 1,873,251 119,851 McKesson Corp. 678,596 87,064 Delta Air Lines Inc. 2,546,588 60,074 Kroger Co. 1,461,370 58,952 Sysco Corp. 1,761,624 56,072 Cardinal Health Inc. 1,007,593 52,546 Omnicom Group Inc. 774,595 49,140 Macy's Inc. 1,116,766 48,322 Carnival Corp. 1,404,741 45,851 AmerisourceBergen Corp. Class A 685,455 41,881 * United Continental Holdings Inc. 1,056,504 32,445 Southwest Airlines Co. 2,096,233 30,521 Best Buy Co. Inc. 807,031 30,264 Kohl's Corp. 580,264 30,029 Staples Inc. 1,960,237 28,717 Safeway Inc. 715,205 22,879 Interpublic Group of Cos. Inc. 1,253,119 21,529 * Liberty Media Corp. Class A 131,466 19,345 Darden Restaurants Inc. 386,939 17,911 Royal Caribbean Cruises Ltd. 390,773 14,959 International Game Technology 773,384 14,640 * Hertz Global Holdings Inc. 596,331 13,215 Dun & Bradstreet Corp. 115,165 11,960 H&R Block Inc. 406,290 10,832 *,^ Sears Holdings Corp. 125,953 7,512 * JC Penney Co. Inc. 428,879 3,783 Financials (22.7%) Wells Fargo & Co. 15,759,577 651,186 * Berkshire Hathaway Inc. Class B 5,400,350 612,994 JPMorgan Chase & Co. 11,171,592 577,460 Bank of America Corp. 31,886,019 440,027 Citigroup Inc. 8,574,582 415,953 American International Group Inc. 4,381,966 213,095 US Bancorp 5,459,126 199,695 Goldman Sachs Group Inc. 1,199,684 189,802 MetLife Inc. 2,605,130 122,311 Capital One Financial Corp. 1,737,354 119,426 PNC Financial Services Group Inc. 1,577,656 114,301 Morgan Stanley 4,069,220 109,665 Prudential Financial Inc. 1,374,287 107,167 Bank of New York Mellon Corp. 3,414,742 103,091 Travelers Cos. Inc. 1,108,588 93,975 Aflac Inc. 1,380,470 85,575 ACE Ltd. 908,618 85,010 State Street Corp. 1,257,551 82,684 Discover Financial Services 1,435,991 72,575 BB&T Corp. 2,089,205 70,511 CME Group Inc. 942,643 69,642 Allstate Corp. 1,375,646 69,539 Aon plc 912,645 67,937 Chubb Corp. 758,466 67,701 Ameriprise Financial Inc. 587,343 53,495 SunTrust Banks Inc. 1,595,555 51,728 Fifth Third Bancorp 2,527,410 45,594 Progressive Corp. 1,606,087 43,734 Loews Corp. 919,784 42,991 Hartford Financial Services Group Inc. 1,350,678 42,033 M&T Bank Corp. 347,470 38,889 Regions Financial Corp. 4,143,166 38,366 Principal Financial Group Inc. 873,759 37,414 Northern Trust Corp. 641,570 34,895 Lincoln National Corp. 785,095 32,966 Annaly Capital Management Inc. 2,811,792 32,561 SLM Corp. 1,294,776 32,240 KeyCorp 2,705,199 30,839 Western Union Co. 1,638,318 30,571 NYSE Euronext 721,939 30,307 * CIT Group Inc. 596,899 29,111 American Capital Agency Corp. 1,176,070 26,544 XL Group plc Class A 849,496 26,181 Unum Group 782,496 23,819 Cincinnati Financial Corp. 460,849 21,734 Comerica Inc. 548,103 21,546 * Markel Corp. 39,417 20,409 Willis Group Holdings plc 470,539 20,388 * Arch Capital Group Ltd. 376,399 20,374 Huntington Bancshares Inc. 2,458,634 20,308 Torchmark Corp. 271,899 19,672 TD Ameritrade Holding Corp. 734,302 19,224 New York Community Bancorp Inc. 1,241,947 18,766 First Republic Bank 388,267 18,105 Everest Re Group Ltd. 115,454 16,788 Zions Bancorporation 547,198 15,004 Reinsurance Group of America Inc. Class A 210,326 14,090 PartnerRe Ltd. 152,481 13,958 WR Berkley Corp. 321,415 13,776 People's United Financial Inc. 953,320 13,709 Axis Capital Holdings Ltd. 305,360 13,225 Hudson City Bancorp Inc. 1,411,882 12,778 NASDAQ OMX Group Inc. 347,909 11,164 Legg Mason Inc. 329,053 11,004 * Alleghany Corp. 23,555 9,649 ING US Inc. 232,659 6,796 Assurant Inc. 111,015 6,006 * Berkshire Hathaway Inc. Class A 14 2,386 Health Care (13.9%) Johnson & Johnson 8,364,144 725,088 Pfizer Inc. 19,648,006 564,094 Merck & Co. Inc. 8,685,580 413,520 Bristol-Myers Squibb Co. 4,886,378 226,142 UnitedHealth Group Inc. 3,017,705 216,098 Medtronic Inc. 2,960,599 157,652 Abbott Laboratories 4,612,824 153,100 Eli Lilly & Co. 3,009,623 151,474 Baxter International Inc. 1,611,070 105,831 Thermo Fisher Scientific Inc. 1,070,121 98,612 Covidien plc 1,365,401 83,207 WellPoint Inc. 887,373 74,193 Aetna Inc. 1,104,451 70,707 Cigna Corp. 839,595 64,531 Becton Dickinson and Co. 576,502 57,662 * Boston Scientific Corp. 3,985,946 46,795 St. Jude Medical Inc. 852,494 45,728 Humana Inc. 464,479 43,350 * Mylan Inc. 1,133,298 43,258 Zimmer Holdings Inc. 503,278 41,339 * Life Technologies Corp. 512,501 38,350 HCA Holdings Inc. 796,443 34,048 Quest Diagnostics Inc. 450,908 27,862 * CareFusion Corp. 636,473 23,486 Universal Health Services Inc. Class B 269,396 20,202 * Hospira Inc. 491,956 19,294 * Hologic Inc. 803,293 16,588 Patterson Cos. Inc. 233,924 9,404 * Endo Health Solutions Inc. 169,604 7,707 HealthSouth Corp. 2,760 95 Industrials (12.7%) General Electric Co. 30,225,723 722,093 United Technologies Corp. 2,723,211 293,617 Honeywell International Inc. 2,329,486 193,441 Caterpillar Inc. 1,922,214 160,255 Emerson Electric Co. 2,120,779 137,214 Boeing Co. 1,119,716 131,567 Lockheed Martin Corp. 952,654 121,511 FedEx Corp. 891,396 101,717 Eaton Corp. plc 1,406,594 96,830 Illinois Tool Works Inc. 1,262,976 96,327 Deere & Co. 1,136,323 92,485 General Dynamics Corp. 986,596 86,347 CSX Corp. 3,024,028 77,838 Raytheon Co. 957,247 73,775 Norfolk Southern Corp. 925,962 71,623 Northrop Grumman Corp. 683,248 65,086 TE Connectivity Ltd. 1,227,450 63,557 Waste Management Inc. 1,321,841 54,513 Ingersoll-Rand plc 820,706 53,297 Parker Hannifin Corp. 442,846 48,146 Tyco International Ltd. 1,371,481 47,974 Dover Corp. 506,647 45,512 Xerox Corp. 3,475,522 35,763 Fluor Corp. 483,993 34,344 Rockwell Collins Inc. 400,793 27,198 Republic Services Inc. Class A 805,979 26,887 L-3 Communications Holdings Inc. 252,561 23,867 * Jacobs Engineering Group Inc. 370,281 21,543 MeadWestvaco Corp. 527,256 20,236 Vulcan Materials Co. 385,430 19,969 Ball Corp. 430,718 19,331 * Crown Holdings Inc. 418,089 17,677 Avnet Inc. 406,705 16,964 Manpowergroup Inc. 232,578 16,918 AGCO Corp. 274,261 16,571 Joy Global Inc. 315,217 16,089 Xylem Inc. 550,057 15,363 Timken Co. 253,338 15,302 MDU Resources Group Inc. 531,937 14,878 * Arrow Electronics Inc. 297,318 14,429 KBR Inc. 438,888 14,325 Jabil Circuit Inc. 540,889 11,726 SPX Corp. 121,032 10,244 Sealed Air Corp. 290,883 7,909 * Owens-Illinois Inc. 242,943 7,293 * Owens Corning 167,206 6,351 Allison Transmission Holdings Inc. 82,465 2,066 Oil & Gas (12.2%) Exxon Mobil Corp. 13,064,192 1,124,043 Chevron Corp. 5,734,389 696,728 ConocoPhillips 3,630,022 252,323 Occidental Petroleum Corp. 2,391,639 223,714 Phillips 66 1,813,662 104,866 Apache Corp. 1,155,905 98,414 Marathon Oil Corp. 2,106,456 73,473 Hess Corp. 866,443 67,011 Devon Energy Corp. 1,144,757 66,121 Baker Hughes Inc. 1,315,069 64,570 Marathon Petroleum Corp. 929,284 59,772 Valero Energy Corp. 1,609,228 54,955 Chesapeake Energy Corp. 1,777,864 46,011 Murphy Oil Corp. 527,084 31,794 HollyFrontier Corp. 593,284 24,983 Cimarex Energy Co. 243,992 23,521 OGE Energy Corp. 588,169 21,227 Helmerich & Payne Inc. 300,358 20,710 * Denbury Resources Inc. 1,105,770 20,357 Tesoro Corp. 401,189 17,644 Energen Corp. 214,205 16,363 Nabors Industries Ltd. 831,262 13,350 Diamond Offshore Drilling Inc. 206,148 12,847 Technology (6.6%) Microsoft Corp. 22,251,206 741,188 Cisco Systems Inc. 15,862,221 371,493 Hewlett-Packard Co. 5,724,133 120,092 Corning Inc. 4,334,762 63,244 Dell Inc. 4,436,265 61,087 Symantec Corp. 2,075,967 51,380 Western Digital Corp. 633,157 40,142 Seagate Technology plc 900,216 39,375 Applied Materials Inc. 1,785,223 31,313 CA Inc. 946,752 28,090 Computer Sciences Corp. 438,422 22,684 Motorola Solutions Inc. 355,096 21,086 Broadcom Corp. Class A 783,801 20,387 Harris Corp. 317,453 18,825 * Synopsys Inc. 458,558 17,288 Garmin Ltd. 347,064 15,684 Marvell Technology Group Ltd. 1,167,890 13,431 LSI Corp. 1,621,015 12,676 * ON Semiconductor Corp. 664,513 4,851 Leidos Holdings Inc. 552 25 * Science Applications International Corp. 157 5 Telecommunications (4.0%) AT&T Inc. 15,763,211 533,112 Verizon Communications Inc. 8,493,714 396,317 CenturyLink Inc. 1,782,922 55,948 * Sprint Corp. 2,331,238 14,477 ^ Windstream Holdings Inc. 1,757,868 14,063 * T-Mobile US Inc. 538,826 13,993 Frontier Communications Corp. 2,964,611 12,362 Utilities (5.6%) Duke Energy Corp. 2,095,190 139,917 Dominion Resources Inc. 1,718,638 107,380 Southern Co. 2,593,857 106,815 NextEra Energy Inc. 1,260,533 101,044 Exelon Corp. 2,542,407 75,357 Spectra Energy Corp. 1,986,753 68,006 American Electric Power Co. Inc. 1,444,890 62,636 Sempra Energy 688,777 58,959 PPL Corp. 1,875,018 56,963 PG&E Corp. 1,321,360 54,070 Public Service Enterprise Group Inc. 1,501,537 49,446 Consolidated Edison Inc. 869,330 47,935 FirstEnergy Corp. 1,241,346 45,247 Edison International 967,102 44,545 Xcel Energy Inc. 1,476,924 40,778 Northeast Utilities 934,327 38,541 DTE Energy Co. 519,421 34,271 Entergy Corp. 529,208 33,441 CenterPoint Energy Inc. 1,272,329 30,498 NiSource Inc. 927,852 28,661 Wisconsin Energy Corp. 675,436 27,274 Ameren Corp. 719,166 25,056 AES Corp. 1,871,094 24,867 American Water Works Co. Inc. 527,412 21,772 CMS Energy Corp. 791,578 20,834 Pinnacle West Capital Corp. 326,765 17,887 SCANA Corp. 374,128 17,225 Alliant Energy Corp. 328,972 16,301 National Fuel Gas Co. 235,627 16,202 Pepco Holdings Inc. 738,740 13,637 Integrys Energy Group Inc. 236,387 13,212 TECO Energy Inc. 645,559 10,677 Total Common Stocks (Cost $22,822,488) Coupon Temporary Cash Investments (0.2%) 1 Money Market Fund (0.2%) 2,3 Vanguard Market Liquidity Fund 0.112% 47,166,092 47,166 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Fannie Mae Discount Notes 0.060% 3/19/14 500 500 4,5 Freddie Mac Discount Notes 0.110% 11/12/13 1,000 1,000 4,5 Freddie Mac Discount Notes 0.063% 3/17/14 1,000 999 Total Temporary Cash Investments (Cost $49,665) Total Investments (100.1%) (Cost $22,872,153) Other Assets and Liabilities-Net (-0.1%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $9,439,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $10,042,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $2,499,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
